ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_12_FR.txt.                                                                                                    450



                      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC KREĆA


                                                table des matières

                                                                                            Paragraphes

                      I. Contexte juridique                                                      1-27
                        1. Conception constitutionnelle de l’Etat yougoslave et de la
                           Croatie en tant qu’unité fédérale                                     2-17
                        2. Arrêts de la Cour constitutionnelle de la RSFY                       18-27
                     II. Questions de compétence                                                28-83
                        1. Questions relatives aux dates de validité en l’affaire               28-45
                           1.1. A quelle date la Convention est‑elle entrée en vigueur à
                                l’égard de chacune des Parties ?                                29-33
                           1.2. A partir de quelle date la Convention peut‑elle être
                                considérée comme applicable entre les Parties ?                 34-35
                           1.3. L’application du principe en l’espèce                           36-43
                           1.4. A quelle date la Convention est‑elle entrée en vigueur à
                                l’égard de la RFSY ?                                            44-45
                        2. Nature et effets de la deuxième exception préliminaire du
                           défendeur46-54
                        3. Traitement des exceptions préliminaires à la compétence et à
                           la recevabilité en l’espèce                                   55-59.1
                        4. La succession à la responsabilité comme prétendue règle du
                           droit international général                                   60-65.4
                        5. La règle figurant au paragraphe 2 de l’article 10 des Articles
                           sur la responsabilité de l’Etat pour fait internationalement
                           illicite comme prétendue règle du droit international général   66-67
                        6. Droit matériel applicable en l’espèce à la lumière des règles
                           d’interprétation des traités                                    68-79
                        7. La question de la tierce partie indispensable                   80-83
                     III. Questions de droit matériel                                          84-138
                        1. Rapport entre la Cour internationale de Justice et le Tribunal
                           pénal international pour l’ex‑Yougoslavie pour ce qui est du
                           traitement judiciaire du génocide                                   84-106
                           1.1. Nécessité d’une approche équilibrée et critique de
                                la jurisprudence du TPIY                                           87
                           1.1.1. Conclusions de fait du TPIY                                   88-89
                           1.1.2. Conclusions de droit du TPIY                                  90-99
                           1.2. Des effets compromettants sur la jurisprudence de la
                                Cour en matière de génocide                                   100-106


                                                                                                   451




7 CIJ1077.indb 899                                                                                        18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               451

                      2. Un génocide a‑t‑il été commis en Croatie ?                     107-114
                      3. Question de l’incitation à commettre le génocide                   115
                         3.1. Question de l’incitation à commettre le génocide en
                              tant que crime inchoatif                                     116
                         3.2. L’incitation au sens du litt. c) de l’article III de la
                              ­Convention                                               116-119
                         3.3. L’idéologie oustachie en tant qu’idéologie génocidaire    120-124
                         3.4. Proclamation de l’« Etat indépendant de Croatie »
                               (NDH) : l’idéologie oustachie devient politique d’Etat   125-128
                         3.5. La Croatie de Tudjman et l’héritage du NDH                129-133

                         3.6. Emblèmes d’Etat et autres mesures                         134-138
                         3.7. Déclarations de personnalités croates rapprochées de la
                              jurisprudence du Tribunal

                                                        *
                 Le grand respect dans lequel je tiens la Cour me fait d’autant plus regret-
                 ter de devoir me prévaloir de mon droit d’exposer une opinion indivi-
                 duelle fondée sur les considérations qui suivent.


                                           I. Contexte juridique

                     1. La partie de l’arrêt consacrée au contexte de l’affaire comprend deux
                  parties : « A. La dissolution de la République fédérative socialiste de
                 ­Yougoslavie et l’émergence de nouveaux Etats » ; et « B. La situation en
                  Croatie ».
                     Elle consiste presque entièrement en une énumération de faits d’ordre
                  historique et politique, omettant par là même des faits juridiques perti-
                  nents qui, à mon avis, non seulement devraient faire partie intégrante de
                  ce « contexte », mais encore sans lesquels on ne peut guère comprendre les
                  causes de la crise yougoslave et de la guerre civile en Croatie. L’unique
                  fait juridique pertinent mentionné dans cette partie de l’arrêt est la décla-
                  ration du défendeur, selon laquelle « les Serbes de Croatie considérèrent
                 que l’adoption de cette Constitution [de Croatie le 22 décembre 1990] les
                 privait de certains droits fondamentaux et leur enlevait le statut de nation
                 constitutive de la Croatie » (arrêt, par. 64).
                     Les faits juridiques pertinents, joints aux autres faits, permettront de
                  dresser un tableau plus complet du contexte de la présente affaire.

                            1. Conception constitutionnelle de l’Etat yougoslave
                                 et de la Croatie en tant qu’unité fédérale
                   2. Les faits juridiques en question concernent le droit interne de la
                 République fédérative socialiste de Yougoslavie (RFSY) et celui de la
                 République socialiste de Croatie pendant la période en cause.

                                                                                            452




7 CIJ1077.indb 901                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               452

                    Dans une affaire comme celle‑ci, le droit interne est très pertinent.
                    3. La norme juridique internationale originelle qu’est le droit des
                 peuples à disposer d’eux‑mêmes est à la fois incomplète et imparfaite, au
                 moins en ce qui concerne les sujets ayant droit à l’autodétermination dans
                 les Etats multiethniques et l’exercice par ceux‑ci de ce droit à l’autodéter-
                 mination externe lorsque cet exercice porte atteinte à l’intégrité territo-
                 riale d’un Etat. Etant incomplète, cette norme est à certains égards
                 inapplicable à certaines situations concrètes et constitue une sorte de
                 structure normative décorative et vide. Les entités intéressées l’invoquent
                 souvent, mais elle ne peut opérer que hors de la sphère juridique, en tant
                 que façade commode d’une stratégie éminemment politique, reposant sur
                 l’opportunité et l’équilibre des puissances.
                    Cela étant, il faut considérer le droit à l’autodétermination externe
                 dans les Etats composés de plus d’un peuple comme une norme complexe
                 comprenant deux parties : d’une part, la norme juridique internationale
                 originelle du droit des peuples à l’autodétermination externe et, de l’autre,
                 les éléments pertinents du droit interne de l’Etat en cause. Dans ce
                 contexte, la norme juridique internationale originelle joue le rôle d’une
                 norme générale et permissive, qui assume un caractère opérationnel et
                 peut devenir opérante au cas où le droit interne d’un Etat multiethnique
                 a prévu le droit à l’autodétermination externe, s’il habilite à l’exercer et
                 définit les modalités de son exercice. En d’autres termes, les dispositions
                 pertinentes du droit interne sont dans chaque cas partie intégrante de la
                 norme du droit des peuples à l’autodétermination externe. Ce n’est que de
                 cette manière que la norme juridique internationale originelle du droit à
                 l’autodétermination externe devient applicable au niveau du postulat fon-
                 damental de la primauté du droit.

                    La nécessité d’une telle relation entre droit international et droit interne
                 est à juste titre soulignée par ce qui suit :
                         « Pour que la primauté du droit régisse la vie internationale, elle
                      doit englober une vaste gamme d’opérations de plus en plus com-
                      plexes qui sont régies en partie par le droit international et en partie
                      par le droit interne… Il est donc important que les juridictions et les
                      tribunaux internationaux soient à même, lorsqu’ils statuent sur des
                      opérations internationales complexes, d’appliquer simultanément les
                      principes et règles pertinents du droit international et les dispositions
                      du système de droit interne qui peuvent être applicables à l’opération
                      en cause… L’une des fonctions essentielles du droit international et
                      de l’organisation internationale est de promouvoir l’état de droit à
                      l’intérieur des nations et entre elles, car ce n’est que sur la base de
                      l’état de droit à l’intérieur des nations que l’état de droit entre les
                      nations peut se développer et être garanti. Les juridictions et les tri-
                      bunaux internationaux peuvent contribuer à ce résultat plus efficace-
                      ment si la mesure dans laquelle l’interprétation et l’application du
                      droit interne dans le cadre de leurs activités sont un corollaire nor-

                                                                                            453




7 CIJ1077.indb 903                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                453

                      mal et nécessaire du règlement judiciaire international d’opérations
                      complexes est mieux comprise. » (C. Wilfred Jenks, The Prospects of
                      International Adjudication, 1964, p. 547.)
                     4. Ainsi, en la présente affaire, il s’agit non pas d’un conflit entre une
                 norme du droit international et une norme du droit interne, un type d’af-
                 faire dont ont eu à connaître plusieurs tribunaux internationaux (« Com‑
                  munautés » gréco‑bulgares, avis consultatif, 1930, C.P.J.I. série B no 17,
                 p. 32 ; Zones franches de la Haute‑Savoie et du Pays de Gex, ordonnance
                 du 19 août 1929, C.P.J.I. série A no 22, p. 167 ; Traitement des nationaux
                 polonais et des autres personnes d’origine ou de langue polonaise dans le
                 territoire de Dantzig, avis consultatif, 1932, C.P.J.I. série A/B no 44, p. 24),
                  mais de l’application d’une norme internationale de structure complexe, à
                 savoir une norme qui englobe des normes de droit interne relatives à
                 ­l’autodétermination externe. J’estime que, en la présente affaire, le raison-
                  nement de la Cour permanente de Justice internationale dans l’affaire
                  relative aux Emprunts brésiliens (1929) est pertinent.
                     Dans cette affaire, la Cour a notamment fait observer ce qui suit :
                         « La Cour étant arrivée à la conclusion qu’il y a lieu d’appliquer le
                      droit interne d’un pays déterminé, il ne semble guère douteux qu’elle
                      doit s’efforcer de l’appliquer comme on l’appliquerait dans ledit
                      pays. Ce ne serait pas appliquer un droit interne que de l’appliquer
                      d’une manière différente de celle dont il serait appliqué dans le pays
                      où il est en vigueur.
                         Il s’ensuit que la Cour doit tenir le plus grand compte de la juris-
                      prudence nationale, car c’est à l’aide de cette jurisprudence qu’elle
                      pourra déterminer quelles sont vraiment les règles qui, en fait, sont
                      appliquées dans le pays dont le droit est reconnu applicable en l’es-
                      pèce. Si la Cour était mise dans la nécessité de faire abstraction de la
                      jurisprudence, le résultat en serait qu’elle pourrait éventuellement
                      appliquer d’autres règles que celles effectivement appliquées ; cela
                      semblerait aller à l’encontre de l’idée même qui est à la base de l’ap-
                      plication du droit interne.
                         Sans doute, la Cour appréciera librement la jurisprudence natio-
                      nale. Si celle‑ci est incertaine ou partagée, il appartiendra à la Cour
                      de choisir l’interprétation qu’elle croit être la plus conforme à la loi.
                      Mais il ne serait pas conforme à la fonction qu’exerce la Cour lors-
                      qu’elle applique une loi nationale que de l’obliger à faire abstraction
                      de la jurisprudence. » (Emprunts brésiliens, arrêt no 15, 1929,
                      C.P.J.I. série A no 21, p. 124.)
                   5. La Yougoslavie, c’est‑à‑dire tant le Royaume de Yougoslavie que la
                 Yougoslavie fédérale créée après la seconde guerre mondiale, était consti-
                 tuée d’Etats multinationaux au sens propre et au sens constitutionnel.
                   6. La première Constitution de l’Etat yougoslave, la Constitution du
                 Royaume des Serbes, Croates et Slovènes, promulguée le 28 juin 1921,
                 définissait le Royaume comme « un Etat de Serbes, Croates et Slovènes,

                                                                                             454




7 CIJ1077.indb 905                                                                                  18/04/16 08:54

                           application de convention génocide (op. ind. kreća)                                                  454

                 monarchie héréditaire, constitutionnelle et parlementaire. Son nom offi-
                 ciel est : Royaume des Serbes, Croates et Slovènes. » Selon l’article 3 de la
                 Constitution, « la langue officielle du Royaume est le serbe‑croate‑­
                 slovène ».
                    7. La Constitution du Royaume de Yougoslavie du 3 septembre 1931
                 n’en indiquait pas nommément les peuples constitutifs. Il n’était question
                 de ceux‑ci que de manière indirecte, par exemple à l’article 3, qui dispo-
                 sait que « la langue officielle du Royaume [est] le serbe‑croate‑slovène ».

                   8. La résolution organisant la Yougoslavie selon le principe fédéral,
                 approuvée le 29 novembre 1943 à la deuxième conférence du conseil anti-
                 fasciste de libération nationale de la Yougoslavie, contenait notamment
                 cette disposition :
                       « En vertu du droit qu’a chaque peuple de disposer de lui‑même, y
                     compris le droit de se séparer d’autres peuples ou de s’unir avec
                     eux … le conseil antifasciste de libération nationale de la Yougoslavie
                     adopte la présente
                         RÉSOLUTION
                     �����������������������������������������������������������������������������������������������������������������
                     2) Pour donner effet au principe de la souveraineté des peuples de
                          Yougoslavie, … la Yougoslavie est et sera édifiée selon le principe
                          fédératif qui garantit la pleine égalité des Serbes, Croates, Slovènes,
                          Macédoniens et Monténégrins. » (Les italiques sont de moi.)
                    9. La déclaration des droits fondamentaux des peuples et citoyens de la
                 Croatie démocratique, adoptée le 9 mai 1944 par la troisième assemblée
                 du conseil d’Etat antifasciste de libération nationale de la Croatie, procla-
                 mait en son article premier que « le peuple croate et le peuple serbe sont
                 pleinement égaux en Croatie » (résolution portant constitution de la You-
                 goslavie selon le principe fédératif, Journal officiel de la Fédération you‑
                 goslave, no 1/1945).
                    A sa dernière réunion, le conseil d’Etat antifasciste de libération natio-
                 nale de la Croatie (ZAVNOH) a pris le nom de Parlement national de
                 Croatie.
                    10. La première Constitution de la Yougoslavie fédérative, celle
                 de 1946, définissait en son article premier la République populaire fédéra-
                 tive de Yougoslavie comme
                     « un Etat fédéral populaire à forme républicaine, une communauté de
                     peuples égaux qui, en vertu du droit des peuples à disposer d’eux‑mêmes,
                     y compris celui de sécession, ont exprimé leur volonté de vivre
                     ensemble dans un Etat fédéral » (les italiques sont de moi).
                   11. Dans la seconde Constitution, celle de 1963, la Fédération était
                 définie comme un « Etat fédéral constitué de peuples égaux librement unis,
                 [une] communauté démocratique socialiste fondée sur le pouvoir des tra-
                 vailleurs et l’autonomie politique » (les italiques sont de moi).

                                                                                                                                 455




7 CIJ1077.indb 907                                                                                                                        18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                   455

                    L’article premier de la Constitution de la Croatie de 1963 qualifiait
                 celle‑ci de « communauté socialiste démocratique constituée d’un Etat des
                 peuples de Croatie, fondée sur le pouvoir des travailleurs et l’autonomie
                 politique » (les italiques sont de moi).
                    12. La Constitution de 1974 de la RFSY commence par un exposé de
                 « Principes fondamentaux », dont le chapitre I se lit comme suit :
                         « Les peuples de Yougoslavie, partant du droit de chaque nation à
                      l’autodétermination, y compris le droit à la sécession, en vertu de leur
                      volonté librement exprimée dans la lutte commune de tous les peuples
                      et de toutes les nationalités au cours de la guerre de libération natio-
                      nale et de la révolution socialiste … ont créé une communauté fédé-
                      rale socialiste de travailleurs, la République fédérative socialiste de
                      Yougoslavie. »
                   Le chapitre VII de ces « Principes fondamentaux » déclare notamment
                 que la République fédérative socialiste de Yougoslavie reconnaît
                       « — le droit qu’a chaque peuple de décider et d’édifier librement et
                           par les moyens de son choix son ordre social et politique ;
                         — le droit des peuples à disposer d’eux‑mêmes et à accéder à l’in-
                           dépendance nationale, et leur droit de mener une guerre de
                           libération pour réaliser ces fins ;
                         — le devoir de respecter les règles de droit international générale-
                           ment reconnues ».
                  Dans le corps de ses dispositions, la Constitution définit la RFSY de la
                 manière suivante :
                      « un Etat fédéral — communauté étatique de peuples librement unis et
                      de leurs républiques socialistes … fondée sur le pouvoir et l’autoges-
                      tion de la classe ouvrière et de tous les travailleurs, et communauté
                      démocratique autogestionnaire socialiste de travailleurs et de
                      citoyens, de peuples et de nationalités égaux en droits » (article pre-
                      mier de la Constitution).
                    13. La Constitution de 1974 de la République socialiste de Croatie dis-
                 pose, au paragraphe 2 de son article premier, que « [l]a République socia-
                 liste de Croatie est l’Etat national du peuple croate, l’Etat du peuple serbe
                 en Croatie et l’Etat de toutes les nationalités qui y vivent ». 1
                    Dans la pratique et la terminologie juridiques de la RFSY, le mot
                 « nationalités » désignait les minorités nationales. Le raisonnement
                 sous‑tendant cette substitution terminologique explique que l’expression
                 « minorités nationales » ait pu passer pour péjorative.
                    14. Il est un fait, depuis toujours indéniable, que l’on retrouve sous
                 tous les changements, fort variés, qu’a connus 1’Etat yougoslave depuis
                 sa création en 1918 et qui a été, implicitement ou explicitement, à la base

                    1 Zemaljsko Antifascisticko vijece naroduoy slobodenja Hrvatske-Zboruk dokumenala

                 1944 (Od 1. Sijcnja do. 9 Sorbuja), Zagreb, 1970, p. 666.

                                                                                                 456




7 CIJ1077.indb 909                                                                                      18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                456

                 de toutes les configurations constitutionnelles de cet Etat, à savoir que la
                 Yougoslavie a toujours été essentiellement, depuis sa naissance, une commu‑
                 nauté de peuples.
                     Ce qui a changé, c’est le nombre de peuples constitutifs (dans l’usage
                 constitutionnel en vigueur en Yougoslavie fédérative, aussi bien que dans
                 la théorie du droit applicable, l’expression « nation constitutive » était
                 synonyme de peuple doté du droit à l’autodétermination). Au moment de
                 sa création, en 1918, la Yougoslavie était une communauté de trois
                 peuples : les Serbes, les Croates et les Slovènes. La Constitution fédérale
                 de 1946 a reconnu la qualité de peuple constitutif aux Macédoniens et aux
                 Monténégro, considérés jusque‑là comme faisant partie de l’ensemble
                 national serbe. Enfin, la Constitution de 1963 a fait figurer les Musul-
                  mans parmi les peuples constitutifs.
                     15. La Yougoslavie fédérative s’est formée, aux termes de la résolution
                  adoptée en 1943 par la deuxième conférence du conseil antifasciste de
                 libération nationale de la Yougoslavie, en tant que communauté de peuples
                 souverains et égaux, et ce sont des initiatives constitutionnelles ultérieures
                 qui ont institué les républiques, en tant qu’entités fédérales. Ainsi donc,
                 comme les autres républiques, la Croatie est officiellement née de la
                 Constitution de 1946 — bien que des autorités provisoires eussent été
                 mises en place par la résolution de 1944 du ZAVNOH.
                     16. A considérer ces solutions constitutionnelles, qualifier la Croatie
                  d’union de nations, de fédération personnelle sui generis, est ce qui se rap‑
                 proche le plus du véritable état de choses. Une telle qualification est justi-
                 fiée par plusieurs éléments factuels d’importance fondamentale.
                     En premier lieu, du point de vue du droit comme du point de vue des
                 faits, la Croatie était une communauté de deux peuples, les Croates et
                 les Serbes, ainsi qu’une communauté de nationalités (minorités nationales).
                     En deuxième lieu, la Constitution de 1974 de la RFSY et la Constitu-
                  tion de la République socialiste de Croatie promulguée la même année
                  définissaient le droit des peuples à disposer d’eux‑mêmes comme un droit
                 des peuples subjectif et collectif. Cette disposition était reprise des Consti-
                 tutions antérieures. Elle répond à la nature même de la situation. Le sujet
                 investi du droit à disposer de lui‑même est, par définition, un peuple.
                 Cependant, lorsque le droit à disposer de soi‑même est exercé sur un
                 ­territoire donné, les conséquences de l’exercice de ce droit sont « territo-
                  rialisées ». En règle générale, le droit à l’autodétermination et la « territo-
                  rialisation » coïncident dans le cas de communautés composées d’un seul
                  peuple, et il s’ensuit que les formulations qui reconnaissent le droit à une
                  entité territoriale ne sont qu’une commodité de langage. Mais, dans le cas
                  de communautés multiethniques, composées de deux ou plusieurs peuples
                  dotés de droits égaux, le territoire n’est que le champ matériel de l’exer-
                  cice de droits égaux à l’autodétermination.
                     En troisième lieu, compte tenu des dispositions pertinentes de la Consti-
                  tution fédérale et de la Constitution de la Croatie, il apparaît clairement
                  que la Croatie, en tant qu’unité fédérale, n’avait pas le bénéfice d’un droit
                  à l’autodétermination qui inclurait le droit de faire sécession. Les unités

                                                                                             457




7 CIJ1077.indb 911                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)             457

                 fédérales yougoslaves n’avaient nullement le droit de sécession, ce droit
                 étant absolument réservé aux peuples constitutifs.
                    En quatrième lieu, le régime constitutionnel de la République socialiste
                 de Croatie concevait le droit à l’autodétermination comme un droit col-
                 lectif et subjectif des peuples croate et serbe de Croatie, droit qui, de par
                 sa nature même, était inaliénable. Or, la Constitution croate de 1990 a
                 privé les Serbes de Croatie de leur statut de peuple doté du droit à l’auto-
                 détermination, pour les transformer illégalement en minorité nationale.
                    Une proposition tendant à résoudre la controverse que soulevait l’exer-
                 cice du droit à l’autodétermination externe constitutione artis, c’est‑à‑dire
                 par voie de revision constitutionnelle, figurait dans les « Principes d’orga-
                 nisation de 1’Etat futur proposés par le groupe de travail des représen-
                 tants de toutes les républiques pour servir de base aux pourparlers à venir
                 entre le président de la République et la présidence de l’Etat ».
                    Ce texte, qui part du postulat que
                     « [l]a communauté d’Etat yougoslave, considérée comme un Etat
                     fédéral de citoyens égaux et de peuples égaux et de leurs républiques
                     [en note : Kasim Trnka, Bosnie‑Herzégovine, propose de nommer les
                     républiques en premier] et comme un Etat démocratique, sera fondée
                     sur les droits civils et les libertés fondamentales, l’empire du droit et
                     la justice sociale »,
                 comprend une partie intitulée « Projet de procédure de dissociation de la
                 Yougoslavie », qui se lit comme suit :
                        « Les initiatives prises par certaines républiques pour faire séces-
                     sion de la Yougoslavie, c’est‑à‑dire pour se « dissocier » du pays, et la
                     pressante volonté générale d’apporter une solution pacifique, démo-
                     cratique et constitutionnelle à la crise constitutionnelle soulèvent la
                     question des procédures selon lesquelles ces initiatives pourraient se
                     concrétiser. Ces initiatives ont pour objet le retrait de certaines répu-
                     bliques de la République fédérative socialiste de Yougoslavie. Elles
                     s’appuient sur le droit imprescriptible et permanent des peuples à dis-
                     poser d’eux‑mêmes et devraient être régies par la Constitution. Le
                     droit des peuples à disposer d’eux‑mêmes, qui fait partie des droits
                     universels en droit moderne, figure parmi les principes fondamentaux
                     de la Constitution de la RFSY. Pourtant, l’exercice du droit des
                     peuples de faire sécession, qui comporte le droit pour certaines répu-
                     bliques de se dissocier de la RFSY, n’est pas réglementé par la
                     Constitution de celle‑ci. Il faut donc amender cette Constitution afin
                     d’y créer les fondements de l’exercice de ce droit. La revision en ce
                     sens de la Constitution de la RFSY devrait être fondée sur le proces-
                     sus démocratique d’expression des idées, l’égalité des nations yougo­
                     slaves, la protection des libertés fondamentales et des droits civils et
                     de l’homme, et le principe du règlement pacifique des différends.
                     Conformément à ce qui précède, il conviendrait d’apporter à la
                     Constitution de la RFSY tels amendements qui fixeraient d’une

                                                                                          458




7 CIJ1077.indb 913                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. kreća)              458

                     manière générale la procédure d’exercice du droit des peuples de faire
                     sécession et, ainsi, du retrait de certaines républiques de la RFSY.
                       Les amendements à la Constitution de la RFSY devraient fixer les
                     dispositions suivantes :
                     1. Le droit d’une république de prendre l’initiative de se retirer de la
                        RFSY est dévolu à l’assemblée de la république considérée, sauf
                        si la Constitution de cette république en dispose autrement.
                     2. Le sort de cette initiative est réglé par référendum, avec garantie
                        de participation libre, directe et secrète de tous les citoyens de la
                        république.
                     3. Au cours des préparatifs du référendum, les populations et l’élec-
                        torat seront informés objectivement et en temps utile de l’impor-
                        tance et des conséquences du référendum.
                     4. Le référendum sera contrôlé par des représentants de l’Assemblée
                        yougoslave et, si possible, par des représentants des autres répu-
                        bliques et des institutions internationales compétentes.
                     5. Une décision est réputée prise si plus de la moitié des électeurs
                        inscrits votent en sa faveur.
                     6. Dans les républiques où résident des membres de plusieurs nations
                        yougoslaves, la majorité est calculée séparément pour chacune des
                        nations. Si une nation vote contre, toutes les localités où cette
                        nation est prépondérante et qui sont limitrophes du reste du ter-
                        ritoire yougoslave et peuvent s’intégrer dans sa masse territoriale
                        continuent de faire partie de la RFSY. […]
                     8. L’assemblée de la république informera les populations et l’As-
                        semblée yougoslave des résultats du référendum et présentera à
                        l’Assemblée yougoslave une proposition d’acte constitutionnel de
                        retrait de la république considérée de la RFSY, conformément à
                        la volonté exprimée par le peuple à l’occasion du référendum.

                     9. L’Assemblée yougoslave reconnaît la légalité et la légitimité de la
                        volonté exprimée par le peuple et les membres des nations, et
                        donne pour instructions au gouvernement fédéral de préparer le
                        retrait formel de la république considérée de la RFSY.

                       A cette fin, le gouvernement fédéral a l’obligation de :
                     a) rédiger un projet de répartition des intérêts et des biens communs
                        de la Fédération (meubles et immeubles) situés dans le pays et à
                        l’étranger, et officiellement réputés propriété de la Fédération ; des
                        obligations et des créances internationales ; des biens de la banque
                        nationale de Yougoslavie ; des devises étrangères, des marchan-
                        dises et des réserves monétaires de la Fédération ; des biens de
                        l’armée populaire yougoslave ; des archives de la Yougoslavie ; de
                        certains ouvrages d’infrastructure, des droits de licence et autres,
                        et des obligations découlant des conventions internationales rati-
                        fiées. Dans ce projet, le gouvernement règle aussi les questions de

                                                                                          459




7 CIJ1077.indb 915                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                459

                         citoyenneté, de pensions de retraite, de droits civils et autres, d’où
                         la reconnaissance d’une responsabilité commune dans les obliga-
                         tions par lesquelles la RFSY est liée à des pays étrangers ;
                     b) proposer à l’Assemblée yougoslave les modalités d’élection et le
                         mandat de l’organe ou comité paritaire qui sera chargé de rédiger
                         un projet de répartition des droits et des obligations, et de le pré-
                         senter à l’Assemblée yougoslave ;
                     c) proposer la délimitation des territoires et la démarcation des fron-
                         tières des futurs Etats et la solution des autres grands problèmes
                         soulevés par l’acte formel de retrait.
                        10. Au vu des propositions du gouvernement fédéral concernant
                     les problèmes matériels et territoriaux, l’Assemblée yougoslave éla-
                     bore, avec l’assentiment des assemblées républicaines, un amende-
                     ment constitutionnel (loi constitutionnelle) portant acte de sécession
                     de la RFSY ; cet amendement règle, entre autres questions :
                        — le droit des citoyens de choisir (conditions et modalités du
                             choix en cas de changement territorial) et l’obligation d’accor-
                             der une juste réparation en cas de changement de résidence ;
                        — l’obligation de garantir la protection de la justice aux citoyens,
                             personnes morales et membres de certaines nations (répara-
                             tion des préjudices qui résultent directement de l’exercice du
                             droit de sécession, etc.) ;
                        — l’obligation de mettre certaines lois et actes publics en confor-
                             mité avec la structure de la RSFY telle que modifiée ;
                        — la surveillance et le contrôle de l’accomplissement d’obliga-
                             tions déterminées ;
                        — les autres questions qui doivent être résolues avant la dissocia-
                             tion définitive (concernant notamment l’appareil judiciaire, la
                             protection de l’environnement, les coentreprises, etc.) ;
                        — la période de transition et le moment exact de la dissociation
                             de la RFSY. Si le résultat du référendum est négatif, la même
                             initiative peut être reprise à l’expiration d’un délai de cinq ans. »
                             (Focus, numéro spécial, janvier 1992, p. 31-33.)
                    17. Cette proposition offrait des perspectives de changement pacifique
                 et une possibilité de résoudre la crise constitutione artis, car l’exercice du
                 droit des peuples à disposer d’eux‑mêmes doit suivre le schéma suivant :
                         « La dissolution de la fédération en deux Etats ou davantage fait
                     aussi passer au premier plan le problème théorique de l’autodétermi-
                     nation sous forme de sécession. Cette dissolution peut être le résultat
                     d’un accord amiable constitutionnel, ou le résultat d’un acte de sécession
                     par la force. Dans ce dernier cas, les règles du droit international
                     peuvent être invoquées, mais, hormis les situations coloniales reconnues,
                     il semble qu’il n’y ait pas de droit à l’autodétermination applicable à des
                     Etats indépendants qui justifie le recours à la sécession. » (M. N. Shaw,
                     International Law, 2008, p. 218 ; les italiques sont de moi.)

                                                                                              460




7 CIJ1077.indb 917                                                                                   18/04/16 08:54

                             application de convention génocide (op. ind. kreća)                                                  460

                                   2. Arrêts de la Cour constitutionnelle de la RSFY
                    18. Dans l’ordre juridique yougoslave, la Cour constitutionnelle de la
                 RSFY était le garant de la constitutionnalité et de la légalité. Elle était
                 composée d’un président et de treize juges élus selon la formule suivante :
                 deux juges par république et un par province autonome (article 381 de la
                 Constitution de la RSFY).
                    19. Le conseil exécutif fédéral (à savoir le gouvernement de la RFSY),
                 présidé par le Croate Ante Markovic, a attaqué devant la Cour constitu-
                 tionnelle yougoslave la constitutionnalité de la déclaration relative à la
                 proclamation de la souveraineté et de l’indépendance de la République de
                 Croatie (Narodne novine (Journal officiel), no 31/91).

                     De l’avis du gouvernement de la RFSY,
                       « la déclaration relative à la proclamation de la souveraineté et de
                       l’indépendance de la République de Croatie, en particulier ses
                       titres III, IV et V, n’est pas conforme à la Constitution de la RFSY
                       et est contraire aux lois fédérales relatives à la défense nationale et à
                       la sécurité nationale, aux affaires étrangères et à l’administration
                       publique, étant donné que le droit à l’autodétermination, y compris
                       le droit de faire sécession, ne peut être exercé que sous les conditions
                       et suivant la procédure et les modalités convenues entre toutes les
                       républiques, comme le prévoit la Constitution de la RFSY ».
                   19.1. Le titre III de la déclaration relative à la proclamation de la sou-
                 veraineté et de l’indépendance de la République de Croatie disposait
                 notamment que
                       « [l]a République de Croatie garantit aux Serbes de Croatie et à l’en-
                       semble des minorités nationales vivant sur son territoire le respect de
                       tous les droits civils et humains, en particulier la liberté d’expression,
                       la pratique de leurs propres langues et le renforcement de leurs
                       cultures, ainsi que la liberté de constituer des organisations politiques
                       �����������������������������������������������������������������������������������������������������������������
                           La République de Croatie, en sa qualité de successeur légal de l’an-
                       cienne République fédérale socialiste de Yougoslavie, assure à l’en-
                       semble des Etats et des organisations internationales qu’elle en exercera
                       pleinement et en toute conscience tous les droits et en remplira toutes
                       les obligations pour autant que ceux‑ci relèvent de la Croatie. »
                     Le titre IV de la déclaration affirmait ce qui suit :
                          « Les Constitutions de la République fédérative populaire de You-
                       goslavie et de la République fédérale socialiste de Yougoslavie ont
                       accordé à la République de Croatie le droit à l’autodétermination et
                       à la sécession.
                          Etablie en tant qu’Etat souverain et indépendant, la République
                       de Croatie, qui, jusqu’à présent, a exercé une partie de ses droits sou-

                                                                                                                                   461




7 CIJ1077.indb 919                                                                                                                          18/04/16 08:54

                             application de convention génocide (op. ind. kreća)                                                  461

                       verains de concert avec les autres républiques constitutives et pro-
                       vinces autonomes de la République fédérale socialiste de Yougoslavie,
                       s’emploie actuellement à modifier son statut et ses relations inter­
                       étatiques avec la République fédérale de Yougoslavie. Elle accepte de
                       prendre part à ses institutions et fonctions d’intérêt commun facili-
                       tant le processus de dissociation.
                           Dans le cadre dudit processus de dissociation, il convient de déter-
                       miner les droits et les obligations, c’est‑à‑dire la part de ceux‑ci qui
                       revient à la République de Croatie par rapport au total des biens
                       meubles et immeubles et des droits de l’ancienne République fédérale
                       socialiste de Yougoslavie.
                           En publiant sa décision constitutionnelle relative à l’indépendance,
                       la République de Croatie a déclenché le processus de dissociation des
                       autres républiques de la RFSY. Elle souhaite achever ce processus
                       aussi rapidement que possible, de manière démocratique et pacifique,
                       en respectant les intérêts de toutes les républiques et provinces auto-
                       nomes qui constituent la RFSY.
                           Par sa décision constitutionnelle relative à l’indépendance, les fron-
                       tières actuelles de la République de Croatie sont devenues des frontières
                       d’Etat qui la séparent des autres républiques et des pays limitrophes de
                       l’ancienne République fédérale socialiste de Yougoslavie
                       �����������������������������������������������������������������������������������������������������������������
                           D’ici la fin du processus de dissociation, seules les lois qui ont été
                       adoptées par le Sabor de la République de Croatie s’appliqueront sur
                       le territoire de la République de Croatie, à l’exception des réglemen-
                       tations fédérales qui n’auront pas été abrogées
                       �����������������������������������������������������������������������������������������������������������������
                           Les agences fédérales ne peuvent pas exercer d’activités sur le terri-
                       toire de la République de Croatie, à moins d’avoir reçu une autorisation
                       spéciale et temporaire du gouvernement de la République de Croatie.
                           La République de Croatie retirera ses représentants de la Chambre
                       fédérale de l’Assemblée de la RFSY, puisque son mandat est expiré
                       et qu’elle n’a pas de raison d’être dans le processus de dissociation. »
                     Dans le titre V de la déclaration, il est notamment dit que
                       « [l]a République de Croatie reconnaît la pleine souveraineté et la
                       personnalité juridique internationale des Etats nés de leur dissocia-
                       tion d’avec la RFSY dans ses frontières actuelles, et les uns d’avec les
                       autres à l’intérieur de leurs frontières respectives, ainsi qu’il est indi-
                       qué dans la présente Constitution ou comme il en a été démocrati-
                       quement convenu entre eux. »
                   20. La position de la Cour constitutionnelle sur les passages contestés
                 de la déclaration était la suivante :
                         « Les articles premier et 2 de la Constitution de la RFSY disposent
                       que la République fédérale socialiste de Yougoslavie est un Etat

                                                                                                                                   462




7 CIJ1077.indb 921                                                                                                                          18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                 462

                     fédéral revêtant la forme d’une communauté étatique constituée par
                     des nations librement unies et leurs républiques, ainsi que les pro-
                     vinces autonomes de Voïvodine et du Kosovo qui font partie de
                     la République socialiste de Serbie, et qui comprend : la République
                     socialiste de Bosnie‑Herzégovine, la République socialiste de
                     Macédoine, la République socialiste de Slovénie, la République
                     ­
                     socialiste de Serbie, ainsi que les PAS de Voïvodine et du Kosovo
                     qui font partie intégrante de la République socialiste de Serbie, la
                     République socialiste de Croatie et la République socialiste du Mon-
                     ténégro.
                        L’article 5 de la Constitution de la RFSY dispose que le territoire
                     de la RFSY forme un tout unifié ; qu’il se compose des territoires des
                     républiques socialistes ; et que les frontières de la RFSY ne peuvent
                     être modifiées qu’avec le consentement de toutes les républiques et
                     des provinces autonomes.
                        En vertu des dispositions du paragraphe 4 de l’article 283 et du
                     paragraphe 6 de l’article 285 [de la Constitution], les modifications
                     de frontières de la RFSY sont décidées par la Chambre fédérale de
                     l’Assemblée de la RFSY.
                        La Cour constitutionnelle yougoslave, se fondant sur les disposi-
                     tions précitées de la Constitution de la RFSY, a jugé que les sec-
                     tions 2 et 4 du titre III, les sections 2 à 10 du titre IV, et le titre V de
                     la déclaration relative à la proclamation de la souveraineté et de l’in-
                     dépendance de la République de Croatie ne sont pas conformes à la
                     Constitution de la RFSY. »
                   La Cour a examiné comme il se devait la question du droit des peuples
                 à disposer d’eux‑mêmes. Elle a formulé les observations suivantes :
                        « Les sections 2 et 4 du titre III, les sections 2 à 10 du titre IV, et le
                     titre V de la déclaration contestée se fondent sur l’interprétation que
                     fait l’Assemblée de la République de Croatie du droit du peuple
                     croate à disposer de lui‑même, y compris le droit de sécession.
                        La portée des dispositions susmentionnées de la déclaration rela-
                     tive à la proclamation de la souveraineté et de l’indépendance de la
                     République de Croatie ne se limite pas, de l’avis de la Cour constitu-
                     tionnelle yougoslave, à l’expression du droit du peuple croate à dis-
                     poser de lui‑même, y compris le droit de sécession. L’essentiel de la
                     déclaration contestée est la proclamation par la République de Croa-
                     tie d’un Etat indépendant qui ne fait pas partie intégrante de la
                     RFSY en tant qu’Etat fédéral et communauté étatique de peuples
                     librement unis et de leurs républiques ; la proclamation que la com-
                     munauté étatique des nations yougoslaves et de leurs républiques a
                     cessé d’exister ; la proclamation que les lois fédérales sont nulles et
                     non avenues sur le territoire de la République de Croatie ; l’interdic-
                     tion faite aux organes fédéraux d’exercer leur activité sur le territoire
                     de la République de Croatie dans les matières relevant de leur com-
                     pétence ; et la récusation de certaines institutions fédérales.

                                                                                              463




7 CIJ1077.indb 923                                                                                   18/04/16 08:54

                           application de convention génocide (op. ind. kreća)               463

                          De l’avis de la Cour constitutionnelle, les nations de Yougoslavie
                       ne peuvent pas exercer le droit à l’autodétermination, y compris le
                       droit de faire sécession, que leur confère la Constitution de la RFSY
                       par la voie d’actes unilatéraux ou de décision des assemblées de leurs
                       républiques respectives. Elles ne peuvent exercer ce droit que sous
                       des conditions et selon des modalités qui doivent être définies,
                       conformément à la Constitution de la RFSY, avec le consentement
                       individuel de chacune des nations et républiques aussi bien que leur
                       consentement collectif. Le fait que la procédure d’exercice du droit à
                       l’autodétermination, y compris le droit de faire sécession, ne figure
                       pas dans la Constitution de la RFSY ne signifie pas que ce droit
                       puisse être exercé par la voie d’actes unilatéraux. »
                   21. A sa séance du 13 novembre 1991, la Cour constitutionnelle, agis-
                 sant en application de l’alinéa 4 du paragraphe 1 de l’article 375 de la
                 Constitution de la RFSY, a adopté un arrêt aux termes duquel
                       « [l]es dispositions des sections 2 et 4 du titre III, des sections 2 à 10
                       du titre IV, et du titre V de la déclaration relative à la proclamation
                       de la souveraineté et de l’indépendance de la République de Croatie
                       (Narodne novine (Journal officiel), no 31/91) sont abrogées. »
                       (Arrêt II‑U no 123/91 du 13 novembre 1991.)
                   22. Le conseil exécutif fédéral a également attaqué devant la Cour
                 constitutionnelle la constitutionnalité de la décision de l’Assemblée de la
                 République de Croatie relative à la rupture de ses liens juridiques avec la
                 RFSY (Narodne novine (Journal officiel), no 53/91).

                     Le conseil exécutif fédéral considérait en effet
                       « que ladite décision n’est pas conforme à la Constitution de la
                       RFSY, et que la rupture des liens juridiques entre Etats n’est possible
                       que si les Etats considérés sont reconnus comme ayant une personna-
                       lité juridique internationale ; elle n’est pas possible entre une unité
                       constitutive d’un Etat et ledit Etat ».
                    23. La décision de l’Assemblée de la République de Croatie proclamait
                 que ladite République avait rompu, à compter du 8 octobre 1991, les liens
                 juridiques dans le cadre desquels, comme les autres républiques et pro-
                 vinces, elle avait constitué jusqu’alors la RFSY ; contestait la légitimité et
                 la légalité de tous les organes de la Fédération ; reconnaissait, sur une
                 base de réciprocité, l’indépendance et la souveraineté des autres répu-
                 bliques de l’ancienne RFSY ; garantissait les droits fondamentaux de
                 l’homme et des minorités reconnus par la déclaration universelle des
                 droits de l’homme et autres instruments internationaux ; et déclarait que
                 la République de Croatie était disposée à s’associer à d’autres Etats.
                    24. La Cour constitutionnelle a statué que
                       « [l]a décision de l’Assemblée de la République de Croatie relative à
                       la rupture des liens juridiques entre celle‑ci et la RFSY n’est pas

                                                                                             464




7 CIJ1077.indb 925                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)             464

                     conforme à la Constitution de la RFSY. La Cour constitutionnelle
                     de Yougoslavie fonde ses conclusions sur le fait que, selon la Cons­
                     titution de la RFSY, la République de Croatie est l’une des répu-
                     bliques constitutives de la RFSY conçue comme communauté
                     étatique. C’est pourquoi elle ne peut, par une décision unilatérale,
                     rompre les liens juridiques qui la lient à l’Etat fédéral dont elle fait
                     partie, pas plus qu’elle ne saurait, par une telle décision, modifier son
                     statut de république établi par la Constitution de la RFSY, sortir de
                     la communauté étatique de la RFSY et modifier les frontières de la
                     RFSY.
                        La Cour constitutionnelle de Yougoslavie fonde également ses
                     conclusions sur le fait que la décision contestée, en violation de la
                     Constitution de la RFSY, rejette la légitimité et la légalité des organes
                     fédéraux et refuse de reconnaître les actes juridiques émanant d’eux.
                     Or la Constitution de la RFSY définit les intérêts communs dont la
                     réalisation relève directement de la Fédération et ceux dont la Fédé-
                     ration délègue la réalisation aux organes fédéraux ; il s’ensuit qu’un
                     acte unilatéral ne saurait ni modifier les relations à l’intérieur de la
                     Fédération, ni contester les droits et obligations établis par la Consti-
                     tution de la RFSY, ni rejeter la légitimité et la légalité des organes
                     fédéraux. De même, il n’est pas possible de refuser de reconnaître la
                     validité des actes juridiques des organes fédéraux parce que ces actes
                     sont obligatoires et valides sur l’ensemble du territoire de la RFSY. »
                     (Arrêt II‑U no 194/91 du 25 décembre 1991, publié au Journal officiel
                     de la RFSY, no 12/92.)
                    25. On rappellera que ces deux arrêts ont été rendus par la Cour consti-
                 tutionnelle siégeant en formation plénière, comme le prescrit la Constitu-
                 tion, seul un juge slovène n’ayant pas pris part à la décision.

                                                     * *
                    26. Les faits juridiques ainsi décrits offrent une image différente de
                 celle du prétendu projet de « Grande Serbie », qui, d’ailleurs, n’a jamais
                 constitué une politique de la RFY ou de la Serbie. Ce prétendu projet de
                 « Grande Serbie » est plutôt un mythe ou une déformation dans le contexte
                 de la crise yougoslave.
                    L’expression est empruntée au programme d’un homme politique serbe
                 nommé I. Garašanin, qui, vers le milieu du XIXe siècle, a rédigé un projet
                 — le « Nacertanije » — d’unification des Serbes sur la base du même prin-
                 cipe des nationalités qui avait servi de fondement juridique à la création
                 d’Etats nationaux comme l’Allemagne et l’Italie en Europe. Tant en théo-
                 rie qu’en pratique, aussi bien comme idéologie nationale que comme poli-
                 tique réelle, une notion de ce genre a existé dans l’histoire de toutes les
                 nations d’Europe.
                    27. Pendant toute la crise yougoslave, cette notion de « Grande Serbie »,
                 pour autant qu’on admette sa pertinence, consistait en la possibilité d’une

                                                                                          465




7 CIJ1077.indb 927                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                465

                 expansion de la RFY/Serbie fondée sur l’aboutissement de l’exercice par
                 les Serbes vivant hors de Serbie de leur droit à l’autodétermination.
                    Le principal objectif politique visé par la RFY et les Serbes de Croatie
                 était la préservation de la Yougoslavie comme maison commune des
                 Serbes. Cet objectif se comprend parfaitement si l’on se rappelle que plus
                 du tiers des Serbes habitaient alors à l’extérieur des frontières de la Répu-
                 blique fédérale de Serbie. L’expansion territoriale de la RFY/Serbie
                 n’était donc qu’une possibilité dont la réalisation dépendait de l’aboutis-
                 sement de l’autodétermination des Serbes de Croatie et de Bosnie‑­
                 Herzégovine. En ce qui concerne la Croatie, cette possibilité ne s’est pas
                 réalisée principalement en raison du fait suivant :
                         « L’accession de la … Croatie à l’indépendance … peut être consi-
                      dérée comme l’aboutissement d’un processus révolutionnaire qui
                      s’est déroulé en dehors du cadre législatif existant… L’autodétermi-
                      nation a fonctionné comme rhétorique politique, comme un ensemble
                      de principes politiques tendant à légitimer la sécession. » (A. Cassese,
                      « Self‑Determination of Peoples and the Recent Break‑up of USSR
                      and Yugoslavia », dans R. Macdonald (dir. publ.), Essays in Honour
                      of Wang Tieya, 1994, p. 141‑144.)

                                        II. Questions de compétence

                           1. Questions relatives aux dates de validité en l’affaire
                     28. La façon dont la Cour a examiné la problématique des dates de
                 validité des dispositions de la convention sur le génocide à l’égard des par-
                 ties est plutôt cavalière, en particulier si l’on se rappelle que la question de
                 l’étendue de sa compétence ratione temporis présente une importance
                 considérable en l’espèce. C’est une question qui, dans les circonstances de
                 l’espèce, concerne également et nécessairement les deux principaux types
                 de compétence de la Cour, à savoir sa compétence ratione personae et sa
                 compétence ratione materiae (voir par. 50 et 54 ci‑après). La Cour n’a
                 tranché ni la question de la date à partir de laquelle le demandeur pouvait
                 être considéré comme lié par la convention sur le génocide, ni celle de la
                 date à partir de laquelle la Convention pouvait être considérée comme
                 applicable entre les Parties. Elle a ignoré la question de la date jusqu’à
                 laquelle la Convention est restée en vigueur à l’égard de la RFSY alors
                 que, entre autres contradictions, elle a examiné la question de savoir si les
                 actes allégués par la Croatie « étaient, au moment de leur commission,
                 attribuables à la RFSY » (arrêt, par. 114). En l’absence de ces paramètres,
                 il semble difficile, sinon impossible, de répondre correctement à l’exception
                 préliminaire ratione temporis de la Serbie. Rien d’étonnant, donc, à ce que
                 la Cour se soit abstenue de statuer sur l’autre exception préliminaire du
                 défendeur comme le voulaient les dispositions du paragraphe 9 de l’ar-
                 ticle 79 de son Règlement et sa jurisprudence constante, et qu’elle ait pré-
                 féré traiter la question de sa compétence ratione temporis et la question

                                                                                             466




7 CIJ1077.indb 929                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                466

                 connexe de recevabilité comme des conséquences accessoires de sa décision
                 à venir sur les demandes principale et reconventionnelle (voir par. 56 et 59
                 ci‑après). Le sens profond de cette décision de la Cour va très loin : elle fait
                 fi du principe fondamental sur lequel est fondée la compétence de la Cour,
                 qui est le principe du consentement.

                 1.1. A quelle date la Convention est‑elle entrée en vigueur à l’égard de
                       chacune des Parties ?
                    29. Parmi l’ensemble des questions relatives aux dates de validité à l’égard
                 des Parties des dispositions de la convention sur le génocide, celle de savoir
                 à compter de quelle date le défendeur peut être considéré comme lié par la
                 Convention, question sur laquelle les Parties avaient au départ des positions
                 divergentes, a été réglée par la Cour dans son arrêt relatif aux exceptions
                 préliminaires soulevées par la Serbie. Dans cet arrêt, la Cour a conclu qu’il
                 convenait, compte tenu de la teneur de la déclaration et de la note du
                 27 avril 1992 ainsi que du comportement concordant de la RFY tant au
                 moment de leur rédaction que tout au long des années 1992 à 2000, de consi-
                 dérer que la RFY était liée par la convention sur le génocide « à compter de
                 cette date » (27 avril 1992) (Application de la convention pour la prévention et
                 la répression du crime de génocide (Croatie c. Serbie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2008 (ci‑après « l’arrêt de 2008 »), p. 454‑455, par. 117).
                 Cette partie de l’arrêt de la Cour est revêtue de l’autorité de la chose jugée.
                    30. Toutefois, la Cour n’a pas répondu à la question de savoir quand
                 la Croatie avait acquis la qualité de partie à la Convention. Elle s’est bor-
                 née à relever que « la Croatie a[vait] déposé une notification de succession,
                 le 12 octobre 1992, auprès du Secrétaire général de l’Organisation des
                 Nations Unies » (arrêt de 2008, p. 445, par. 94). La Cour a aussi noté que
                 la Croatie « affirm[ait] qu’avant cette date elle était déjà devenue partie à
                 ladite Convention en qualité d’Etat successeur de la RFSY à compter du
                 moment où elle avait assumé la responsabilité des relations internatio-
                 nales pour son territoire, c’est‑à‑dire à partir du 8 octobre 1991 » (ibid.).
                 Il appartenait à la Cour de déterminer à laquelle de ces deux dates la
                 Croatie est devenue partie à la Convention.
                    31. En fait, dans son arrêt de 2008, la Cour ne s’est pas prononcée sur
                 la prétention de la Croatie, mais a simplement présenté (au paragraphe 94
                 dudit arrêt) la position de la Croatie.
                    Au vu des circonstances pertinentes, il semble que la prétention de la
                 Croatie se fonde sur les éléments suivants :
                    Premièrement, la notification de succession déposée par la Croatie.
                    Dans une lettre datée du 27 juillet 1992, adressée au Secrétaire général
                 des Nations Unies par le Gouvernement de la République de Croatie et
                 parvenue à son destinataire le 4 août 1992, lettre à laquelle était jointe une
                 liste d’instruments multilatéraux déposés auprès du Secrétaire général,
                 figurait la notification suivante :
                         « Compte tenu de la Déclaration constitutionnelle relative à la sou-
                       veraineté et à l’indépendance de la République de Croatie, en date du

                                                                                              467




7 CIJ1077.indb 931                                                                                   18/04/16 08:54

                              application de convention génocide (op. ind. kreća)                    467

                         25 juin 1991, et de la déclaration du Parlement croate concernant le
                         territoire de la République de Croatie, [le Gouvernement de] … la
                         République de Croatie a décidé que, en vertu de la succession de la
                         République socialiste fédérative de Yougoslavie du 8 octobre 1991, il
                         se considérait lié par les conventions auxquelles la République socia-
                         liste fédérative de Yougoslavie et les Etats qui l’ont précédée (le
                         Royaume de Yougoslavie et la République populaire fédérative de
                         Yougoslavie) étaient Parties, selon la liste ci‑jointe.
                            Conformément à la pratique internationale, [le Gouvernement de la
                         République de Croatie] suggère que la présente déclaration prenne
                         effet le 8 octobre 1991, date à laquelle la République de Croatie est
                         devenue indépendante. »
                    Deuxièmement, les états tenus par le dépositaire, qui font une distinc-
                 tion entre la date de dépôt d’une notification de succession et la date de
                 prise d’effet. Selon la pratique du dépositaire, la date de dépôt d’une noti-
                 fication de succession pour la convention sur le génocide est celle à
                 laquelle la notification a été effectivement déposée, alors que sa date de
                 prise d’effet est celle — antérieure au dépôt de ladite notification — à
                 laquelle l’Etat considéré a exprimé son consentement à être lié par la
                 Convention, c’est‑à‑dire la date à laquelle il a assumé la responsabilité des
                 relations internationales pour son territoire. Il ressort des renseignements
                 relatifs à la succession de la RFSY à l’égard de la convention sur le géno-
                 cide que la prise d’effet de la notification de succession a été antérieure à
                 la date de dépôt de celle‑ci pour toutes les anciennes unités fédérales de la
                 RFSY, sauf la Yougoslavie/Serbie.
                                                Instrument       Date de dépôt         Date de prise
                                                                                          d’effet
                 Bosnie‑Herzégovine            Notification 29 décembre 1992        6 mars 1992
                                               de succession
                 Croatie                       Notification 12 octobre 1992         8 octobre 1991
                                               de succession
                 Monténégro                    Notification 23 octobre 2006         3 juin 2006
                                               de succession
                 Slovénie                      Notification 6 juillet 1992          25 juin 1991
                                               de succession
                     Ex‑République yougoslave Notification 18 janvier 1994          17 novembre 1991
                     de Macédoine             de succession
                     Yougoslavie (Serbie)      Notification 12 mars 2001            10 juin 2001
                                               d’adhésion

                 (Voir https://treaties.un.org/pages/showDetails.aspx?objid=0800000280027fac.)

                    Troisièmement, dans ses écritures, la Serbie a indiqué qu’elle
                 « ne contest[ait] pas que la Croatie ait pu devenir partie à la convention
                 sur le génocide par voie de déclaration de succession, et qu’elle ait pu par

                                                                                                     468




7 CIJ1077.indb 933                                                                                         18/04/16 08:54

                           application de convention génocide (op. ind. kreća)               468

                 conséquent devenir partie à ladite Convention à compter du 8 octobre
                 1991 » (contre‑mémoire de la Serbie, par. 370).
                     32. Lorsque, comme dans le cas de la Croatie, la prise d’effet de la
                 succession à une convention est antérieure à la date de dépôt de la notifi-
                 cation de succession, il y a indubitablement rétroactivité. En effet, aux
                 termes de la convention de Vienne de 1978 sur la succession d’Etats en
                 matière de traités, « [l’]expression « notification de succession » s’entend,
                 par rapport à un traité multilatéral, d’une notification, quel que soit son
                 libellé ou sa désignation, faite par un Etat successeur, exprimant le consen‑
                 tement de cet Etat à être considéré comme étant lié par le traité » (conven-
                 tion de Vienne sur la succession d’Etats en matière de traités, art. 2,
                 alinéa g) ; les italiques sont de moi). L’Etat successeur exprime ainsi à la
                 date X postérieure à la date Y de « prise d’effet » de la succession, laquelle
                 est en fait la date d’entrée en vigueur du traité à son égard, son consente-
                 ment à être considéré comme lié par celui‑ci. Il semble donc clair que la
                 rétroactivité joue. Cependant, elle présente dans ce cas un caractère
                 sui generis, car elle joue différemment pour chacun des Etats successeurs.
                     33. Dans le cas de la Croatie, la rétroactivité de l’applicabilité de la
                 convention sur le génocide procède à la fois de sa notification de succes-
                 sion et du consentement des Etats tiers. Cette conclusion repose sur deux
                 éléments :
                   i) les liens entre les règles de succession en matière de traités et les règles
                      du droit des traités ;
                  ii) la signification attribuée à l’instrument de « notification de succes-
                      sion ».
                     Il est évident que les règles de la succession d’Etats en matière de traités
                 sont étroitement liées à celles du droit des traités, et qu’elles peuvent être
                 considérées comme régissant certains aspects particuliers de la participa-
                 tion aux traités, de la conclusion des traités et de leur application.
                     Humphrey Waldock, rapporteur spécial de la Commission du droit
                 international, a déclaré ce qui suit au sujet de ces liens :
                          « [L]a Commission ne peut faire autrement qu’examiner la ques-
                       tion de la succession d’Etats en matière de traités dans le cadre géné-
                       ral du droit des traités … [vu] que la solution la plus sûre des
                       problèmes de succession en matière de traités doit, semble‑t‑il, être
                       recherchée dans le cadre des principes et des règles du droit des trai-
                       tés plutôt que dans celui d’une théorie générale de la succession. »
                       (Annuaire de la Commission du droit international, 1968, vol. I, p. 135,
                       par. 52.)
                     O’Connell s’est exprimé sur ce sujet dans les termes suivants :
                          « L’effet qu’un changement de souveraineté a sur l’applicabilité
                       d’un traité ne procède pas d’un principe ou d’une règle générale de la
                       succession d’Etats ; il relève plutôt des règles du droit des traités et
                       comporte un élément d’interprétation. » (D. P. O’Connell, The Law
                       of State Succession, 1956, p. 15.)

                                                                                              469




7 CIJ1077.indb 935                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                469

                    La définition de l’expression « notification de succession » qui figure à
                 l’alinéa g) de l’article 2 de la convention de Vienne sur la succession
                 d’Etats en matière de traités ainsi que la pratique des Etats en la matière
                 laissent planer un sérieux doute sur la possibilité de considérer une « noti-
                 fication de succession » comme un instrument qui, en soi, établit que
                 l’Etat successeur consent à être lié par tel ou tel traité.
                    La convention de Vienne de 1969 sur le droit des traités, en son
                 article 11 intitulé « Modes d’expression du consentement à être lié par un
                 traité », stipule ce qui suit : « Le consentement d’un Etat à être lié par un
                 traité peut être exprimé par la signature, l’échange d’instruments consti-
                 tuant un traité, la ratification, l’acceptation, l’approbation ou l’adhésion,
                 ou par tout autre moyen convenu. » (Les italiques sont de moi.)
                    Ce libellé n’exclut pas la possibilité qu’une notification de succession
                 soit considérée comme l’expression du consentement à être lié par un
                 traité, pareille notification relevant indubitablement des autres modes
                 d’expression envisagés par le droit des traités. Toutefois, cette possibilité
                 ne peut se réaliser qu’à la condition, exprimée par l’emploi dans la dispo-
                 sition précitée de l’adjectif « convenu », que les parties au traité concerné
                 l’admettent. Ainsi considérée, la « notification de succession », en tant
                 qu’acte unilatéral de l’Etat, constitue la base d’accords collatéraux simpli‑
                 fiés entre le nouvel Etat et les autres Etats parties aux traités auxquels avait
                 souscrit l’Etat prédécesseur. La « notification de succession » exprime en
                 termes généraux et abstraits le consentement de l’Etat successeur à être lié
                 par les traités auxquels l’Etat prédécesseur était partie, consentement qui,
                 dans chaque cas, se concrétise conformément à la règle générale du droit
                 des traités relative aux modes d’expression du consentement à être lié
                 figurant à l’article 11 de la convention de Vienne sur le droit des traités,
                 ainsi qu’aux dispositions du traité considéré.

                    Une dérogation à la règle générale selon laquelle l’Etat successeur doit
                 exprimer ad casum son consentement à être lié conformément à l’article 11
                 de la convention de Vienne sur le droit des traités pourrait être envisagée
                 si, en dehors et indépendamment de ce que prévoit la Convention, il exis-
                 tait une règle généralement admise selon laquelle la « notification de suc-
                 cession » est considérée comme un moyen particulier dont disposent les
                 nouveaux Etats pour exprimer leur consentement à être liés par des trai-
                 tés. Cette interprétation pourrait s’appuyer sur l’article 73 de la conven-
                 tion de Vienne sur le droit des traités, qui prévoit ce qui suit : « Les
                 dispositions de la présente Convention ne préjugent aucune question qui
                 pourrait se poser à propos d’un traité du fait d’une succession d’Etats… »
                    Or, rien n’indique de façon convaincante qu’il existe une telle règle. La
                 convention de Vienne sur le droit des traités, qui, de par sa nature même,
                 procède à la fois de la codification du droit et de son développement pro-
                 gressif, ne dit aucunement en son article 11, intitulé « Modes d’expression
                 du consentement à être lié par un traité », qu’une « notification de succes-
                 sion » constitue l’un de ces modes d’expression. Ce silence est d’autant
                 plus remarquable que l’article 11 a été conçu dans le but de conférer un

                                                                                             470




7 CIJ1077.indb 937                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              470

                 caractère moins formel aux modes d’expression du consentement à être lié
                 par un traité. Dès lors que la succession en soi ne constitue pas et ne sau-
                 rait constituer un mode indépendant d’expression du consentement à être
                 lié par un traité, l’expression « notification de succession » ne peut être
                 qu’un terme descriptif désignant collectivement différents modes d’expres-
                 sion du consentement d’un nouvel Etat à être lié par un traité. Je cite à cet
                 égard Annie Gruber :
                       « S’agissant d’un acte unilatéral dont les effets juridiques ne peuvent
                     dépendre de la seule volonté de son auteur, on peut considérer que la
                     déclaration unilatérale de succession renferme une sorte de proposition
                     personnelle que les Etats tiers peuvent accepter ou refuser. » (A. Gru-
                     ber, Le droit international de la succession d’Etats, 1986, p. 221.)
                  Enfin, l’article 9 de la convention de Vienne sur la succession d’Etats en
                 matière de traités stipule ce qui suit :
                        « Les obligations ou les droits découlant de traités en vigueur à
                     l’égard d’un territoire à la date d’une succession d’Etats ne deviennent
                     pas les obligations ou les droits de l’Etat successeur ni d’autres Etats
                     parties à ces traités du seul fait d’une déclaration unilatérale de l’Etat
                     successeur prévoyant le maintien en vigueur des traités à l’égard de
                     son territoire. »
                    Cette disposition signifie que la notification de succession de la Croatie
                 constitue à l’égard des parties à la convention sur le génocide une offre
                 que ceux‑ci sont libres d’accepter ou de rejeter. L’Etat qui émet une noti-
                 fication de succession ne peut être lié par la convention sur le génocide à
                 l’égard des autres Etats parties que si ceux‑ci l’admettent.

                 1.2. A partir de quelle date la Convention peut‑elle être considérée comme
                       applicable entre les Parties ?
                 Premier scénario
                    34. La détermination de la date à laquelle la convention sur le génocide
                 est entrée en vigueur à l’égard de la RFY/Serbie et de la Croatie ne règle
                 pas la question de la date d’applicabilité de la Convention en l’espèce et
                 ne touche qu’à un aspect de la question des dates. Le fait que les Parties
                 à la présente affaire sont l’une et l’autre liées par la Convention est une
                 chose, mais la question de savoir à quelle date celle‑ci est devenue appli-
                 cable entre elles en est une autre dans les circonstances de l’espèce.
                    Le fait que la Croatie et la RFY/Serbie soient toutes deux parties à la
                 Convention permet seulement d’établir le titre de compétence en l’espèce,
                 mais laisse entière la question de savoir à quelle date la Convention est
                 devenue applicable entre elles, parce que les dates à compter desquelles elles
                 peuvent être considérées comme liées par cet instrument ne coïncident pas.
                    La Croatie peut être considérée comme partie contractante à la conven-
                 tion sur le génocide depuis le 8 octobre 1991, et la Serbie à compter du
                 27 avril 1992.

                                                                                           471




7 CIJ1077.indb 939                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              471

                     35. La juridiction de la Cour en l’espèce est fondée sur l’article IX de
                 la convention sur le génocide. A la différence de ses dispositions de fond,
                 qui par nature sont « de type intégral » (voir G. Fitzmaurice, « Troisième
                 rapport sur le droit des traités », ACDI, 1958, vol. II ; Nations Unies, doc.
                 A/CN.4/115, art. 18, p. 27, par. 2) et établissent des obligations collectives
                 qui s’imposent à la communauté internationale tout entière (voir Barce‑
                 lona Traction, Light and Power Company, Limited (Belgique c. Espagne),
                 deuxième phase, arrêt, C.I.J. Recueil 1970, p. 3), l’article IX de la Conven-
                  tion, qui est une clause compromissoire type, établit une obligation bila-
                  térale entre les parties.
                     A l’égard des obligations de fond établies par la Convention, la volonté
                  de chacune des parties à celle‑ci n’est qu’une composante de la volonté
                 collective de la communauté internationale, qui fonde celle‑ci à établir des
                 normes impératives. C’est pourquoi les obligations de fond prévues par la
                 Convention s’imposent aux Etats « même en dehors de tout lien conven-
                  tionnel » (Réserves à la convention pour la prévention et la répression du
                  crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 23). En consé-
                 quence, tout nouvel Etat est a priori soumis à ces règles, puisqu’elles sont
                 l’expression de l’intérêt de la communauté internationale tout entière.
                     C’est en ayant à l’esprit le caractère impératif des principes dont pro-
                 cède la convention sur le génocide que Dag Hammarskjöld, alors Secré-
                 taire général des Nations Unies, a averti les autorités du Congo, au cours
                 des opérations menées dans ce pays par les Nations Unies, que les prin-
                  cipes énoncés dans cette Convention devaient être considérés comme
                  applicables même à un nouvel Etat comme le Congo et à ses subdivisions
                  politiques (voir le Rapport du Secrétaire général sur l’activité de l’Organi‑
                  sation, 1960‑1961, Documents officiels de l’Assemblée générale, sei-
                  zième session, supplément no 1, p. 11 ; H. Waldock, « General Course on
                  Public International Law », Recueil des cours de l’Académie de droit inter‑
                  national de La Haye, 1962, vol. 106, p. 228).
                     A la différence des dispositions de fond de la Convention, son article IX,
                 de par son caractère contractuel, joue inter partes selon le principe de
                 réciprocité.
                     Aussi l’application de l’article IX de la Convention a‑t‑elle abouti à la
                 création entre les parties d’une multiplicité de liens bilatéraux. Autrement
                 dit, les obligations assumées par les parties en application de l’article IX
                 n’ont pas une force « autonome, absolue et intrinsèque pour chaque
                 ­partie » (G. Fitzmaurice, « Troisième rapport sur le droit des traités »,
                  ACDI, 1958, vol. II ; Nations Unies, doc. A/CN.4/115, art. 19, p. 28),
                  mais sont relatives, extrinsèques et subordonnées au consentement. Cette
                  distinction est explicitée dans le projet d’articles de la CDI sur la respon-
                  sabilité de l’Etat pour fait internationalement illicite. La CDI relève que
                  les traités multilatéraux peuvent établir non seulement des obligations
                  s’imposant à tous les Etats parties, mais aussi des obligations dont
                  « [l’]exécution, dans une situation donnée, suppose une relation à carac-
                 tère bilatéral entre deux parties » (commentaire de l’alinéa a) du projet
                  d’article 42).

                                                                                           472




7 CIJ1077.indb 941                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                 472

                    Dans le cadre d’une relation bilatérale ou des faisceaux de relations bila-
                 térales entre les parties à un traité, le principe de réciprocité peut être consi-
                 déré comme un principe essentiel de droit international. (Outre le cas dont il
                 s’agit ici, la condition qui subordonne les réserves aux traités multilatéraux
                 au consentement des autres Etats parties fournit à cet égard un bon exemple.)

                 1.3. L’application du principe en l’espèce
                   36. La compétence de la Cour en la présente espèce est fondée sur le
                 paragraphe 1 de l’article 36 de son Statut, ainsi libellé :
                         « La compétence de la Cour s’étend à toutes les affaires que les
                      parties lui soumettront, ainsi qu’à tous les cas spécialement prévus
                      dans la Charte des Nations Unies ou dans les traités et conventions en
                      vigueur. » (Les italiques sont de moi.)
                 Lorsque sa compétence est fondée sur le paragraphe 1 de l’article 36 du
                 Statut,
                      « la Cour n’a que le pouvoir d’appliquer le traité considéré. Lorsque
                      sa compétence est fondée sur le paragraphe 2, la Cour, dans une
                      affaire qui met en jeu un traité échappant pour une raison quel-
                      conque à sa compétence, peut, voire doit, invoquer des règles du
                      droit international coutumier qui ressemblent aux dispositions du
                      traité, mais en sont indépendantes. » (S. Rosenne, The Law and Prac‑
                      tice of the International Court : 1920-2005, 4e éd., vol. II, 2006, p. 648-
                      649. Le passage cité est tiré d’une note de bas de page qui se rapporte
                      à l’affaire relative aux Activités militaires et paramilitaires au Nicara‑
                      gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond,
                      arrêt, C.I.J. Recueil 1986, p. 38, par. 56.)
                    La convention sur le génocide étant en la présente espèce le seul titre de
                 compétence de la Cour, les dates auxquelles elle est entrée en vigueur à
                 l’égard de la Croatie et à l’égard de la RFY/Serbie revêtent une impor-
                 tance capitale. En effet, un différend opposant les deux Etats ne pouvait
                 être porté devant la Cour qu’à un moment où ce titre de compétence était
                 valide (Cameroun septentrional (Cameroun c. Royaume‑Uni), exceptions
                 préliminaires, arrêt, C.I.J. Recueil 1963, p. 29).
                    Il appert que la convention sur le génocide est entrée en vigueur à des
                 dates différentes à l’égard de la Croatie et à l’égard de la RFY/Serbie, soit
                 le 8 octobre 1991 pour la première et le 27 avril 1992 pour la seconde.
                    En vertu du principe de réciprocité, la convention sur le génocide est donc
                 devenue applicable entre la Croatie et la RFY/Serbie à compter de la plus
                 récente de ces dates, c’est‑à‑dire du 27 avril 1992, ce qui limite la compétence
                 ratione temporis de la Cour aux actes et situations postérieurs à ladite date.
                    C’est un raisonnement juridique de cet ordre que la Cour a suivi en
                 l’affaire relative à l’Application de la convention internationale sur l’élimi‑
                 nation de toutes les formes de discrimination raciale (Géorgie c. Fédération
                 de Russie). L’article 22 de ladite convention est ainsi libellé : « Tout diffé-

                                                                                               473




7 CIJ1077.indb 943                                                                                    18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                473

                 rend entre deux ou plusieurs Etats parties touchant l’interprétation ou
                 l’application de la présente Convention … sera porté, à la requête de
                 toute partie au différend, devant la Cour internationale de Justice pour
                 qu’elle statue à son sujet… »
                    La convention en cause étant entrée en vigueur à l’égard de la Russie le
                 4 février 1969 et à l’égard de la Géorgie le 2 juillet 1999, la Cour a conclu
                 que « [l]a CIEDR [était] entrée en vigueur entre les Parties le 2 juillet
                 1999 » (Application de la convention internationale sur l’élimination de
                 toutes les formes de discrimination raciale (Géorgie c. Fédération de Rus‑
                 sie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 81, par. 20).
                 Deuxième scénario
                    37. Le deuxième scénario repose sur le principe selon lequel la recon-
                 naissance mutuelle est une condition de l’établissement de liens conven-
                 tionnels entre les Etats parties à la convention sur le génocide. Ce principe
                 tient au caractère contractuel des clauses de juridiction applicables
                 inter partes sous condition de réciprocité. Le droit international des trai-
                 tés établit à cet égard une sorte de vinculum juris, un lien juridique entre
                 les Etats qui se reconnaissent mutuellement.
                    38. Je cite sur ce sujet sir Robert Jennings et sir Arthur Watts :
                         « Généralement, les Etats qui ne reconnaissent pas telle ou telle
                      situation et les conséquences qui en découlent directement considèrent
                      celle‑ci comme dépourvue d’effet juridique sur le plan internatio-
                      nal… » (Oppenheim’s International Law, 9e édition, 1992, p. 198‑199) ;
                 et
                         « La non‑reconnaissance d’un gouvernement emporte de la part
                      des Etats qui ne le reconnaissent pas le refus d’admettre qu’il a qua-
                      lité pour obtenir que l’Etat qu’il prétend diriger devienne partie à un
                      traité multilatéral ou pour agir au nom de cet Etat dans une instance
                      judiciaire… » (Ibid., p. 198.)
                   Kelsen, bien qu’il parte de l’idée que « l’acte juridique de reconnais-
                 sance consiste à établir un fait » (H. Kelsen, « Recognition in Internatio-
                 nal Law — Theoretical Observations », dans L. Gross (dir. publ.),
                 International Law in the Twentieth Century, 1969, p. 592), considère que
                      « [l|e nouvel Etat acquiert son existence juridique lorsqu’il se proclame
                      tel, mais il n’existe alors que pour lui‑même, et n’existe pas aux yeux
                      des autres Etats. C’est là un bon exemple de situation limite. Pour
                      acquérir vis‑à‑vis des autres Etats la qualité de sujet de droit internatio-
                      nal, le nouvel Etat doit être reconnu par eux comme tel ; en droit inter-
                      national, l’Etat prédécesseur, quant à lui, n’existe en tant qu’Etat par
                      rapport au nouvel Etat que si ce dernier l’a reconnu comme tel. La
                      reconnaissance mutuelle est donc indispensable. » (Ibid., p. 593.)
                   Hersch Lauterpacht, juriste et juge éminent, exprime sur ce sujet une
                 opinion semblable. Selon lui, la reconnaissance « marque la prise d’effet

                                                                                              474




7 CIJ1077.indb 945                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. kreća)             474

                 des droits et obligations de l’entité reconnue » (Oppenheim’s International
                 Law : A Treatise, 8e éd., 1955, p. 128).
                    39. On relève des considérations du même genre dans la jurisprudence
                 de la Cour. Par exemple, dans son arrêt en l’affaire relative à Certains
                 intérêts allemands en Haute‑Silésie polonaise, la Cour permanente de Jus-
                 tice internationale a dit ce qui suit :
                        « La Pologne n’est Partie contractante ni à la Convention d’armis-
                     tice, ni au Protocole de Spa. Au moment de la conclusion de ces deux
                     accords, la Pologne n’était pas reconnue comme belligérante
                     par ­l’Allemagne ; mais c’est seulement sur la base de pareille recon-
                     naissance qu’un armistice aurait pu être conclu entre ces deux Puis-
                     sances.
                        Les Principales Puissances alliées avaient, il est vrai, reconnu les
                     forces armées polonaises comme une armée autonome, alliée et
                     co‑belligérante (ou : belligérante). Cette armée était placée sous l’au-
                     torité politique suprême du Comité national polonais dont le siège
                     était à Paris. Sans entrer dans l’examen de la question de savoir
                     quelle était, à cette époque, l’importance politique de ce Comité, la
                     Cour constate que ces faits ne sont pas opposables à l’Allemagne, qui
                     n’y a eu aucune part. » (Certains intérêts allemands en Haute‑Silésie
                     polonaise, fond, arrêt no 7, 1926, C.P.J.I. série A no 7, p. 27‑28.)
                    Dans son opinion dissidente sur l’arrêt rendu par la Cour en l’affaire
                 relative au Timor oriental, le juge Skubiszewski a affirmé que « [l]a recon-
                 naissance conduit à la validation du contrôle de fait sur un territoire et à
                 l’établissement de droits correspondants » (Timor oriental (Portugal c. Aus‑
                 tralie), arrêt, C.I.J. Recueil 1995, opinion dissidente du juge Skubiszewski,
                 p. 265, par. 131 ; les italiques sont de moi).
                    Dans son arrêt sur les exceptions préliminaires en l’affaire Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro, la Cour s’est abstenue de répondre
                 clairement à la question, se bornant à expliquer ce qui suit :
                        « Aux fins de se prononcer sur sa compétence en l’espèce, la Cour
                     n’a pas à trancher la question de savoir quels peuvent être les effets
                     d’une situation de non‑reconnaissance sur les liens contractuels entre
                     parties à un traité multilatéral. Il lui suffira de constater que, à sup-
                     poser même que la convention sur le génocide ne soit entrée en
                     vigueur entre les Parties qu’à la signature des accords de Dayton‑Pa-
                     ris, toutes les conditions sont à présent réunies pour fonder la com-
                     pétence de la Cour ratione personae…
                        En l’occurrence, quand bien même il serait établi que les Parties,
                     qui étaient liées chacune par la convention au moment du dépôt de
                     la requête, ne l’auraient été entre elles qu’à compter du 14 décembre
                     1995, la Cour ne saurait écarter sa compétence sur cette base… »
                     (Application de la convention pour la prévention et la répression du
                     crime de génocide (Bosnie‑Herzégovine c. Yougoslavie), exceptions
                     préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 613‑614, par. 26.)

                                                                                          475




7 CIJ1077.indb 947                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                475

                    Il est à noter cependant que cette opinion de la Cour se rapporte à sa
                 compétence ratione personae, et non ratione temporis.
                    40. La pratique récente confirme que la reconnaissance d’un Etat
                 détermine la date à compter de laquelle ses droits et obligations prennent
                 effet vis‑à‑vis des Etats qui l’ont reconnu, en établissant avec eux les liens
                 conventionnels nécessaires. Par exemple, la Suisse, ayant reconnu la Slo-
                 vénie et la Croatie le 15 janvier 1992, a déclaré que les traités qu’elle avait
                 conclus avec la Yougoslavie seraient applicables à compter de cette date
                 dans ses relations bilatérales avec lesdits Etats (Revue suisse de droit inter‑
                 national et européen, 1993, p. 709).
                    La décision de la Cour suprême de la République fédérale d’Allemagne
                 en date du 18 décembre 1959, citée ci‑après, procède du même type de
                 raisonnement :
                          « Les parties contractantes déjà liées par une convention multilaté-
                      rale ne le deviennent à l’égard d’une autre entité étatique qui adhère
                      à cette convention que si ladite entité a pour elles la qualité de sujet
                      de droit international… Une entité qui existe de facto doit de surcroît
                      être reconnue d’une manière ou d’une autre comme ayant une exis-
                      tence juridique… Par rapport aux autres Etats qui ne l’ont pas recon-
                      nue en tant que sujet de droit international, pareille entité ne saurait
                      être partie à un traité, et encore moins y devenir partie par le seul
                      effet d’une déclaration unilatérale, telle qu’une déclaration
                      ­d’adhésion à une convention multilatérale par laquelle elle préten-
                      drait se conférer elle‑même la qualité de sujet de droit international
                       vis‑à‑vis d’Etats qui ne la reconnaissent pas. » (International Law
                       Reports, vol. 28, 1959, p. 87‑88 ; les italiques sont dans l’original.)
                    41. Dans la lettre datée du 5 avril 1994 qu’il a adressée au Secrétaire
                 général de l’Organisation des Nations Unies en sa qualité de dépositaire
                 de conventions internationales, le chargé d’affaires par intérim de la mis-
                 sion permanente de la Yougoslavie auprès de l’Organisation a notam-
                 ment déclaré ce qui suit :
                         « Il ne fait pas de doute que la Croatie est l’un des Etats successeurs,
                      et la République fédérative [sic] de Yougoslavie ne le nie pas. Toute-
                      fois, les termes « Etat successeur » impliquent uniquement le transfert
                      de souveraineté dans une partie du territoire de la Fédération yougo­
                      slave, cette partie devenant un Etat indépendant. L’acte de transfert de
                      la souveraineté territoriale n’est pas automatiquement lié au transfert
                      des droits et obligations de la Fédération touchant à la partie sécession-
                      niste, car un tel transfert implique une modification territoriale licite,
                      c’est‑à‑dire réalisée en conformité avec les principes du droit internatio-
                      nal positif. » (Nations Unies, doc. S/1994/398, 5 avril 1994.)
                    Cette déclaration opère une distinction entre la succession comme
                 modification territoriale (succession de facto) et la succession comme
                 transfert des droits et obligations de l’Etat ou des Etats prédécesseur(s)
                 (succession de jure), distinction retenue dans la doctrine du droit interna-

                                                                                             476




7 CIJ1077.indb 949                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               476

                 tional (H. Kelsen, Dictionnaire de la terminologie du droit international,
                 vol. 42, p. 314 ; D. P. O’Connell, The Law of State Succession, 1956, p. 3
                 et 6 ; K. Zemanek, « Die Wiener Konvention über die Staatennachfolge in
                 Verträge », Ius Humanitatis : Festschrift für Alfred Verdross, 1980, p. 719 ;
                 M. Jones, « State Succession in Matter of Treaties », British Yearbook of
                 International Law, vol. 24, 1947, p. 360‑361). L’article 6 de la convention
                 de Vienne sur la succession d’Etats en matière de traités, intitulé « Cas de
                 succession d’Etats visés par la présente convention », reflète cette distinc-
                 tion. Il dispose en effet que la convention « s’applique uniquement aux
                 effets d’une succession d’Etats se produisant conformément au droit
                 international, et plus particulièrement aux principes du droit internatio-
                 nal invoqués par la Charte des Nations Unies ».
                    42. La Croatie et la République fédérale de Yougoslavie ne se sont
                 mutuellement reconnues que le 14 décembre 1995, date de signature de
                 l’accord de Dayton, voire même plus tard, lorsqu’elles ont signé le
                 23 août 1996 l’accord sur la normalisation de leurs relations (Naro‑
                 dne novine. Međunarodni ugovor br. 10/96).
                    L’article premier de cet accord est ainsi libellé : « Chaque Partie contrac-
                 tante respecte l’autre en sa qualité d’Etat indépendant, souverain et égal à
                 elle à l’intérieur de ses frontières internationales. »
                    43. Le fait que le défendeur ait soutenu au cours de la procédure que
                 la convention sur le génocide était applicable entre les Parties depuis le
                 27 avril 1992 ne revêt pas une importance décisive, étant donné que « éta-
                 blir ou ne pas établir sa compétence n’est pas une question qui relève des
                 parties ; elle est du ressort de la Cour elle‑même » (Compétence en matière
                 de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J.
                 Recueil 1998, p. 450, par. 37).
                    La Cour doit « toujours s’assurer de sa compétence et …, s’il y a lieu,
                 l’examiner d’office » (Appel concernant la compétence du Conseil de l’OACI
                 (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 52, par. 13).


                 1.4. A quelle date la Convention est‑elle entrée en vigueur à l’égard de la
                       RFSY ?
                     44. On se rappellera que deux éléments déterminent la validité dans le
                 temps d’un traité donné ou d’une disposition particulière dudit traité :
                   i) la date à laquelle ce traité ou cette règle sont entrés en vigueur ; et
                  ii) la date à laquelle le traité in toto ou la règle particulière considérée,
                      comme l’article IX de la Convention, cesse d’être en vigueur.
                     Dans les circonstances de l’espèce, ce dernier élément présente une
                 importance particulière en ce qui concerne la RFSY en tant qu’Etat partie
                 à la convention sur le génocide. Le sedes materiae du différend au regard
                 des prétentions du demandeur est défini comme suit par la Cour, à savoir :
                     « 1) si les actes allégués par la Croatie ont été commis et, le cas
                          échéant, s’ils contrevenaient à la Convention ;

                                                                                            477




7 CIJ1077.indb 951                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                477

                      2) dans l’affirmative, si ces actes étaient attribuables à la RFSY au
                          moment où ils ont été commis et ont engagé la responsabilité de
                          cette dernière ; et
                      3) à supposer que la responsabilité de la RFSY ait été engagée, si la
                          RFY a succédé à cette responsabilité.
                         S’il est admis de part et d’autre que bon nombre des actes allégués
                      par la Croatie (mais pas tous) ont effectivement eu lieu, les Parties ne
                      s’accordent pas sur le point de savoir s’ils contrevenaient à la
                      Convention. En outre, la Serbie rejette l’argument de la Croatie selon
                      lequel sa responsabilité serait engagée pour ces actes, à un titre ou à
                      un autre. » (Arrêt, par. 112.)
                    La seule conclusion logique et fondée en droit est que la RFSY était
                 liée par la Convention jusqu’à la date d’achèvement de son processus de
                 dissolution.
                    Cette conclusion ramène nécessairement à la question de la responsabi-
                 lité de la RFSY, puisque la plus grande partie des actes que le demandeur
                 considère comme des actes de génocide a été commise avant le
                 27 avril 1992, date à laquelle le défendeur a été constitué en Etat.
                    La Cour a raison de dire que « la RFSY était liée par la Convention à
                 l’époque où les actes pertinents sont censés avoir été commis » (ibid.,
                 par. 113). Il ne s’agit cependant là que d’un aspect de la question de la
                 validité temporelle de la convention sur le génocide à l’égard de la RFSY.
                 L’autre aspect de la question concerne la date jusqu’à laquelle la RFSY a
                 été liée par les dispositions de cette Convention.
                    La réponse semble simple. Du fait que « la dissolution d’un Etat
                 entraîne la fin de sa personnalité juridique » (conférence pour la paix en
                 Yougoslavie, commission d’arbitrage, avis no 8, point 2), il appert que,
                 lorsque le processus de dissolution de la RFSY est arrivé à son terme, sa
                 qualité d’Etat partie à des traités a pris fin ipso facto.
                    45. Le raisonnement de la Cour s’énonce en termes de rétroactivité,
                 tant des dispositions de fond de la convention sur le génocide que de son
                 article IX, bien que la Cour le nie (voir, entre autres, les paragraphes 95,
                 98, 99 de l’arrêt).
                    Faisant observer que « [l]a portée temporelle [de l’article IX] est forcé-
                 ment liée à celle des autres dispositions de la Convention » (ibid., par. 93),
                 qui ne sont pas rétroactives (ibid., par. 99), la Cour renvoie cependant
                 au dictum de ses arrêts de 1996 et 2008, qui est manifestement basé sur
                 l’hypothèse de la rétroactivité.
                    Dans son arrêt de 1996, la Cour a conclu :
                       « il incombe encore à la Cour de préciser l’étendue de cette compé-
                       tence ratione temporis. Dans ses sixième et septième exceptions pré­
                       liminaires, la Yougoslavie, se fondant sur le principe de la
                       non‑rétroactivité des actes juridiques, a en effet fait valoir à titre sub-
                       sidiaire que, quand bien même la Cour serait compétente sur la base
                       de la convention, elle ne pourrait connaître que des faits postérieurs
                       aux différentes dates auxquelles la convention aurait pu devenir

                                                                                              478




7 CIJ1077.indb 953                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                478

                      applicable entre les Parties. A cet égard, la Cour se bornera à obser-
                      ver que la convention sur le génocide — et en particulier son
                      article IX — ne comporte aucune clause qui aurait pour objet ou
                      pour conséquence de limiter de la sorte l’étendue de sa compétence
                      ratione temporis et que les Parties elles‑mêmes n’ont formulé aucune
                      réserve à cet effet, ni à la convention, ni à l’occasion de la signature
                      des accords de Dayton‑Paris. La Cour constate ainsi qu’elle a com-
                      pétence en l’espèce pour assurer l’application de la convention sur le
                      génocide aux faits pertinents qui se sont déroulés depuis le début du
                      conflit dont la Bosnie‑Herzégovine a été le théâtre. Cette constata-
                      tion est d’ailleurs conforme à l’objet et au but de la convention tels
                      que définis par la Cour en 1951 et rappelés ci‑dessus. La Cour estime
                      par suite devoir rejeter les sixième et septième exceptions prélimi-
                      naires de la Yougoslavie. » (Application de la convention pour la pré‑
                      vention et la répression du crime de génocide (Bosnie‑Herzégovine
                      c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
                      p. 617, par. 34 ; référence omise.)
                    Il est parfaitement exact que la convention sur le génocide « ne contient
                 aucune disposition expresse limitant [l]a compétence ratione temporis [de
                 la Cour] » (arrêt de 2008, par. 123). Mais là n’est pas la vraie question. La
                 vraie question est de savoir si la convention sur le génocide contient une
                 disposition excluant l’application de la règle générale de droit internatio-
                 nal relative à la non‑rétroactivité des traités qui figure à l’article 28 de la
                 convention de Vienne sur le droit des traités.
                    Quant à la raison de fond, elle tient à la manière très particulière dont
                 la Cour a traité la question de la portée temporelle de la convention sur le
                 génocide en l’affaire opposant la Bosnie‑Herzégovine à la Yougoslavie au
                 sujet de cette Convention. Il semble en effet que la Cour ait alors suivi un
                 raisonnement dont la logique est à l’opposé de celle dont procède l’ar-
                 ticle 28 de la convention sur le droit des traités ; ce raisonnement repose
                 sur une présomption de rétroactivité, alors que l’article 28 est fondé sur
                 une présomption de non‑rétroactivité.
                    Ainsi, « les présomptions ont été inversées : en l’absence d’une réserve
                 expresse, il n’y a pas de limitation temporelle » (R. Kolb, The Inter­national
                 Court of Justice, 2013, p. 423).
                    Cet auteur poursuit en ces termes : « les clauses compromissoires (voire,
                 plus généralement, les clauses de compétence que contiennent les traités)
                 se trouvent … alignées sur le régime applicable aux clauses facultatives »
                 (ibid.). A la lumière de la jurisprudence de la Cour, on peut entendre
                 cette inversion comme conférant rétrospectivement effet au titre de com-
                 pétence (application d’une clause de compétence en fonction d’événe-
                 ments ou actes qui ont précédé son entrée en vigueur) plutôt que comme
                 conférant à la clause de compétence des effets rétroactifs, c’est‑à‑dire des
                 effets à l’égard de faits antérieurs à son entrée en vigueur.
                    La conclusion relative à la présomption de rétroactivité qui figure dans
                 l’arrêt de 1996 devient encore plus manifeste si l’on prend en compte son

                                                                                             479




7 CIJ1077.indb 955                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               479

                 contexte. Le dictum cité plus haut constitue en effet la réponse aux sixième
                 et septième exceptions préliminaires soulevées par la Yougoslavie. Appuyant
                 sa thèse sur le principe de la non‑rétroactivité des actes juridiques, la You-
                 goslavie a en effet fait valoir à titre subsidiaire que, quand bien même la
                 Cour serait compétente sur la base de la convention sur le génocide, elle ne
                 pourrait connaître que de faits postérieurs aux différentes dates auxquelles
                 la Convention aurait pu devenir applicable entre les Parties.
                    45.1. En réalité, la Cour a pour l’essentiel accepté l’interprétation du
                 demandeur ainsi résumée :
                        « La Croatie répond que la Cour a compétence à l’égard de l’en-
                     semble de sa demande et qu’aucune fin de non‑recevoir ne peut lui être
                     opposée. De son point de vue, l’essentiel est que la convention sur le
                     génocide était en vigueur dans les territoires en cause tout au long de la
                     période en litige, puisque la RFSY y était partie. Selon elle, la RFY est
                     née directement de la RFSY, les organes du nouvel Etat prenant en
                     charge ceux de l’Etat prédécesseur au cours de l’année 1991, alors que
                     la RFSY se trouvait engagée dans un « processus de dissolution »
                     (expression utilisée par la commission d’arbitrage de la conférence sur
                     la Yougoslavie dans son avis no 1, 29 novembre 1991, Revue générale de
                     droit international public (RGDIP), t. 96, 1992, p. 264). Le 27 avril 1992,
                     la RFY a fait une déclaration qui, ainsi que la Cour l’a dit en 2008, a
                     eu l’effet d’une notification de succession … à la convention sur le géno-
                     cide et à d’autres traités auxquels la RFSY avait été partie. La Croatie
                     soutient que, en conséquence, il n’y a pas eu de rupture dans l’applica-
                     tion de la Convention, qu’il serait artificiel et formaliste de limiter la
                     compétence de la Cour à la période commençant le 27 avril 1992 et
                     qu’une décision en ce sens introduirait une « interruption » dans la pro-
                     tection assurée par la Convention. Elle souligne l’absence de toute limi-
                     tation temporelle dans le libellé de l’article IX de la Convention. Au
                     moins à partir du début de l’été 1991, la RFSY avait, selon la Croatie,
                     cessé de fonctionner en tant qu’Etat et ce qui allait devenir la RFY était
                     déjà un Etat in statu nascendi. » (Arrêt, par. 81.)
                   Dans ce sens, le demandeur a raison, parce que, dans l’optique de ses
                 assertions, la question n’en est pas une de rétroactivité au sens technique,
                 mais au sens de l’absence de « rupture dans l’application de la Convention ».
                   L’assertion du demandeur selon laquelle il n’y aurait pas eu de « rup-
                 ture dans l’application de la Convention » se fonde sur :
                  i) les règles régissant la succession à la responsabilité ; et
                 ii) l’attribution à la Serbie des actes de génocide allégués sur le fonde-
                     ment du paragraphe 2 de l’article 10 des Articles de la Commission du
                     droit international sur la responsabilité de l’Etat pour fait internatio-
                     nalement illicite.
                    Pour inscrire son raisonnement dans le cadre de la règle de la non‑­
                 rétroactivité, la Cour devait, avant d’examiner l’affaire au fond, s’assurer
                 que les assertions du demandeur concernant les règles relatives à la suc-

                                                                                            480




7 CIJ1077.indb 957                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               480

                 cession à la responsabilité et à l’attribution de responsabilité sur le fonde-
                 ment du paragraphe 2 de l’article 10 étaient fondées, c’est‑à‑dire qu’elles
                 faisaient partie intégrante du droit matériel applicable à l’espèce.
                    S’il était établi que ces règles font partie intégrante du droit matériel
                 applicable, elles produiraient des effets rétroactifs qui seraient une consé-
                 quence logique de leurs dispositions, nonobstant l’article 28 de la conven-
                 tion de Vienne sur le droit des traités.

                          2. Nature et effets de la deuxième exception préliminaire
                                                 du défendeur
                    46. Dans son arrêt sur les exceptions préliminaires, la Cour a notam-
                 ment établi que « le défendeur était lié par la convention sur le génocide,
                 y compris son article IX, à la date de l’introduction de l’instance, et qu’il
                 l’[était] demeuré au moins jusqu’au 1er novembre 2000 » (arrêt de 2008,
                 p. 455, par. 118) et que, s’il avait « été loisible au demandeur d’introduire
                 — s’il l’avait souhaité — une nouvelle requête identique en substance à la
                 présente, les conditions de sa compétence se trouveraient remplies »
                 (ibid.). La Cour semble avoir ainsi établi sa compétence ratione personae
                 et ratione materiae.
                    47. La Cour ne s’est cependant pas prononcée sur l’exception prélimi-
                 naire ratione temporis de la Serbie, ayant considéré que cette exception
                 « n’a[vait] pas, dans les circonstances de l’espèce, un caractère exclusive-
                 ment préliminaire » (ibid., p. 460, par. 130). Or, dans le contexte de la pré-
                 sente affaire, ladite exception soulève indissociablement la question de la
                 compétence et celle de la recevabilité :
                        « De l’avis de la Cour, les questions de compétence et de recevabilité
                     soulevées par l’exception préliminaire ratione temporis de la Serbie
                     constituent, en la présente affaire, deux questions indissociables. La
                     première est celle de savoir si la Cour a compétence pour déterminer si
                     des violations de la convention sur le génocide ont été commises, à la
                     lumière des faits antérieurs à la date à laquelle la RFY a commencé à
                     exister en tant qu’Etat distinct, ayant à ce titre la capacité d’être partie
                     à cet instrument ; cela revient à se demander si les obligations en vertu
                     de la Convention étaient opposables à la RFY antérieurement au
                     27 avril 1992. La seconde question, qui porte sur la recevabilité de la
                     demande concernant ces faits, et qui a trait à l’attribution, est celle des
                     conséquences à tirer quant à la responsabilité de la RFY à raison des-
                     dits faits en vertu des règles générales de la responsabilité de l’Etat.
                     Pour que la Cour puisse se prononcer sur chacune de ces questions,
                     elle devra disposer de davantage d’éléments. » (Ibid., p. 460, par. 129.)
                   48. Ce cas de figure est précisément celui que le juge Fitzmaurice a
                 considéré comme marquant la différence entre compétence et recevabilité.
                 Sur la question de la rétroactivité, il a pu dire :
                        « Même si les exceptions d’incompétence sont rejetées, une déci-
                     sion concluant à l’irrecevabilité de la demande au fond peut encore

                                                                                             481




7 CIJ1077.indb 959                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                481

                      empêcher qu’il soit statué sur le fond de l’affaire. » (G. Fitzmaurice,
                      The Law and Procedure of the International Court of Justice, vol. II,
                      1986, p. 439.)
                 Autrement dit, « la question de la recevabilité au fond peut se poser après
                 que la compétence a été établie ».
                    49. L’élément temporel de la compétence de la Cour en la présente
                 espèce doit être considéré avant tout comme un aspect de la question de la
                 compétence ratione personae, et produit un effet correspondant sur la com-
                 pétence ratione materiae de la Cour. De fait, c’est cet élément qui détermine
                 l’étendue de la compétence, tant ratione personae que ratione materiae.
                    50. La portée temporelle de la compétence ratione personae en l’espèce
                 est très particulière. D’ordinaire, la compétence ratione personae signifie
                 que les parties à une affaire sont parties au Statut ou se sont acquittées
                 des obligations incombant à une partie au Statut au moment de l’intro-
                 duction de l’instance. Autrement dit, « il faut que les parties soient dans
                 l’obligation d’accepter la juridiction de la Cour à la date à laquelle l’exis-
                 tence de cette obligation doit être établie, c’est‑à‑dire, normalement, à la
                 date de l’introduction de l’instance » (S. Rosenne, The Law and Practice
                 of the International Court : 1920‑2005, 4e éd., vol. II, p. 562).
                    51. En la présente espèce, la question est de savoir si la RFY/Serbie,
                 avant le 29 avril 1993, était simplement un Etat, au sens d’un sujet de droit
                 international, doté des qualités voulues pour que la compétence ratione per‑
                 sonae de la Cour puisse être établie. Telle est la question fondamentale, qui
                 précède même, tant d’un point de vue logique que juridique, celle de la
                 compétence, qui est un aspect du jus standi in judicio. C’est qu’en effet la
                 qualité de partie au Statut, ou de non‑partie à celui‑ci s’étant acquittée des
                 obligations relatives à la juridiction de la Cour ratione personae, est abso-
                 lument réservée aux Etats en tant que personnes juridiques en droit inter-
                 national. Si l’une ou l’autre des deux parties à une affaire — ou les
                 deux — ne sont pas des Etats, c’est‑à‑dire des personnes juridiques du
                 point de vue du droit international, l’établissement de la compétence de la
                 Cour est impossible, étant donné que toute procédure devant celle‑ci a
                 pour condition préalable à l’établissement de la compétence de la Cour le
                 jus standi devant celle‑ci (voir, par exemple, l’affaire relative à la Licéité de
                 l’emploi de la force (Serbie‑et‑Monténégro c. Pays‑Bas), exceptions préli‑
                 minaires, arrêt, C.I.J. Recueil 2004 (III), p. 1030, par. 45).
                    52. L’élément temporel en la présente espèce est également pertinent en
                 ce qui concerne la compétence ratione materiae de la Cour, puisque la
                 limitation de la compétence ratione personae de celle‑ci produit des effets
                 correspondants sur cet autre aspect de sa compétence. La compétence
                 ratione materiae implique en effet nécessairement que les événements qui
                 ont donné lieu à la saisine de la Cour se soient déroulés pendant la période
                 à l’égard de laquelle celle‑ci avait compétence ratione personae.
                    53. L’effet conjugué des limites temporelles des compétences ratione
                 personae et ratione materiae de la Cour peut entraîner la disparition de
                 tout ou partie du différend dont celle‑ci est saisie.

                                                                                              482




7 CIJ1077.indb 961                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               482

                       Un différend international consiste en deux éléments cumulés : un
                 é­lément personnel et un élément matériel. La définition généralement
                  acceptée du terme « différend » que la Cour a donnée dans l’affaire des
                 Concessions Mavrommatis en Palestine ne représente en fait que l’élément
                  matériel de la notion de « différend international ». Pour pouvoir quali-
                  fier « un désaccord sur un point de droit ou de fait, une contradiction,
                  une opposition de thèses juridiques ou d’intérêts », lesquels sont évi-
                  dents en l’espèce, de « différend international », un autre élément, formel
                  celui‑là, est indispensable, à savoir que les parties au « désaccord » ou
                  en « opposition » doivent être des Etats au sens du droit international
                   public.
                       L’article IX de la convention sur le génocide dispose que la Cour
                   est compétente pour connaître des « différends entre les parties ».
                   Le terme « parties », ainsi qu’il ressort à l’évidence de l’article XI
                   de la Convention, désigne les Etats, qu’ils soient ou non membres de
                  ­l’­Organisation des Nations Unies. Le terme « Etat » n’est pas non plus
                   utilisé in abstracto dans la convention sur le génocide ni ailleurs ; il
                   désigne une entité concrète qui réunit dans sa personnalité les éléments
                   constitutifs de l’Etat tels que ceux‑ci sont définis par le droit internatio-
                  nal. La prétention d’une entité à la qualité d’Etat et même sa reconnais-
                  sance par d’autres Etats ne sont pas, au regard du droit, suffisantes
                  en elles‑mêmes pour faire de cette entité un Etat au sens du droit inter­
                  national.
                       54. La déclaration suivante du juge Fitzmaurice semble tout à la fois
                  frappée au coin du bon sens et juridiquement convaincante :
                      « étant donné que l’Etat demandeur n’existait pas comme tel à la
                      date de ces actes ou événements, ceux‑ci n’ont pu lui faire subir un
                      préjudice international ni lui causer un dommage international.
                      Un acte qui, au moment où il s’est produit, ne constituait pas un
                      préjudice à l’égard de la partie qui s’en plaint ne saurait évidem-
                      ment devenir préjudiciable a posteriori … [et] l’Etat demandeur n’en
                      était pas un alors et …, pendant la plus grande partie de la période
                      pertinente, il n’existait même pas comme Etat et comme per-
                      sonne internationale distincte. » (Cameroun septentrional (Cameroun
                      c. Royaume‑Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963,
                      opinion individuelle du juge Fitzmaurice, p. 129.)
                    La responsabilité, en tant que notion juridique, n’existe pas in se
                 et per se. Elle est nécessairement liée aux droits et obligations de
                 l’Etat en tant que personne juridique au regard du droit international.
                 Ainsi que la Cour a eu l’occasion de le préciser : « [l]a responsabilité est le
                 corollaire nécessaire du droit » (Barcelona Traction, Light and Power
                 Company, Limited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J.
                 Recueil 1970, p. 33, par. 36) ; et « [c]’est donc l’existence ou l’inexistence
                 d’un droit appartenant à [un Etat] et reconnu comme tel par le droit inter-
                 national qui est décisive en ce qui concerne le problème de la qualité… »
                 (ibid.).

                                                                                            483




7 CIJ1077.indb 963                                                                                 18/04/16 08:54

                           application de convention génocide (op. ind. kreća)              483

                         3. Traitement des exceptions préliminaires à la compétence
                                       et à la recevabilité en l’espèce
                    55. L’approche générale retenue par la majorité de la Cour sur la ques-
                 tion de l’exception préliminaire ratione temporis soulevée par la Serbie,
                 ainsi que les arguments pro et contra des Parties sur la question, sont
                 résumés dans les deux conclusions suivantes :
                 Primo
                         « Ayant conclu dans son arrêt de 2008 que le présent différend rele-
                     vait de l’article IX de la convention sur le génocide dans la mesure où
                     il se rapporte à des actes supposés avoir été commis après le
                     27 avril 1992, la Cour en vient à présent à la conclusion que le diffé-
                     rend entre également dans le champ dudit article dans la mesure où
                     il se rapporte à des actes qui seraient antérieurs à cette date, et qu’elle
                     a compétence pour connaître de la demande de la Croatie dans son
                     ensemble. Point n’est besoin, pour parvenir à cette conclusion, de
                     trancher la question de savoir si la RFY et, partant, la Serbie ont
                     effectivement succédé à la responsabilité qu’aurait pu encourir la
                     RFSY, ni de se prononcer sur celle de savoir si des actes contreve-
                     nant à la convention sur le génocide ont été commis avant le
                     27 avril 1992 ou, dans l’affirmative, à qui ils étaient imputables. Ces
                     questions relèvent du fond et seront examinées, en tant que de besoin,
                     dans les sections suivantes du présent arrêt. » (Arrêt, par. 117.)
                 Secundo
                        « Il résulte de ce qui précède que la Croatie n’a pas démontré son
                     allégation selon laquelle un génocide a été commis. Dès lors, aucune
                     question de responsabilité pour commission du génocide au titre de
                     la Convention ne se pose en la présente affaire. Il ne saurait davan-
                     tage être question d’une responsabilité pour manquement à l’obliga-
                     tion de prévenir le génocide, à l’obligation de punir le génocide ou
                     pour complicité dans le génocide.
                        Le dolus specialis n’ayant pas été établi par la Croatie, ses alléga-
                     tions relatives à l’entente en vue de commettre le génocide, l’incita-
                     tion directe et publique à commettre le génocide, et la tentative de
                     génocide doivent aussi nécessairement être écartées.
                        En conséquence, la demande de la Croatie doit être rejetée dans sa
                     totalité. » (Ibid., par. 441.)
                    56. On ne saurait refuser à la méthode ainsi appliquée une certaine
                 élégance judiciaire qui avait pour objet, en réalité, de balayer sous le tapis
                 la complexe question de la recevabilité de la demande en ce qu’elle concer-
                 nait des faits survenus avant la date à laquelle la RFY a commencé à
                 exister en tant qu’Etat distinct, question qui soulevait en outre des pro-
                 blèmes d’attribution, et de la subordonner à la question de savoir si les
                 demandes principale et reconventionnelle étaient fondées en droit et en
                 fait.

                                                                                            484




7 CIJ1077.indb 965                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                484

                    En faisant tacitement de la question de la recevabilité de la demande
                 une question non pas incidente, mais « coïncidente », de la demande prin-
                 cipale, la majorité a réduit la question fondamentale de la compétence de
                 la Cour à une simple question technique, et la décision de la Cour sur sa
                 compétence à une sorte de conséquence accessoire de sa décision sur les
                 demandes principale et reconventionnelle. C’était procéder de façon exac-
                 tement inverse de la procédure établie par le droit de la Cour.
                    57. En l’espèce, cette approche réductrice ne produit pas d’effet sen-
                 sible sur le règlement du différend. Ce fait, cependant, n’excuse ni ne jus-
                 tifie la décision de la majorité. Bien qu’elle ait été conçue ad casum, il n’est
                 pas exclu a priori qu’elle puisse avoir des conséquences pour la jurispru-
                 dence future de la Cour.
                    58. La Cour a qualifié l’exception préliminaire ratione temporis de la
                 Serbie d’exception qui « n’a pas, dans les circonstances de l’espèce, un
                 caractère exclusivement préliminaire » (arrêt de 2008, par. 130).

                    Quel est le sens profond de cette qualification ? Veut‑elle dire qu’une
                 exception qui n’a pas, dans les circonstances de l’espèce, un caractère
                 exclusivement préliminaire perd de ce fait sa qualité de préliminaire et
                 donne à la Cour toute latitude pour agir, comme dit une formule trop
                 générale et trop vague, « selon les exigences d’une bonne administration
                 de la justice » ? La réponse à cette question ne peut être que négative.
                    58.1. L’idée que « l’exception … n’a pas, dans les circonstances de l’es-
                 pèce, un caractère exclusivement préliminaire » implique qu’« elle a, au
                 moins en principe, un caractère préliminaire intrinsèque, qui peut n’être que
                 partiellement modifié par les circonstances de l’espèce » (E. J. de Aréchaga,
                 « The Amendments to the Rules of Procedure of the International Court of
                 Justice », American Journal of International Law, vol. 67, 1973, p. 15). La
                 ratio legis de l’insertion des exceptions n’ayant pas un caractère exclusive-
                 ment préliminaire dans la nomenclature des décisions de la Cour sur le
                 caractère préliminaire des exceptions qui figure à l’article 79 de son Règle-
                 ment répond principalement à des considérations d’ordre pratique dans une
                 affaire où la Cour, sur le fondement de l’article 62 de son Règlement de 1946,
                 a usé de sa faculté d’ordonner la jonction des exceptions au fond « lorsque
                 les intérêts de la bonne administration de la justice lui en font un devoir »
                 (Chemin de fer Panevezys‑Saldutiskis, ordonnance du 30 juin 1938, C.P.J.I.
                 série A/B no 75, p. 56 ; Activités militaires et paramilitaires au Nicaragua et
                 contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt,
                 C.I.J. Recueil 1986, p. 29, par. 39). Lorsque
                      « ce caractère [préliminaire] n’est pas exclusif puisqu[e les exceptions]
                      comportent à la fois des aspects préliminaires et des aspects de fond,
                      elles devront être réglées au stade du fond. Ce procédé tend … à
                      décourager toute prolongation inutile de la procédure au stade de la
                      compétence. » (Activités militaires et paramilitaires au Nicaragua et
                      contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt,
                      C.I.J. Recueil 1986, p. 31, par. 41 ; les italiques sont de moi.)

                                                                                             485




7 CIJ1077.indb 967                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              485

                    58.2. Qualifier une exception donnée ne prive pas cette exception de son
                 caractère préliminaire. Comme le faisait observer le juge Aréchaga, qui fut
                 l’un des architectes de la revision du Règlement de 1972, la qualification en
                 question veut dire que « l’exception qui a été soulevée par une partie est si
                 étroitement mêlée d’éléments relevant du fond que l’examen de ces ques-
                 tions en audience reviendrait à transférer l’ensemble de l’affaire au stade
                 préliminaire » (E. J. de Aréchaga, op. cit., p. 17), avec le risque « soit de
                 trancher des questions qui appartiennent au fond de l’affaire, soit d’en
                 préjuger la solution » (Chemin de fer Panevezys‑Saldutiskis, ordonnance du
                 30 juin 1938, C.P.J.I. série A/B no 75, p. 56).
                    Autrement dit, le fait que l’exception n’ait pas, dans les circonstances
                 de l’espèce, un caractère exclusivement préliminaire ne la prive pas de sa
                 teneur matérielle, qui est de contester tout ou partie de la compétence de
                 la Cour. Comme l’écrit Rosenne, il existe « une distinction formelle entre
                 l’exception comme enveloppe … et sa teneur » (S. Rosenne, The Law and
                 Practice of the International Court : 1920‑2005, 4e éd., vol. II, 2006,
                 p. 894). A ce titre, la Cour doit statuer sur l’exception dans son arrêt final
                 avant de statuer sur la demande principale.
                    Le fait de reporter à la phase du fond l’examen d’une exception dont il
                 a été conclu qu’elle n’avait pas un caractère exclusivement préliminaire ne
                 signifie pas que cette exception ait été incorporée au meritum du différend,
                 mais simplement que la Cour doit statuer sur elle en tant que question de
                 compétence lors de la phase du fond. La raison pour laquelle l’exception
                 a été transportée de la phase des exceptions préliminaires à celle du fond
                 n’est pas la conséquence d’une modification de son caractère propre, mais
                 répond à la nécessité d’avoir une meilleure connaissance de points de fait
                 et de droit pour statuer sur une question de compétence importante. La
                 Cour elle‑même, dans son arrêt de 2008, a notamment déclaré :
                        « Pour que la Cour puisse se prononcer sur chacune de ces ques-
                     tions [la question de sa compétence à l’égard de faits antérieurs au
                     27 avril 1992 et celle de la recevabilité de la demande concernant ces
                     faits], elle devra disposer de davantage d’éléments. » (Arrêt de 2008,
                     p. 460, par. 129 ; les italiques sont de moi.)
                    58.3. Une telle opinion semble dictée par la nature de la compétence de
                 la Cour. La question de la compétence présente une importance fonda-
                 mentale pour l’activité judiciaire de la Cour, puisqu’elle est à la fois une
                 questio juris (Actions armées frontalières et transfrontalières (Nicaragua
                 c. Honduras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 76,
                 par. 16) et une question d’ordre public international (intervention du juge
                 M. Yovanovitch, session préliminaire de la Cour, Préparation du Règle‑
                 ment de la Cour (30 janvier‑24 mars 1922), C.P.J.I. série D no 2, p. 59 ;
                 R. Monaco, « Observations sur la hiérarchie des sources du droit inter­
                 national », Völkerrecht als Rechtsordnung Internationale Gerichtsbarkeit
                 Mensenrechte : Festschrift für H. Mosler, 1983, p. 607‑608).
                    L’importance de la question est telle que « [l]a Cour … doit … toujours
                 s’assurer de sa compétence et elle doit, s’il y a lieu, l’examiner d’office »

                                                                                           486




7 CIJ1077.indb 969                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               486

                 (Appel concernant la compétence du Conseil de l’OACI (Inde c. Pakistan),
                 arrêt, C.I.J. Recueil 1972, p. 52, par. 13).
                    Même dans son arrêt de 2008, qui a force de chose jugée, la Cour a
                 déclaré dans sa « Conclusion » qu’elle « examinera[it] l’exception prélimi-
                 naire dont elle a[vait] conclu qu’elle n’avait pas un caractère exclusive-
                 ment préliminaire lors de la phase du fond » (arrêt de 2008, p. 465, par. 145 ;
                 les italiques sont de moi).
                    58.4. La Cour statue sur la question de sa compétence par application
                 du principe de la compétence de la compétence. Or il convient de distinguer
                 entre la faculté qu’a la Cour de décider si elle a compétence en l’espèce, qui
                 émane du principe général de la compétence de la compétence, et la faculté
                 correspondante qu’elle a de décider de l’étendue de sa compétence.
                    L’étendue de la compétence de la Cour est une question à trancher non
                 pas sur le fondement du principe de compétence de la compétence exclu-
                 sivement conçu comme norme fonctionnelle, mais sur le fondement des
                 normes matérielles du Statut qui définissent le champ d’application de
                 l’exercice par la Cour de sa fonction judiciaire. A cet égard, la norme
                 fondamentale du consentement à la juridiction de la Cour — qui est une
                 sorte de norme constitutionnelle du droit de la Cour ainsi que des tribu-
                 naux internationaux — est pertinente.
                    Dès son arrêt no 2, la Cour permanente de Justice internationale avait
                 clairement établi les limites de sa juridiction dans cette formule : « la Cour,
                 en considération du fait que sa juridiction est limitée, qu’elle se fonde
                 toujours sur le consentement … et ne saurait subsister en dehors des
                 limites dans lesquelles ce consentement a été donné » (Concessions
                 Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A, p. 16).
                    59. En décidant que, en l’absence de génocide au sens de l’article II de
                 la Convention, il n’était nul besoin pour la Cour d’examiner l’exception,
                 la majorité a lié la question de la compétence à la demande principale et
                 produit ainsi un renversement copernicien, paradoxal au regard des règles
                 pertinentes du droit de la Cour, et qui va à l’encontre de la règle générale
                 qui veut que, si sa compétence n’est pas établie, la Cour non seulement ne
                 peut pas statuer en l’affaire, mais encore ne peut pas en connaître.
                    L’adoption d’une décision sur la question de la compétence lors de la
                 phase du fond est un acte essentiel, voire une condition à remplir, pour
                 statuer sur la demande principale.
                    59.1. L’affaire de la Frontière terrestre et maritime offre un bon exemple
                 de la méthode à suivre pour examiner une exception préliminaire qui,
                 dans les circonstances de l’espèce, n’a pas un caractère exclusivement pré-
                 liminaire. Suivant en cela sa jurisprudence constante en la matière, la
                 Cour a notamment déclaré :
                        « La Cour souhaite tout d’abord faire observer que la conclusion
                      qu’elle a formulée dans son arrêt du 11 juin 1998 sur la huitième
                      exception préliminaire du Nigéria, selon laquelle celle‑ci « n’a[vait]
                      pas, dans les circonstances de l’espèce, un caractère exclusivement
                      préliminaire » (C.I.J. Recueil 1998, p. 326, par. 118 2)), l’oblige à

                                                                                            487




7 CIJ1077.indb 971                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                487

                      considérer maintenant cette exception préliminaire avant de pour-
                      suivre l’examen au fond, ainsi qu’il découle des dispositions du
                      Règlement de la Cour relatives aux exceptions préliminaires, telles
                      qu’elles ont été adoptées en 1972 et conservées en 1978. Aux termes
                      de ces dispositions, la Cour est appelée à statuer dans un arrêt
                          « par lequel elle retient l’exception, la rejette ou déclare que cette
                          exception n’a pas dans les circonstances de l’espèce un caractère
                          exclusivement préliminaire. Si la Cour rejette l’exception ou
                          déclare qu’elle n’a pas un caractère exclusivement préliminaire,
                          elle fixe les délais pour la suite de la procédure. » (Règlement de la
                          Cour, art. 79, par. 7.)
                         (Voir Questions d’interprétation et d’application de la convention de
                      Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
                      arabe libyenne c. Royaume‑Uni), exceptions préliminaires, arrêt, C.I.J.
                      Recueil 1998, p. 27‑28, par. 49‑50 ; Questions d’interprétation et d’appli‑
                      cation de la convention de Montréal de 1971 résultant de l’incident aérien
                      de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique),
                      exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 132‑134,
                      par. 48‑49 ; Activités militaires et paramilitaires au Nicaragua et contre
                      celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil
                      1986, p. 30, par. 40.) Puisque le Nigéria maintient son exception, la
                      Cour doit à présent statuer sur celle‑ci. » (Frontière terrestre et maritime
                      entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équato‑
                      riale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 420, par. 237.)

                         4. La succession à la responsabilité comme prétendue règle
                                        du droit international général
                    60. La Cour donne l’impression d’avoir agi avec une surprenante légè-
                 reté en qualifiant la succession à la responsabilité de règle du droit inter-
                 national général. Elle a conclu en effet que « les règles de succession
                 susceptibles d’entrer en jeu en l’espèce sont du même ordre que celles qui
                 régissent l’interprétation des traités et la responsabilité de l’Etat et dont il
                 est question dans » son arrêt en l’affaire Bosnie‑Herzégovine c. Serbie‑­
                 et‑Monténégro (Application de la convention pour la prévention et la répres‑
                 sion du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑­Monténégro),
                 arrêt, C.I.J. Recueil 2007 (I), ci‑après dénommé « l’arrêt de 2007 ») (arrêt,
                 par. 115 ; les italiques sont de moi).
                    61. La Cour ne donne aucune indication sur les sources de droit interna-
                 tional susceptibles d’étayer cette assertion voulant que les règles de la succes-
                 sion d’Etats appartiennent au corpus des règles du droit international général.
                 Notant les arguments des Parties sur la succession à la responsabilité
                 pour faire le point de leur controverse, la Cour mentionne seulement que
                 le demandeur
                      « se fonde sur la sentence arbitrale rendue en l’Affaire relative à la
                      concession des phares de l’Empire ottoman (Grèce/France), réclama‑

                                                                                              488




7 CIJ1077.indb 973                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               488

                      tions nos 11 et 4, 24 juillet 1956 (Nations Unies, Recueil des sentences
                      arbitrales (RSA), vol. XII, p. 155 ; International Law Reports (ILR),
                      vol. 23, 1956, p. 81), qui a affirmé que la responsabilité de l’Etat pou-
                      vait être dévolue au successeur lorsque les faits étaient tels qu’il
                      paraissait opportun de rendre ce dernier responsable des agissements
                      reprochés au premier » (arrêt, par. 107).
                    Il semble, à la lumière des faits pertinents, qu’en adoptant cette posi-
                 tion la Cour aille dans un sens exactement opposé à celui qu’indiquait son
                 propre dictum dans l’affaire de la Compétence en matière de pêcheries : « la
                 Cour, en tant que tribunal, ne saurait rendre de décision sub specie legis
                 ferendae, ni énoncer le droit avant que le législateur l’ait édicté » (Compé‑
                 tence en matière de pêcheries (Royaume‑Uni c. Islande), fond, arrêt,
                 C.I.J. Recueil 1974, p. 23‑24, par. 53 ; Compétence en matière de pêcheries
                 (République fédérale d’Allemagne c. Islande), fond, arrêt, C.I.J. Recueil
                 1974, p. 192, par. 45).
                    62. La jurisprudence arbitrale relative à la question de la succession à la
                 responsabilité n’offre que quelques décisions isolées, qui semblent occuper
                 des positions diamétralement opposées les unes par rapport aux autres.
                    Le modèle de la succession à la responsabilité est illustré, pour l’essen-
                 tiel, par la réclamation française au sujet du navire Aghios Nicolaos dans
                 l’affaire relative à la Concession des phares de l’Empire ottoman (réclama-
                 tion no 11, Nations Unies, RSA, vol. XII, p. 161 et suiv., en particulier
                 p. 190 ; ILR, vol. 23, 1956, p. 81 et suiv., en particulier p. 88‑90), réclama-
                 tion qui a été admise, alors que dans la même affaire la réclamation fran-
                 çaise no 11 relative à la construction de feux nouveaux à Spada et
                 Elaphonissi était rejetée, constituant ainsi un modèle de non‑succcession
                 à la responsabilité.
                    La position des arbitres motivant leur décision de rejet de la réclama-
                 tion no 11 était exprimée avec clarté :
                         « Partant de cette répartition de la responsabilité pour les événements
                      de 1903 à 1908 entre les trois parties intéressées d’alors, le Tribunal ne
                      voit aucun motif raisonnable pour charger après coup de cette respon-
                      sabilité, entière ou même partielle, la Grèce, qui n’avait absolument
                      rien à voir avec les agissements desdites parties. Pas même la part de la
                      responsabilité collective à impartir à l’Etat autonome de Crète pour les
                      événements de 1903 à 1908 ne saurait être considérée comme étant
                      dévolue à la Grèce. Une telle transmission de responsabilité ne se justi-
                      fie dans l’espèce ni au point de vue spécial de la succession finale de la
                      Grèce aux droits et charges de la concession en 1923/1924, ne fût‑ce que
                      pour le motif que lesdits événements se sont déroulés en dehors du jeu
                      de la concession, ni au point de vue plus général de sa succession à la
                      souveraineté territoriale sur la Crète en 1913. » (Ibid., p. 89)
                    Ce modèle de non‑succession à la responsabilité se retrouve aussi dans
                 l’affaire Brown, dans laquelle la réclamation des Etats‑Unis contre la
                 Grande‑Bretagne sur le fondement de la succession à la responsabilité a été

                                                                                            489




7 CIJ1077.indb 975                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               489

                 rejetée par la Commission anglo‑américaine des réclamations en novembre
                 1923 (Nations Unies, RSA, vol. VI, p. 120).
                    63. Le sedes materiae de la décision dans la réclamation no 4 au sujet
                 du navire Aghios Nicolaos semble clair. La sentence arbitrale faisait
                 notamment observer :
                         « Dans le cas d’espèce, il s’agit de la violation d’une clause contrac-
                      tuelle par le pouvoir législatif d’un Etat insulaire autonome dont la
                      population avait durant des dizaines d’années passionnément aspiré,
                      même par la force des armes, à s’unir à la Grèce, considérée comme
                      mère patrie, violation reconnue par ledit Etat lui‑même comme
                      constituant une infraction au contrat de concession, réalisée en faveur
                      d’une compagnie de navigation ressortissant à ladite mère patrie,
                      endossée par cette dernière comme si cette infraction était régulière et
                      finalement maintenue par elle, même après l’acquisition de la souve-
                      raineté territoriale sur l’île en question. Dans de telles conditions, le
                      Tribunal ne peut arriver qu’à la conclusion que la Grèce, ayant fait
                      sienne la conduite illégale de la Crète dans son passé récent d’Etat
                      autonome, est tenue, en qualité d’Etat successeur, de prendre à sa
                      charge les conséquences financières de l’infraction au contrat de
                      concession. » (ILR, vol. 23, 1956, p. 92.)
                    Le Tribunal d’arbitrage a également fait observer que « le Gouverne-
                 ment hellénique a à bon droit commencé par reconnaître lui‑même sa res-
                 ponsabilité » (ibid.).
                    64. Compte tenu des faits de la réclamation no 4 en cause, il semble
                 exagéré de prétendre que cette sentence exprimerait l’acceptation de la
                 succession à la responsabilité. L’observation précitée du Tribunal tend
                 plutôt à accréditer l’idée d’une responsabilité de la Grèce qui serait
                 « une responsabilité directe à raison d’un préjudice causé par elle »
                 (J. H. W. Verzijl, International Law in Historical Perspective, vol. VII,
                 1974, p. 223). La position du Tribunal arbitral semble être un obiter dic‑
                 tum plutôt qu’un précédent stricto sensu.
                    Au‑delà des raisons intrinsèques qui relativisent la portée de la décision
                 prise dans la réclamation no 4 au sujet du navire Aghios Nicolaos, un certain
                 nombre de raisons extrinsèques sont pertinentes dans cette réclamation.
                    Primo, l’affaire relative à la Concession des phares de l’Empire ottoman
                 se rapporte à des différends opposant des personnes physiques ou morales
                 à un Etat territorial ; de tels différends, eu égard en particulier à la tradi-
                 tion juridique du continent considéré, relèvent du droit international
                 privé plutôt que du droit international public. En général, les différends
                 dont il s’agit ont pour fondement juridique un contrat de concession. Au
                 sujet de ce type de contrat, la Cour, dans son arrêt en l’affaire de l’Anglo‑­
                 Iranian Oil Co., a dit qu’un contrat de concession entre un gouvernement
                 et une société privée étrangère
                      « ne vise qu’une seule fin : régler les rapports entre ce gouvernement
                      et la compagnie en ce qui est de la concession. Il ne règle en aucune

                                                                                            490




7 CIJ1077.indb 977                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                490

                       façon les rapports entre les deux gouvernements… Le fait que le
                       contrat de concession fit l’objet d’un rapport au Conseil [de la Société
                       des Nations] … n’en transforme pas les termes en ceux d’un traité
                       liant le Gouvernement de l’Iran envers le Gouvernement du
                       Royaume‑Uni. » (Anglo‑Iranian Oil Co. (Royaume‑Uni c. Iran),
                       exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 112 ; les italiques
                       sont de moi.)
                    Secundo, dans les affaires citées, la compétence des tribunaux arbitraux ou
                 des commissions mixtes est généralement fondée sur des clauses compromis-
                 soires prévoyant l’arbitrage. Ce fait impose en soi certaines limites à la por-
                 tée des décisions arbitrales. En l’affaire de la Barcelona Traction, la Cour a
                 clairement défini sa position au sujet de l’incidence de la jurisprudence des
                 tribunaux arbitraux et des commissions mixtes sur le droit international
                 général. Dans son arrêt, elle a notamment dit ce qui suit :
                          « Mais dans la majorité des cas les décisions citées se fondent sur les
                       instruments qui établissent la juridiction du tribunal ou de la commis-
                       sion des réclamations et déterminent les droits pouvant bénéficier
                       d’une protection, de sorte qu’elles ne sauraient faire l’objet de généra-
                       lisations dépassant les circonstances particulières de l’espèce. D’autres
                       décisions en vertu desquelles des réclamations ont été accueillies ou
                       rejetées à titre d’exceptions, vu les faits de la cause, ne sont pas direc-
                       tement pertinentes en la présente affaire. » (Barcelona Traction, Light
                       and Power Company, Limited (nouvelle requête : 1962) (Belgique
                       c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 40, par. 63.)
                    Tertio, la jurisprudence de la Cour ne reconnaît généralement pas la qua-
                 lité de précédent juridique aux sentences des tribunaux arbitraux.
                    On a ainsi pu écrire que « les références expresses à la jurisprudence des
                 tribunaux arbitraux ont été jusqu’à présent extrêmement rares dans les
                 arrêts rendus par la Cour » et « s’apparentent à une référence à la pratique
                 des Etats plutôt qu’à un renvoi à un précédent judiciaire » (H. Thirlway,
                 The Law and Procedure of the International Court of Justice : Fifty Years
                 of Jurisprudence, vol. I, 2013, p. 248).
                    65. Outre les affaires relevant de la pratique arbitrale, la question de la
                 succession à la responsabilité a fait l’objet de divers avis de doctrine et,
                 sous forme d’exception à la règle générale, du paragraphe 2 de l’article 10
                 des articles de la Commission du droit international sur la responsabilité
                 de l’Etat pour fait internationalement illicite.
                    65.1. A la lumière du status versiae et controversiae de l’espèce — à
                 savoir si la RFY a succédé à la prétendue responsabilité de la RSFY pour
                 des actes et des omissions contraires à la convention sur le génocide —,
                 ces avis ne semblent guère applicables. Les opinions exprimées sur le sujet
                 constituent un appel doctrinal à la formulation d’une doctrine générale de
                 la succession à la responsabilité plutôt qu’une doctrine universelle et
                 générale en soi.
                    Plus précisément, au cœur de la théorie de la succession à la responsa-
                 bilité se trouve la responsabilité pour dettes délictuelles, en tant que règle

                                                                                              491




7 CIJ1077.indb 979                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                   491

                 applicable aux relations entre un Etat et des personnes physiques ou
                 morales présentant des caractéristiques particulières. Ladite théorie se
                 fonde sur la doctrine des droits acquis, entendus comme les droits détenus
                 par des particuliers à la date de succession à la souveraineté (voir Colons
                 allemands en Pologne, avis consultatif, 1923, C.P.J.I. série B no 6, p. 36).
                    A cette doctrine des droits acquis s’ajoutent, en faveur de la succession
                 à la responsabilité, le principe de la transmission des droits et obligations
                 et le principe des servitudes internationales (M. J. Volkovitsch, « Righting
                 Wrongs : Towards a New Theory of State Succession to Responsibility for
                 International Delicts », Columbia Law Review, vol. 92, 1992, p. 2162‑2214).
                 Au‑delà encore des principes du droit international, on pourra emprunter
                 au droit interne, sous la forme du principe d’enrichissement indu, de quoi
                 conforter la succession à la responsabilité (ibid., p. 2210 ; P. Dumberry,
                 State Succession to International Responsibility, 2007, p. 263).
                    65.2. Les principes susmentionnés sont, de par leur nature même,
                 impropres à accréditer l’idée d’une responsabilité in personam, comme le
                 serait la responsabilité d’une violation de la convention sur le génocide,
                 bien qu’ils conservent une certaine importance pour ce qui est de la res-
                 ponsabilité in rem.
                    Du fait que la responsabilité in personam est trop étroitement liée à
                 l’identité et à la continuité juridiques de l’Etat, il est difficile de l’établir en
                 termes de succession ipso jure à la responsabilité sans porter atteinte aux
                 principes fondamentaux d’égalité et d’indépendance des Etats.
                    L’identité et la continuité juridiques de l’Etat semblent constituer un
                 puissant argument en faveur du principe général selon lequel actio perso‑
                 nalis moritur cum persona.
                    65.3. Ce n’est pas un hasard si l’idée que les partisans de la succession à
                 la responsabilité se font des notions d’identité et de continuité juridiques
                 dépasse largement le sens généralement admis desdites notions. On a pu
                 écrire, par exemple, que : « Les « Etats successeurs » sont les nations qui
                 reprennent l’identité internationale d’« Etats prédécesseurs » » (M. J. Volko­
                 vitsch, op. cit., p. 2164, note 1 ; les italiques sont de moi), alors même que les
                 notions d’« Etat(s) successeur(s) » et d’« Etat prédécesseur » s’excluent
                 mutuellement. Ou bien encore, dans le concept controuvé d’« identité parta-
                 gée », qui est en réalité la négation de l’identité et de la continuité juridiques
                 telles qu’elles sont généralement entendues, un rôle crucial est attribué à la
                 notion de « substitution organique », selon laquelle, même dans les cas où la
                 succession a eu lieu, des « forces organiques » ou des « éléments constitutifs »
                 de l’Etat prédécesseur (son territoire et sa population) survivraient à la
                 désintégration de celui‑ci et ne seraient que touchés, mais non pas éteints
                 (P. Dumberry, State Succession to International Responsibility, 2007,
                 p. 49‑50). Ce concept suppose que l’Etat successeur soit doté d’une identité
                 semblable à celle de l’Etat prédécesseur. Ainsi, l’« identité partagée » justifie
                 la dévolution de toute responsabilité existant au moment de la succession.
                    65.4. Or cette notion de « substitution organique » est impuissante à
                 rendre compte de l’élément d’identité et de continuité juridiques qui se
                 trouve au cœur de la personnalité internationale dans le cadre des chan-

                                                                                                 492




7 CIJ1077.indb 981                                                                                      18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                 492

                 gements territoriaux. Elle réduit l’Etat à des attributs physiques (terri-
                 toire, population) que possèdent aussi certaines entités territoriales non
                 étatiques dépourvues de la qualité de sujet de droit international.
                     L’« identité partagée » en tant que dérivé de la notion de « substitution
                 organique » fait des nouveaux Etats un mélange particulier d’Etat successeur
                 et d’Etat continuateur (ou assurant la continuité de l’Etat prédécesseur),
                 exprimé en pourcentage parce que chacun d’eux possède une partie du terri-
                 toire et de la population de l’Etat prédécesseur. Il y a là un élément d’absur-
                 dité juridique que rien n’illustre mieux, peut‑être, que le cas où, après la
                  sécession d’une ou plusieurs parties de son territoire, l’Etat prédécesseur
                 continue d’exister : les deux Etats — à savoir l’Etat prédécesseur et l’Etat
                 successeur nouvellement créé — possèdent une identité, avec son Etat prédé-
                 cesseur pour l’Etat successeur, avec lui‑même pour l’Etat prédécesseur.
                     Pour résumer, il semble clair que, en l’état actuel du développement du
                  droit, la succession à la responsabilité in personam ne fait pas partie du
                 corpus du droit international général. Pour reprendre l’explication don-
                 née par la Commission du droit international, il se trouve des obstacles
                 juridiques insurmontables dans le fait que le droit qu’a un Etat lésé « d’in-
                 voquer la responsabilité d’un autre Etat » n’existe que « si l’obligation
                 violée est due à cet Etat individuellement » (Projet d’articles sur la
                 ­
                 ­responsabilité de l’Etat pour fait internationalement illicite, 1996, Rap-
                  port de la Commission du droit international sur les travaux de sa qua-
                  rante-huitième session, 6 mai-26 juillet 1996, Nations Unies, doc. A/51/10,
                 à propos de l’article 42 a) ; les italiques sont de moi). Dans le contexte qui
                  nous occupe, individuellement désigne l’Etat au sens de personnalité juri-
                  dique individuelle, doté de ses propres droits et obligations.
                     La succession à la responsabilité in personam au sens strict est juridi-
                  quement impossible. On pourrait illustrer ce type de responsabilité en
                  dressant un parallèle « avec un nouveau locataire [qui] serait tenu par les
                 obligations de son prédécesseur frappé d’une mesure d’expulsion, ou avec
                 un fils qui serait tenu par les obligations contractées par un parent »
                  (T. Baty, « The Obligations of Extinct States », Yale Law Journal, vol. 35,
                  1925‑1926, p. 434), au moins en ce qui concerne les violations des règles
                  du droit pénal international fondées sur le principe de la responsabilité
                  subjective. Et lorsque la responsabilité d’un Etat pour des actes ou des
                  omissions d’un autre Etat est établie sur le fondement du consentement à
                  la succession à la responsabilité, il ne s’agit plus à strictement parler de
                  faire jouer une succession à la responsabilité de type subjectif, de la caté-
                  gorie de l’intuitu personae, mais d’assumer en bonne et due forme les
                  conséquences de la responsabilité.

                       5. La règle figurant au paragraphe 2 de l’article 10 des articles
                      sur la responsabilité de l’Etat pour fait internationalement illicite
                             comme prétendue règle du droit international général
                   66. Selon le commentaire du paragraphe 2 de l’article 10 du projet
                 d’articles sur la responsabilité de l’Etat, « [l]es décisions arbitrales, ainsi

                                                                                              493




7 CIJ1077.indb 983                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               493

                 que la pratique des Etats et la doctrine indiquent que les deux règles d’at-
                 tribution positive à l’article 10 sont généralement acceptées » (J. Crawford,
                 The International Law Commission’s Articles on State Responsibility —
                 Introduction, Text and Commentaries, 2002, p. 119, par. 12).
                     Ces deux règles d’attribution positive concernent l’attribution du
                 « comportement d’un mouvement insurrectionnel qui devient le nouveau
                 gouvernement de l’Etat » (art. 10, par. 1) et du « comportement d’un mou-
                 vement insurrectionnel ou autre qui parvient à créer un nouvel Etat »
                  (ibid., par. 2).
                     66.1. Il est donc question de deux règles distinctes (le conseil de la
                  Croatie a soutenu que, au vu de la pratique concernant l’ensemble de
                  l’article 10, « il y avait de bonnes raisons » de considérer que ces règles
                 étaient censées « couvrir les deux situations ») (réplique de la Croatie, par.
                 7.54). Cette assertion est cependant contestable eu égard aux différences
                 qui existent entre les deux situations.
                     Lorsqu’une révolution aboutit à un changement de gouvernement,
                 l’Etat concerné reste le sujet de droit international qu’il était antérieure-
                 ment, et sa responsabilité repose sur le fait que le nouveau gouvernement
                 « représente ab initio la nouvelle volonté de la nation, qui s’est cristallisée
                 dans le succès final [du mouvement révolutionnaire] » (Bolivar Railway
                 Company, Nations Unies, RSA, 1903, vol. IX, p. 445). Essentiellement, sa
                 responsabilité découle du principe général dont procède la règle énoncée
                 à l’article 27 de la convention de Vienne sur le droit des traités, qui
                 ­dispose qu’« une partie ne peut invoquer les dispositions de son droit
                  interne comme justifiant la non‑exécution d’un traité ». En conséquence,
                  en cas de changement de gouvernement, la responsabilité de l’Etat n’est
                  pas mise en question, étant donné qu’il n’y a pas eu transfert de respon-
                  sabilité et que l’Etat considéré a conservé sa personnalité juridique et
                  continue de jouir de tous les droits et d’assumer toutes les obligations qui
                  en découlent. En langage courant plutôt qu’en langage juridique, on peut
                  dire qu’il y a simplement passation de pouvoirs d’un gouvernement à un
                  autre.
                     Dans le cas d’un « mouvement insurrectionnel ou autre qui parvient à
                 créer un nouvel Etat », la situation est tout autre. Un nouvel Etat est un
                 nouveau sujet de droit international, dont les droits et les obligations ne
                  sont pas les mêmes que ceux de l’Etat dont il est issu et sont déterminés
                  conformément aux règles régissant la succession d’Etats. Juridiquement,
                  la question de la responsabilité du nouvel Etat relève davantage du droit
                  de la succession d’Etats que du droit de la responsabilité de l’Etat. Ou, du
                  moins, conjugue les deux. On peut logiquement considérer que telle est la
                  raison pour laquelle il a été dit que « l’article 10 vise [un] cas spécial de
                  responsabilité… » (J. Crawford, op. cit., p. 93, par. 8).
                     66.2. Il existe une autre raison de ne pas traiter les paragraphes 1 et 2
                  de l’article 10 comme constituant un tout, une raison qui a trait à la forme
                  et renvoie aux postulats de la logique juridique. Considérer ces deux para-
                  graphes comme un tout reviendrait en effet à interpréter le paragraphe 1
                  par analogie ou par extension.

                                                                                            494




7 CIJ1077.indb 985                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                 494

                     L’interprétation d’un texte juridique par analogie ou extension est une
                 méthode employée lorsqu’il existe des lacunes qu’il faut combler en fai-
                 sant intervenir une règle dont il n’était pas prévu au départ qu’elle couvre
                 la situation ou le rapport considéré, ou en interprétant une règle existante
                 comme si elle avait été instituée pour ladite situation.
                     Dans le cas qui nous intéresse ici, il n’existe pas de telles lacunes ; le
                 comportement d’un « mouvement qui devient le nouveau gouvernement
                 de l’Etat » et celui d’un « mouvement insurrectionnel ou autre qui par-
                 vient à créer un nouvel Etat » sont régis par deux règles distinctes, expri-
                 mées respectivement aux paragraphes 1 et 2 de l’article 10 ; en conséquence,
                 rien ne justifie, logiquement ou juridiquement, que le paragraphe 1 soit
                 interprété par analogie ou par extension.
                     Or les décisions arbitrales mentionnées dans le commentaire de l’ar-
                 ticle 10 du projet d’articles sur la responsabilité de l’Etat semblent bien
                 avoir eu des objets différents : le principe général de non-responsabilité du
                 comportement des mouvements de rébellion (J. Crawford, op. cit., p. 116) ;
                 le principe selon lequel la responsabilité de l’Etat peut être établie s’il a fait
                 preuve de mauvaise foi ou de négligence lors de la répression d’une insur-
                 rection (ibid.) ; et la responsabilité du comportement de mouvements insur-
                 rectionnels ou révolutionnaires qui parviennent à leurs fins (ibid., p. 113).
                     Les seules affaires se rapportant aux aspects concrets de la question sont
                 mentionnées au paragraphe 14 du commentaire, où il est expliqué ceci :
                 « Globalement, les décisions de la pratique plus récente ne fournissent
                 aucune raison de mettre en doute la proposition énoncée à l’article 10 »
                 (ibid., p. 120). Toutefois, cette assertion ne semble guère solide, pour autant
                 qu’elle revient, juridiquement, à prendre ses désirs pour des réalités.
                     La décision rendue en l’affaire Minister of Defence, Namibia c. Mwandin‑
                 ghi en 1992 (2) semble conclure à l’attribution à l’Etat nouvellement indé-
                 pendant de la responsabilité des actes de l’Etat prédécesseur. Toutefois,
                 cette décision se fonde sur le paragraphe 3 de l’article 140 de la Constitu-
                 tion de la République de Namibie, qui dispose que cette république a hérité
                 de la responsabilité de l’Etat prédécesseur pour « tous les actes accomplis
                 par lui » (voir ILR, vol. 91, 1991, p. 341).
                     Bien que reposant essentiellement sur des dispositions de droit interne
                 et de droit constitutionnel, cette décision renvoie aussi à certaines règles
                 de droit international. Néanmoins, la décision du tribunal ayant eu à
                 connaître de l’affaire en première instance semble contredire la règle
                 énoncée au paragraphe 2 de l’article 10. Ce tribunal a en effet conclu que,
                 « en droit international, un nouvel Etat n’[était] pas responsable des actes
                 illicites de son prédécesseur » (ibid., p. 353).
                     La cour d’appel, quant à elle, a fondé sa décision uniquement sur l’in-
                 terprétation de la Constitution (ibid., p. 361).
                     La décision rendue en l’affaire Ontario Ltd. c. Crispus Kiyonga and
                 Others est elle aussi presque entièrement dépourvue de pertinence pour
                 l’examen de la question ici traitée. Cette affaire portait sur le point de
                 savoir si un contrat conclu avec un mouvement rebelle qui avait finale-
                 ment réussi à renverser le gouvernement était opposable au gouvernement

                                                                                               495




7 CIJ1077.indb 987                                                                                    18/04/16 08:54

                          application de convention génocide (op. ind. kreća)             495

                 successeur. Le demandeur prétendait que le contrat n’était pas illicite et
                 que le succès du mouvement révolutionnaire validait les actes des membres
                 de ce mouvement. Le Gouvernement ougandais affirmait quant à lui que
                 le mouvement révolutionnaire n’avait acquis la personnalité juridique
                 qu’au moment où il avait pris le pouvoir, qu’auparavant il n’avait pas
                 qualité pour conclure un contrat, et que, par conséquent, il ne pouvait
                 pas à l’époque signer un contrat opposable au gouvernement. La sentence
                 arbitrale rendue en cette affaire repose exclusivement sur des règles du
                 droit contractuel interne et ne fait aucune référence au droit international.
                 Elle retient la position sus‑­indiquée du Gouvernement ougandais. En
                 voici les principales conclusions :
                        « Il est vrai qu’un contrat ne saurait être opposé à une personne qui
                     n’existait pas à sa conclusion : Kelner c. Baxter (1866) LR 2 CP 174.
                     La décision rendue en cette affaire fait également autorité pour confir-
                     mer la proposition juridique selon laquelle une ou plusieurs personnes
                     ne peuvent pas jouer le rôle d’agent d’un mandant qui n’existe pas, parce
                     qu’un acte qui ne peut être accompli par un mandant ne saurait être
                     accompli par une personne prétendant agir en son nom. Il y a lieu de
                     rappeler que, en common law, il est des contrats qui sont illégaux en ce
                     sens qu’ils sont conclus dans le but de commettre des infractions, mais
                     qui n’en sont pas moins opposables. » (44123 Ontario Ltd. c. Crispus
                     Kiyonga and Others (1992) 11 Kampala LR 14, p. 20‑21 ; ILR, vol. 103,
                     p. 259 et 266 (Cour supérieure, Ouganda).)
                    67. Dans son commentaire, la Commission du droit international cite
                 non seulement la pratique des Etats et les sentences arbitrales, mais aussi
                 la doctrine, pour accréditer l’idée que les règles énoncées à l’article 10
                 sont généralement acceptées (J. Crawford, op. cit., p. 119, par. 12).
                    Cependant, le commentaire ne mentionne qu’un seul article traitant de
                 mouvements insurrectionnels qui parviennent à créer un nouvel Etat
                 (H. Atlam, « International Liberation Movement and International Res-
                 ponsibility », dans B. Simma et M. Spinedi (dir. publ.), United Nations
                 Codification of State Responsibility, 1987, p. 35).
                    Dans l’affaire des Phares de l’Empire ottoman, le tribunal arbitral a
                 souligné les insuffisances de l’analyse doctrinale de la question, allant
                 jusqu’à évoquer « l’état chaotique de la doctrine » (Affaire relative à la
                 concession des phares de l’Empire ottoman (Grèce/France), réclamations
                 nos 11 et 4, 24 juillet 1956 (Nations Unies, RSA, vol. XII, p. 198 ; ILR,
                 vol. 23, 1956, p. 81, en particulier p. 91). Dumberry, auteur d’un ouvrage
                 consacré à un examen systématique de la question de la succession à la
                 responsabilité internationale (P. Dumberry, State Succession to Interna‑
                 tional Responsibility, 2007), à l’issue d’un travail exhaustif de recherche
                 sur la responsabilité des mouvements insurrectionnels qui parviennent à
                 créer un nouvel Etat, écrit ce qui suit :
                       « La Commission du droit international, comme les auteurs, voit
                     depuis longtemps comme relevant d’un principe bien établi de droit

                                                                                          496




7 CIJ1077.indb 989                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               496

                      international l’attribution à un mouvement insurrectionnel qui par-
                      vient à créer un nouvel Etat de la responsabilité des actes internatio-
                      nalement illicites commis par ce mouvement à l’égard d’Etats tiers
                      durant sa lutte armée pour l’indépendance. Ainsi, un nouvel Etat
                      serait responsable d’actes antérieurs à l’accession à l’indépendance
                      parce que, « structurellement » et « organiquement », il incarnerait la
                      continuité de la personnalité juridique d’un mouvement rebelle par-
                      venu à créer un nouvel Etat indépendant.
                         Le caractère quelque peu surprenant des résultats des travaux de
                      recherche dont il est question ici est que la pratique des Etats qui
                      peut être invoquée à l’appui de l’existence de ce principe est fort
                      mince. En effet, cette pratique se résume à un seul obiter dictum, émis
                      par une commission d’indemnisation régie par le droit interne des
                      Etats‑Unis, et à une phrase tirée d’un avis juridique sur les consé-
                      quences probables d’événements futurs incertains. Et même les déci-
                      sions des tribunaux français, selon lesquelles le nouvel Etat algérien
                      était (en principe) responsable des actes internationalement illicites
                      commis par le FLN avant 1960, n’ont dans la pratique eu qu’un effet
                      limité, l’Algérie n’ayant été partie à aucune des instances introduites
                      devant eux. » (P. Dumberry, « New State Responsibility for Interna-
                      tionally Wrongful Acts by an Insurrectional Movement », European
                      Journal of International Law, vol. 17, 2006, p. 620.)
                     Pour apprécier la valeur juridique des articles sur la responsabilité de
                 l’Etat, il convient de se rappeler que la CDI a simplement recommandé à
                 l’Assemblée générale de « prendre acte » desdits articles et d’envisager la
                 possibilité, à un stade ultérieur, de conclure une convention sur le sujet
                 (Rapport de la Commission du droit international 2001, Nations Unies,
                 doc. A/56/10, par. 67, 72 et 73). L’Assemblée générale a suivi cette recom-
                 mandation « sans préjudice de leur adoption éventuelle ou de toute autre
                 mesure appropriée ». Elle a adopté cette résolution sans la mettre aux
                 voix, aussi bien à la Sixième Commission qu’en séance plénière.
                     Il s’ensuit que les articles sur la responsabilité de l’Etat ont pour l’es-
                 sentiel le caractère d’une codification doctrinale réalisée par un corps
                 prestigieux de juristes internationaux, en l’occurrence la Commission du
                 droit international. Ils n’ont aucune force exécutoire en eux‑mêmes, mais
                 ils peuvent l’avoir indirectement par l’intermédiaire du droit coutumier, dans
                 la mesure où ils expriment celui‑ci.
                     Par sa résolution 59/35 de 2004, l’Assemblée générale des Nations Unies
                 a chargé le Secrétariat d’établir une compilation des références expresses
                 aux articles sur la responsabilité de l’Etat pour fait internationalement
                 illicite et aux commentaires dans la pratique judiciaire internationale (voir
                 les résolutions 56/83 (2001) et 59/35 (2004) de l’Assemblée générale). Il
                 s’agit là d’une tâche extrêmement importante qui devrait mieux faire
                 connaître la réception des articles par les cours et tribunaux internatio-
                 naux et si ces derniers considèrent que les articles expriment le droit posi-
                 tif ou non.

                                                                                            497




7 CIJ1077.indb 991                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                497

                   Peut‑être encore plus utile à cet égard est l’étude du British Institute of
                 International and Comparative Law, dont le champ d’investigation
                 ratione materiae est beaucoup plus large. Cette étude s’intéresse en effet
                 non seulement à la pratique judiciaire internationale, mais encore
                      « aux renvois aux articles que l’on trouve dans les opinions individuelles
                      ou dissidentes des juges de la Cour internationale de Justice et d’autres
                      organes… Elle entend présenter de façon plus approfondie le contexte
                      des références expresses… Elle entend aussi commenter, voire, le cas
                      échéant, critiquer la façon dont les articles ont été appliqués dans cer-
                      taines affaires… Elle comprend enfin les cas les plus importants de cita-
                      tion des articles par les tribunaux nationaux. » (Simon Olleson, The
                      Impact of ILC’s Articles on Responsibility of States for Internationally
                      Wrongful Acts, Preliminary Draft, British Institute of International and
                      Comparative Law, 2003, p. iv.)
                    De plus, cette étude « vise à recenser non seulement les références
                 expresses aux articles, mais encore les prononcés judiciaires les plus impor-
                 tants (en particulier ceux de la Cour internationale de Justice), qui, même
                 s’ils ne renvoient pas expressément aux articles, concernent les matières sur
                 lesquelles portent ceux‑ci et sont par là même utiles pour apprécier l’effet
                 produit par les articles depuis leur adoption » (ibid.). (Voir aussi Respon‑
                 sabilité de l’Etat pour fait internationalement illicite, Compilation de déci-
                 sions de juridictions internationales et d’autres organes internationaux,
                 Rapport du Secrétaire général, Nations Unies, doc. A/62/62 et Add.1 ;
                 D. Caron, « The ILC Articles on State Responsibility : The Paradoxical
                 Relationship between Form and Authority », American Journal of Interna‑
                 tional Law, vol. 96, 2002, p. 857, 863‑866, en particulier p. 857.)
                    La conclusion à laquelle est parvenue cette étude est que, contraire-
                 ment au grand nombre d’articles sur lesquels s’appuient vigoureusement
                 la jurisprudence des cours et tribunaux internationaux et nationaux et la
                 pratique des Etats, « il ne semble y avoir aucune référence judiciaire inter-
                 nationale à l’article 10 (ibid., p. 95) ni aucune référence audit article de la
                 part d’autres instances (ibid.).

                             6. Droit matériel applicable en l’espèce à la lumière
                                    des règles d’interprétation des traités
                    68. Même si, pour les besoins de l’argumentation, on devait supposer
                 que la succession à la responsabilité fasse partie du droit international
                 général, cela ne voudrait pas dire qu’elle fasse automatiquement partie du
                 droit applicable en l’espèce.
                    Pour cela, en effet, les règles de la succession à la responsabilité doivent,
                 selon l’alinéa c) du paragraphe 3 de l’article 31 de la convention de
                 Vienne sur le droit des traités, être des « règles[s] pertinente[s] de droit
                 international applicable[s] dans les relations entre les parties ».
                    69. L’article IX de la convention sur le génocide est une clause com-
                 promissoire entraînant une « présomption de limitation » (W. M. Reis-

                                                                                             498




7 CIJ1077.indb 993                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                498

                 man, « The Other Shoe Falls : The Future of Article 36 (1) Jurisdiction in
                 the Light of Nicaragua », American Journal of International Law, vol. 81,
                 1987, p. 170), en ce sens que, en tant que titre de compétence, il définit le
                 droit matériel applicable (aspect positif), et exclut en principe du champ
                 de ce droit matériel applicable tout ce qu’il n’a pas défini comme lui
                 appartenant (aspect négatif).
                    On peut dire que ce type de stipulation définit les règles principales ou
                 primaires du traité auxquelles la clause compromissoire est attachée
                 (L. Bartels, « Jurisdiction and Applicable Law Clauses : Where Does a Tri-
                 bunal Find the Principal Norms Applicable to the Case before It ? », dans
                 Y. Shany et T. Broude (dir. publ.), Multi‑Sourced Equivalent Norms in
                 International Law, 2011, p. 117‑120 ; M. Papadaki, « Compromissory
                 Clauses as the Gatekeepers of the Law to Be « Used » in the ICJ and
                 PCIJ », Journal of International Dispute Settlement, vol. 5, 2014, p. 573 et
                 passim) et que la Cour appliquera à l’espèce considérée. Ses effets
                 découlent naturellement du caractère consensuel et limité de la compé-
                 tence de la Cour.
                    70. Ce caractère consensuel et limité de la compétence de la Cour ne
                 peut pas ne pas influencer le droit matériel qu’elle applique. Il y a là une
                 différence essentielle entre les cours internationales et les tribunaux
                 internes, puisque ceux‑ci, représentant l’imperium de l’Etat dans la sphère
                 judiciaire, appliquent le droit ex lege, indépendamment de la volonté des
                 parties. A l’inverse, la prérogative que le Statut de la Cour reconnaît aux
                 parties de limiter les règles matérielles applicables présente un caractère
                 quasi constitutionnel dans le droit qui régit l’activité judiciaire de la Cour.
                 Le paragraphe 2 de l’article 38 du Statut, qui rappelle la faculté qu’a la
                 Cour, si les parties en sont d’accord, de statuer ex aequo et bono, constitue
                 une forme éminente de l’exercice de cette prérogative. Quant aux titres de
                 compétence découlant d’instruments tels que les clauses compromissoires
                 et les conventions spéciales, ils sont de portée et, implicitement, de nature
                 plus limitée.
                    71. Les clauses compromissoires spéciales des traités n’excluent pas en
                 soi l’application des règles de droit émanées des sources mentionnées à
                 l’article 38 du Statut, car ce serait incompatible avec la fonction judiciaire
                 de la Cour en sa qualité d’organe judiciaire dont les décisions doivent se
                 conformer au droit international. De plus, un tel effet serait logiquement
                 et juridiquement impossible, puisque, en appliquant le droit stipulé dans
                 la clause compromissoire, la Cour se conforme de fait aux dispositions de
                 l’alinéa a) du paragraphe 1 de l’article 38 de son Statut.
                    Les effets produits par les clauses compromissoires des traités ne s’ins-
                 crivent pas dans une dichotomie exclusion/inclusion, mais visent à hiérar-
                 chiser les règles émanées des différentes sources pertinentes ou susceptibles
                 d’être pertinentes pour l’objet du litige et à définir le rôle d’autres règles
                 de droit international que celles qui sont déjà inscrites dans le traité
                 auquel appartient la clause compromissoire.
                    En ce sens, et par contraste avec les règles principales ou primaires qui
                 constituent le droit matériel applicable en l’espèce, il existe des normes inci-

                                                                                             499




7 CIJ1077.indb 995                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                 499

                 dentes (L. Bartels, op. cit., p. 117) qui comprennent les métanormes, les
                 normes constructives et les normes conflictuelles (M. Papadaki, op. cit.,
                 p. 580‑592). Les métanormes sont « les règles qui gouvernent la validité et
                 l’interprétation des règles du traité », tandis que les normes constructives
                 constituent les présupposés théoriques et les conséquences logiques néces-
                 saires des règles principales ou primaires (D. Anzilotti, Cours de droit inter‑
                 national, trad. G. C. Gidel, 1929, p. 106-107). De leur côté, les normes
                 conflictuelles désignent « des normes étrangères au traité contenant la clause
                 compromissoire », dont l’application « résulte de l’application de métanormes
                 du règlement des conflits » telles qu’une lex specialis ou une lex posterior qui
                 ont généralement pour fonction de déterminer « l’interprétation, la validité
                 et l’applicabilité de normes principales données » (L. Bartels, op. cit., p. 119).
                    Par conséquent, alors que les normes principales du droit matériel sont
                 liées à l’objet du différend et que leurs dispositions normatives présentent
                 une pertinence spécifique pour l’administration de la justice, les normes
                 incidentes ont un caractère structurel et fonctionnel qui facilite l’interpré-
                 tation et l’application des normes principales.
                    72. La dichotomie normes principales/normes incidentes opère une
                 conciliation entre deux postulats à première vue contradictoires, à savoir
                 d’une part, le fait que la compétence de la Cour est limitée et repose sur le
                 consentement et, d’autre part, la nature de la fonction judiciaire de la Cour
                 en tant qu’organe de droit international. Dans la perspective de cette
                 dichotomie, il semble clair que le droit matériel évoqué par la clause com-
                 promissoire constitue non pas un régime autonome, mais une partie perti-
                 nente du droit international considéré comme un tout et agissant, en même
                 temps que d’autres parties pertinentes du droit international, sur la base
                 d’une distribution appropriée des fonctions. De plus, c’est précisément le
                 fonctionnement des métanormes relatives à la validité des actes juridiques
                 qui assure l’intégrité et la cohérence normatives du droit international.
                    73. La partie de la jurisprudence de la Cour qui est basée sur des
                 clauses compromissoires de traités suit généralement la répartition théo-
                 rique des normes entre normes principales et normes incidentes, et leurs
                 rôles respectifs dans l’adoption de la décision.
                    On en trouve un bon exemple dans l’arrêt de 2007 dans l’affaire Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro qui, sur ce point particulier, est
                 presque identique à l’espèce.
                    En ce qui concerne le droit matériel applicable, la position de la Cour
                 est claire. La Cour a notamment déclaré :
                         « La compétence de la Cour en l’espèce n’est fondée que sur l’ar-
                      ticle IX de la Convention. Tous les autres fondements de compétence
                      invoqués par le demandeur ont été rejetés dans l’arrêt de 1996 concer-
                      nant la compétence (C.I.J. Recueil 1996 (II), p. 617‑621, par. 35‑41).
                      Il s’ensuit que la Cour ne peut trancher que les différends entre les
                      parties contractantes visées par cette disposition. Les Parties s’op-
                      posent sur la question de savoir si la Cour s’est définitivement pronon-
                      cée, dans son arrêt de 1996, sur la portée et le sens de cette disposition ;

                                                                                              500




7 CIJ1077.indb 997                                                                                    18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                500

                      dans la négative, elles sont en désaccord sur les questions à l’égard des-
                      quelles la Cour a compétence en vertu de celle‑ci. La Cour se pronon-
                      cera sur ces deux questions plus loin dans le présent arrêt. Elle n’est pas
                      habilitée à se prononcer sur des violations alléguées d’autres obligations
                      que les Parties tiendraient du droit international, violations qui ne
                      peuvent être assimilées à un génocide, en particulier s’agissant d’obliga-
                      tions visant à protéger les droits de l’homme dans un conflit armé. Il en
                      est ainsi même si les violations alléguées concernent des obligations
                      relevant de normes impératives ou des obligations relatives à la protec-
                      tion des valeurs humanitaires essentielles et que ces obligations peuvent
                      s’imposer erga omnes. » (Application de la convention pour la prévention
                      et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-­
                      Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 104, par. 147.)
                    Autrement dit, la Cour a trouvé dans la convention sur le génocide le
                 droit matériel ou les normes principales applicables conformément à l’ar-
                 ticle IX de la Convention, en rappelant « la différence fondamentale entre,
                 d’une part, l’existence et la force contraignante d’obligations résultant du
                 droit international et, d’autre part, l’existence d’une cour ou d’un tribunal
                 compétent pour résoudre des différends relatifs au respect de ces obliga‑
                 tions » (ibid., par. 148 ; les italiques sont de moi).
                    Poursuivant son examen du droit applicable lato sensu, la Cour fait la
                 constatation suivante :
                         « Que la Cour tire sa compétence de l’article IX de la Convention et
                      que les différends qui relèvent de cette compétence portent sur « l’inter-
                      prétation, l’application ou l’exécution » de la Convention n’a pas néces‑
                      sairement pour conséquence que seule doive entrer en ligne de compte
                      cette Convention. » (Ibid., p. 105, par. 149 ; les italiques sont de moi.)
                 et conclut :
                          « Afin de déterminer si, comme le soutient le demandeur, le défen-
                      deur a violé l’obligation qu’il tient de la Convention et, s’il y a eu
                      violation, d’en déterminer les conséquences juridiques, la Cour fera
                      appel non seulement à la Convention proprement dite, mais aussi
                      aux règles du droit international général qui régissent l’interprétation
                      des traités et la responsabilité de l’Etat pour fait internationalement
                      illicite. » (Ibid. ; les italiques sont de moi.)
                    74. Il semble clair que les « règles du droit international général qui
                 régissent l’interprétation des traités et la responsabilité de l’Etat pour fait
                 internationalement illicite » qui « entrent en ligne de compte » en complé-
                 ment de la Convention correspondent pleinement aux métanormes et aux
                 normes constructives, respectivement, sous la forme de normes incidentes
                 ou auxiliaires (voir supra, par. 69 et 71).
                    75. Il est manifeste que la succession à la responsabilité ne fait pas partie
                 du droit matériel principal issu de la convention sur le génocide. La respon-
                 sabilité de l’Etat à raison d’une infraction est une norme constructive au sens

                                                                                             501




7 CIJ1077.indb 999                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                 501

                des présupposés théoriques et des conséquences logiques nécessaires des
                normes établies par un traité, lequel est en l’occurrence la convention sur le
                génocide (D. Anzilotti, Cours de droit international, trad. G. C. Gidel, 1929,
                p. 106-107). Ou encore, plus précisément, les règles relatives à la responsabi-
                lité de l’Etat en tant que normes constructives sont « les présupposés théo-
                riques non des règles primaires en elles‑mêmes, mais de leur efficacité »
                (M. Papadaki, op. cit., p. 586). La position particulière des normes construc-
                tives est bien établie dans la jurisprudence de la Cour. La CPJI l’a exprimée
                de façon générale dans un dictum de son arrêt en l’affaire relative à l’Usine
                de Chorzow : « La réparation est … le complément indispensable d’un man-
                quement à l’application d’une convention, sans qu’il soit nécessaire que cela
                soit inscrit dans la Convention même. » (Affaire relative à l’usine de Chorzow,
                compétence, arrêt nº 8, 1927, C.P.J.I. série A no 9, p. 21.)
                   De plus, dans la convention sur le génocide, la « responsabilité » est
                incluse dans la clause compromissoire qui, du fait que la responsabilité est
                par nature une norme constructive, ne possède qu’un effet déclaratoire.
                   76. La responsabilité de l’Etat est une chose et la succession à la respon-
                sabilité en est une autre. Je me contenterai de rappeler que, si les règles
                relatives à la responsabilité sont des règles secondaires, les règles relatives à
                la succession font partie intégrante de ce corpus de normes primaires dont
                la violation déclenche l’application des règles relatives à la responsabilité.
                   77. Les prétendues règles de la succession à la responsabilité ne sont
                pas en tant que telles des « règles pertinentes » de droit international appli-
                cables en l’espèce. Dans la référence à « toute règle pertinente » qui est
                faite à l’alinéa c) du paragraphe 3 de l’article 31 de la convention de
                Vienne sur le droit des traités, on peut voir « une indication que toute
                analogie avec des règles de droit international qui ne seraient pas directe‑
                ment applicables à l’objet de l’espèce est à exclure » (H. J. Uibopuu,
                « Interpretation of Treaties in the Light of International Law : Art. 31,
                para. 3 (c) of the Vienna Convention on the Law of Treaties », Annuaire
                de l’Association des auditeurs et anciens auditeurs de l’Académie de droit
                international de La Haye, vol. 40, 1970, p. 4 ; les italiques sont de moi).
                Par « pertinente », on entend que la règle « concerne l’objet de la stipula‑
                tion en cause du traité » (M. E. Villiger, Commentary on the 1969 Vienna
                Convention on the Law of Treaties, 2009, p. 433 ; les italiques sont de moi ;
                voir aussi Certaines questions concernant l’entraide judiciaire en matière
                pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 219, par. 113).
                   78. Dans les circonstances de l’espèce, on peut en tirer deux conclu-
                sions :
                  i) que les prétendues règles relatives à la succession à la responsabilité ne
                     sont pas des règles matérielles primaires au sens de la convention sur
                     le génocide ; et
                 ii) que, sachant qu’elles ne font pas partie des règles secondaires, il
                     n’existe pas de lien juridique entre elles et les règles relatives à la res-
                     ponsabilité, si bien qu’en l’espèce elles ne constituent pas des normes
                     constructives.

                                                                                             502




7 CIJ1077.indb 1001                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               502

                   79. La seule forme de succession à la responsabilité de la RFSY pos-
                sible dans les circonstances de l’espèce serait la succession ex consensu.

                   Le 29 juin 2001, la Bosnie‑Herzégovine, la République de Croatie, la
                République de Macédoine, la République de Slovénie et la République
                fédérale de Yougoslavie ont conclu à Vienne, sous les auspices de la
                Conférence internationale sur l’ex‑Yougoslavie, un « accord portant sur
                des questions de succession ».
                   Dans son préambule, les parties signataires de l’accord ont déclaré
                « être en souveraine égalité les cinq Etats successeurs de l’ex‑République
                fédérale socialiste de Yougoslavie ».
                   L’article premier de l’annexe F de l’accord stipule que « [t]ous les droits
                et intérêts de la RFSY dont l’accord ne prévoit pas expressément la dis-
                position … sont répartis entre les Etats successeurs… ». Cet article s’inter-
                prète comme une stipulation « en faveur du transfert du droit à réparation
                de l’Etat prédécesseur aux Etats successeurs » (P. Dumberry, op. cit.,
                p. 121, note 293 ; les italiques sont de l’auteur).
                   L’article 2 de l’annexe F prévoit que
                      « [t]outes les réclamations contre la RFSY qui ne sont pas prévues au
                      présent accord seront examinées par le Comité permanent conjoint
                      créé par l’article 4 dudit accord. Les Etats successeurs s’informeront
                      les uns les autres de leurs réclamations contre la RFSY. »
                  Le négociateur spécial pour les questions de succession, sir Arthur Watts,
                dont la proposition a été incorporée au texte de l’accord portant sur des
                questions de succession, observe que
                      « toutes les parties concernées savaient (ou du moins, si elles ne le
                      savaient pas, auraient dû savoir !) que les articles premier et 2 de l’an-
                      nexe F s’appliquaient à tous les éléments éventuels de la responsabi-
                      lité internationale, qu’il s’agisse de réclamations pendantes de la
                      RFSY contre les autres Etats (art. premier) ou de réclamations pen-
                      dantes des autres Etats contre la RFSY (art. 2) » (P. Dumberry,
                      op. cit., p. 121, note 294, citant une lettre de sir Arthur Watts en pos-
                      session de l’auteur).

                               7. La question de la tierce partie indispensable
                   80. A supposer même qu’il existe une règle de droit international géné-
                ral et une succession ipso jure à la responsabilité, ce qui n’est pas le cas,
                elle semble inapplicable dans les circonstances de l’espèce.
                   La succession à la responsabilité n’est pas un simple mouvement par
                lequel la responsabilité passerait de l’Etat prédécesseur à l’Etat succes-
                seur, un transfert automatique de la responsabilité de l’ancien Etat au(x)
                nouveau(x) Etats.
                   Elle suppose que deux faits juridiques pertinents aient été établis dans
                le cadre d’une instance judiciaire devant la Cour, à savoir :

                                                                                            503




7 CIJ1077.indb 1003                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              503

                   Primo, que les actes de génocides allégués ont été commis sur le terri-
                toire du demandeur ; et
                   Secundo, que ces actes peuvent être attribués à la RFSY en recourant
                « à des critères, des normes et des principes, c’est‑à‑dire aussi, avec discer-
                nement, à des règles nationales et internationales » (ACDI, 1989, vol. II,
                p. 56).
                   Ce n’est qu’une fois ces faits juridiques établis que l’on pourra aborder
                la « question de la succession » du point de vue du transfert à la RFY/
                Serbie de la responsabilité dûment établie de la RFSY pour les actes de
                génocide allégués. La question de la responsabilité de la RFSY a donc un
                caractère préliminaire et préalable à la prétendue responsabilité de la
                RFY/Serbie.
                   81. Il s’ensuit que la prétendue responsabilité de la RFSY constitue
                l’objet même de la décision de la Cour dans le différend entre la Croatie
                et la RFY/Serbie. Sur ce point, il semble que la Cour ne soit pas compé-
                tente parce que, comme elle l’a déclaré dans l’affaire du Différend fronta‑
                lier terrestre, insulaire et maritime, rappelant la règle fondamentale et bien
                établie qui gouverne sa juridiction, « la continuation de la procédure … en
                l’absence d’un Etat dont la responsabilité internationale constituerait
                « l’objet même de la … décision » » n’est pas permise (Différend frontalier
                terrestre, insulaire et maritime (El Salvador/Honduras), requête du Nicara‑
                gua à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 115‑116, par. 55,
                avec renvoi à l’affaire de l’Or monétaire pris à Rome en 1943 (Italie
                c. France ; Royaume-Uni et Etats-Unis d’Amérique), question préliminaire,
                arrêt, C.I.J. Recueil 1954, p. 32).
                   La Cour a ainsi confirmé le principe dit de « l’or monétaire » qui repose
                sur la différence entre l’« intérêt d’ordre juridique » qui peut être en cause
                dans un différend et l’« objet » de ce différend ou d’un aspect dudit diffé-
                rend. Le dictum de la Cour s’énonce comme suit :
                         « Statuer sur la responsabilité internationale de l’Albanie sans son
                      consentement serait agir à l’encontre d’un principe de droit interna-
                      tional bien établi et incorporé dans le Statut, à savoir que la Cour ne
                      peut exercer sa juridiction à l’égard d’un Etat si ce n’est avec le
                      consentement de ce dernier. » (Ibid.)
                Du fait qu’en la présente espèce les intérêts juridiques d’un Etat tiers non
                seulement seraient touchés par la décision, mais encore constituent « l’ob-
                jet même de ladite décision », l’article 62 du Statut ne saurait être invoqué
                pour permettre à la Cour de continuer la procédure même en l’absence de
                l’Etat tiers considéré.
                   L’article 59 ne peut pas non plus être invoqué puisque
                      « la décision de la Cour n’est obligatoire que pour les parties en litige
                      et dans le cas qui a été décidé… [C]ette règle suppose que la Cour est
                      pour le moins en mesure de rendre une décision qui lie les parties. En
                      revanche, là où … la question essentielle à trancher a trait à la respon-
                      sabilité internationale d’un Etat tiers, la Cour ne peut, sans le consen-

                                                                                           504




7 CIJ1077.indb 1005                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)             504

                      tement de ce dernier, rendre sur cette question une décision qui soit
                      obligatoire pour aucun Etat, ni pour l’Etat tiers, ni pour aucune autre
                      des parties qui sont devant elle. » (C.I.J. Recueil 1954, p. 33.)
                   82. Etant donné que le principe de la « tierce partie indispensable »
                découle du principe fondamental du consentement, son application en
                l’espèce pourrait être contestée en rappelant que la RFSY a donné son
                consentement à la juridiction de la Cour en ratifiant la Convention en
                1948 sans exprimer aucune réserve à l’égard de son article IX.

                    Une telle contestation n’aurait cependant pas de sens. La RFSY a dis-
                 paru en tant qu’Etat en 1992 et, lorsqu’un Etat disparaît, tous ses droits
                 et toutes ses obligations cessent d’exister en tant que ses droits et obliga-
                 tions propres.
                    83. De surcroît, la règle de la tierce partie indispensable s’appliquerait
                à la République de Macédoine jusqu’au 1er décembre 1991, date de la
                 proclamation de la Macédoine en tant qu’Etat indépendant, et à la
                ­Bosnie‑Herzégovine jusqu’au 29 février et au 1er mars 1992, dates de la
                 proclamation de la Bosnie‑Herzégovine en tant qu’Etat indépendant,
                 parce qu’elles faisaient partie de la RFSY avant ces dates.

                                     III. Questions de droit matériel
                      1. Rapport entre la CIJ et le TPIY pour ce qui est du traitement
                                           judiciaire du génocide
                    84. Avec l’introduction d’une instance contre la RFY dans l’affaire
                Bosnie‑Herzégovine c. Serbie‑et‑Monténégro, sur le fondement de l’ar-
                ticle IX de cette Convention, la Cour s’est trouvée en terra incognita. Elle
                avait à l’époque le choix entre trois solutions :
                  i) se déclarer incompétente, ce qui était peut‑être la solution la plus
                     proche de la lettre de la Convention mais avait l’inconvénient, du
                     point de vue de la politique judiciaire de la Cour, de laisser croire que
                     celle‑ci renonçait à contribuer au règlement des différends relatifs à
                     l’interprétation et à l’application d’une convention faisant partie inté-
                     grante du corpus juris cogentis ;
                 ii) se déclarer compétente pour connaître de l’affaire, sur le modèle d’une
                     cour pénale ou comme une sorte d’homologue des tribunaux adminis-
                     tratifs français dans un contentieux de pleine juridiction. Il n’existe
                     pas d’obstacles juridiques à ce que la Cour procède ainsi. Juridiction
                     de droit commun, elle était habilitée, comme les tribunaux du système
                     judiciaire continental qui ne connaissent pas la stricte séparation entre
                     juridiction pénale et juridiction civile, à examiner la question de la
                     responsabilité pénale individuelle pour génocide comme un aspect pré-
                     liminaire de la question de la responsabilité de l’Etat pour génocide.
                     Cette possibilité qu’a la Cour est renforcée, au point de représenter la
                     solution la plus appropriée du point de vue logique et juridique, par

                                                                                          505




7 CIJ1077.indb 1007                                                                              18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                 505

                     son dictum qui veut qu’un Etat puisse lui aussi commettre un génocide
                     (arrêt de 2007, p. 113‑114, par. 166‑167) ; ou
                iii) opter pour une position médiane en se limitant à la question de la
                     responsabilité de l’Etat, sans s’engager, au moins directement, dans le
                     domaine de la responsabilité pénale individuelle. Une telle position
                     s’appuie essentiellement sur la dichotomie entre la responsabilité
                     pénale individuelle pour fait de génocide et la responsabilité de l’Etat
                     pour fait illicite, telle qu’elle ressort des règles générales en ce domaine.
                     La logique de cette dichotomie implique concrètement, ou pourrait
                     impliquer, l’établissement d’un lien jurisprudentiel avec les décisions
                     du TPIY. Dans l’opinion individuelle qu’il a annexée à l’arrêt de 2007,
                     le juge Tomka a justifié un tel lien en ces termes :
                           « La Cour internationale de Justice, quant à elle, n’a pas com-
                        pétence à l’égard des personnes ayant commis ces atrocités. L’ar-
                        ticle IX de la convention sur le génocide lui confère compétence
                        pour déterminer si le défendeur s’est conformé aux obligations lui
                        incombant en vertu de cette convention. En se prononçant sur ce
                        point en la présente affaire, la Cour était fondée à tirer des consé-
                        quences juridiques des décisions du TPIY, en particulier de celles
                        relatives aux accusations de génocide ou de tout autre acte prohibé
                        par l’article III. Ce n’était que si les actes des personnes ayant par-
                        ticipé à la commission de tels crimes étaient attribuables au défen-
                        deur que sa responsabilité pouvait être engagée.
                           Le travail de la Cour, laquelle s’est acquittée de sa mission dans
                        le domaine de la responsabilité des Etats en matière de génocide,
                        domaine dans lequel le TPIY n’a pas compétence, est donc venu
                        compléter l’activité judiciaire de ce dernier. Il est à espérer que, si
                        imparfaits qu’ils puissent paraître, les travaux de ces deux institu-
                        tions judiciaires de l’Organisation des Nations Unies, la Cour
                        demeurant son organe judiciaire principal, contribueront, dans
                        leurs domaines respectifs, à leur objectif commun : l’administra-
                        tion de la justice internationale. » (Ibid., opinion individuelle du
                        juge Tomka, p. 351, par. 73.)
                   85. La Cour semble avoir choisi la troisième solution et l’avoir appli-
                quée aussi bien en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro
                qu’en la présente espèce.
                   Il semble que les raisons qui sous‑tendent ce choix de la troisième solu-
                tion soient doubles, à savoir positives et négatives.
                   Les principales raisons positives seraient celles‑ci :
                — primo, en raison de son caractère collectif spécifique, le crime de
                     génocide met en cause de façon cumulative la responsabilité des
                     individus et celle de l’Etat ;
                — secundo, cette solution respecte à la fois la compétence du TPIY et
                     les limites dans lesquelles s’inscrit l’activité judiciaire de la Cour,
                     laquelle doit se borner à la responsabilité internationale pour
                     génocide ;

                                                                                              506




7 CIJ1077.indb 1009                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                506

                — troisièmement, elle permet d’établir un lien entre les juridictions
                  internationales compétentes en matière de génocide afin de faire de
                  « l’unité du droit matériel un remède à la fragmentation des juridictions »
                  (E. Cannizzaro, « Interconnecting International Jurisdictions : A
                  Contribution from the Genocide Decision of the ICJ », European
                  Journal of Legal Studies, vol. 1, 2007) ;
                — quatrièmement, elle ouvre la possibilité d’« intégrer les mandats et les
                  méthodes des tribunaux internationaux » (D. Groome, « Adjudicating
                  Genocide : Is the International Court of Justice Capable of Judging
                  State Criminal Responsibility ? », Fordham International Law Journal,
                  vol. 31, 2008, p. 976).
                    Quant aux raisons négatives qui sous‑tendent le choix de la troisième
                solution, elles tiennent à la capacité pratique de la Cour d’assumer les
                fonctions d’une cour pénale, et à sa volonté de ne pas faire double emploi
                avec le TPIY.
                    Bien que la Cour « ait beaucoup à dire sur les questions de justice pénale »
                (K. J. Keith, « The International Court of Justice and Criminal Justice »,
                International and Comparative Law Quarterly, vol. 59, 2010, p. 895), son
                activité judiciaire dans les affaires de génocide, pour être conduite de façon
                appropriée, suppose des aménagements institutionnels et méthodologiques,
                en particulier en ce qui concerne l’administration de la preuve. Il semble
                que la Cour ait considéré qu’une éventuelle concurrence de juridiction avec
                le TPIY n’était pas souhaitable, non seulement à cause des problèmes de
                principe que pose ce phénomène dans l’environnement juridique de la com-
                munauté internationale, qui ne connaît pas de système judiciaire stricto
                sensu, mais aussi parce que le TPIY a été créé par le Conseil de sécurité en
                vertu du chapitre VII de la Charte des Nations Unies.
                    86. En principe, l’établissement d’un « lien » avec une juridiction spé-
                cialisée comme le TPIY pourrait être souhaitable et fructueux pour la
                Cour internationale de Justice. Il ne faudrait pas cependant qu’elle ignore
                les différences substantielles qui existent entre ces deux organes et les
                effets produits par ces différences.
                    Ces différences sont nombreuses, depuis celles qui sont de nature pro-
                prement judiciaire et concernent l’administration de la justice jusqu’à
                celles qui tiennent au raisonnement judiciaire.
                    86.1. La Cour internationale de Justice est une « Cour mondiale » créée
                par un traité multilatéral général en qualité d’organe judiciaire principal
                de l’Organisation des Nations Unies.
                    Bien qu’elle soit un organe principal de l’Organisation des Nations Unies
                au même titre que les autres organes principaux de l’organisation mondiale
                en vertu du paragraphe 1 de l’article 7 de la Charte, la Cour internationale
                de Justice est surtout son « organe judiciaire principal » (Charte, art. 92) et
                « l’expression « organe judiciaire principal » souligne l’indépendance statu-
                taire de la Cour en ce sens que, dans l’exercice de ses fonctions judiciaires,
                elle n’est subordonnée et n’a de comptes à rendre à aucune autorité exté-
                rieure » (S. Rosenne, The Law and Practice of the International Court :
                1920‑2005, 2006, 4e éd., vol. I, p. 141).

                                                                                            507




7 CIJ1077.indb 1011                                                                                18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                507

                    Le TPIY, quant à lui, est une juridiction pénale spécialisée créée par la
                résolution 827 du Conseil de sécurité, dotée d’une compétence restreinte à
                tous les points de vue pertinents — ratione materiae, ratione personae et
                ratione loci —, qui constitue, au fond, une « mesure spéciale » visant à
                « contribuer à la restauration et au maintien de la paix » (Nations Unies,
                doc. S/RES/827, 25 mai 1993, préambule) et qui privilégie l’idée d’une justice
                sélective plutôt que d’une justice universelle inscrite au cœur même du droit
                et de l’institution judiciaire. Il en ressort que le TPIY a été créé en tant
                qu’organe subsidiaire du Conseil de sécurité, ce qui se voit aussi, notam-
                ment, dans le mandat dont l’a chargé le Conseil dans sa résolution 827 (voir
                par. 86.2 ci‑après). Un tel état de choses soulève la question de sa légitimité,
                à laquelle aucune réponse juridique appropriée n’a été apportée à ce jour. Le
                TPIY lui‑même, dans l’affaire Tadić, répondant à l’argument de la défense
                selon lequel il n’avait « pas été dûment créé par la loi » comme l’exige, entre
                autres instruments, le Pacte international relatif aux droits civils et poli-
                tiques, a rappelé que, en vertu du principe de compétence de la compétence,
                il était intrinsèquement compétent pour juger de sa propre compétence
                (Tadić, IT‑94‑1, chambre d’appel, arrêt relatif à l’appel de la défense concer-
                nant l’exception préjudicielle de compétence, 2 octobre 1995, par. 18‑19).
                    La position adoptée par la chambre d’appel dans cette affaire n’est
                guère satisfaisante, pour au moins deux raisons.
                    Premièrement, le principe de « compétence de la compétence » n’est pas
                un principe tout-puissant capable de transformer l’illégitimité en légitimité,
                l’illégalité en légalité et vice versa. C’est simplement un principe structurel
                et fonctionnel fondamental, inhérent à toute institution judiciaire, qu’il
                s’agisse d’une juridiction ordinaire ou de tout autre organe investi de pou-
                voirs juridictionnels. Comme le soulignait le commissaire américain Gore
                dans l’affaire de la Betsey, ce principe est réellement « ind­ispensable aux
                fins de l’accomplissement de [l]a mission » de tout organe juridictionnel
                (J. B. Moore (dir. publ.), International Adjudications, Ancient and Modern,
                History and Documents, Modern Series, vol. IV, p. 183).
                    En soi, le principe de compétence de la compétence, opérant dans une
                structure judiciaire particulière, est neutre au regard de la légitimité ou de
                l’illégitimité de l’instance de jugement.
                    Deuxièmement, même si l’on devait concéder, pour les besoins de l’ar-
                gumentation, que ce principe pouvait servir de fondement à la légitimité
                du TPIY, la conclusion de la chambre d’appel dans l’affaire Tadić ne
                semble pas suffisante pour l’emporter sur le principe fondamental
                nemo judex in causa sua. Le for auquel devrait revenir le soin d’examiner
                la légitimité du TPIY est la CIJ. Or celle‑ci s’est abstenue de se prononcer
                explicitement sur la question (d’autres modèles de contrôle juridictionnel
                et d’interprétation des textes des Nations Unies sont possibles ; voir à ce
                sujet J. Alvarez, « Nuremberg Revisited : The Tadić Case », European
                Journal of International Law, vol. 7, 1996, p. 250).
                    86.2. Les différences entre la CIJ et le TPIY en matière de fonction
                juridictionnelle se manifestent tout particulièrement dans le domaine de la
                paix et de la sécurité internationales.

                                                                                            508




7 CIJ1077.indb 1013                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               508

                   L’activité du TPIY est étroitement liée à la paix et à la sécurité interna-
                tionales.
                   La résolution 827 (1993) du Conseil de sécurité portant création du TPIY
                reposait sur la constatation que la situation sur le territoire de l’ex‑Yougos-
                lavie constituait une « menace contre la paix et la sécurité » et que la créa-
                tion du Tribunal « contribuerait à la restauration et au maintien de la paix »
                (Nations Unies, doc. S/RES/827, 25 mai 1993, préambule). Dans l’affaire
                Tadić, la chambre d’appel a conclu que « la création du Tribunal internatio-
                nal relève indéniablement des pouvoirs du Conseil de sécurité en vertu de l’ar‑
                ticle 41 » (Tadić, IT‑94‑1, chambre d’appel, arrêt relatif à l’appel de la
                défense concernant l’exception préjudicielle de compétence, 2 octobre 1995,
                par. 36 ; les italiques sont de moi). Soit dit en passant, cette conclusion
                pourrait être controversée au vu des dispositions de l’article 41 de la Charte
                qui énumère a limine les mesures que le Conseil de sécurité peut prendre,
                ces mesures comprenant « l’interruption complète ou partielle des relations
                économiques et des communications ferroviaires, maritimes, aériennes,
                postales, télégraphiques, radioélectriques et des autres moyens de commu-
                nication, ainsi que la rupture des relations diplomatiques ». La conclusion à
                laquelle est parvenue la chambre d’appel dans l’affaire Tadić a été confir-
                mée dans l’affaire Milošević lorsque la chambre de première instance s’est
                dite d’avis que la création du Tribunal international « constitu[ait] avant
                tout, dans le contexte de l’époque et le conflit qui ravageait alors le pays,
                une mesure destinée à rétablir la paix et la sécurité internationales » (Miloše‑
                vić, IT‑02‑54, chambre de première instance, décision relative aux excep-
                tions préjudicielles, 8 novembre 2001, par. 7 ; les italiques sont de moi).
                   Le caractère « utilitaire » du TPIY n’est pas une impression subjective
                que l’on pourrait avoir du Tribunal, mais découle de l’instrument même
                qui l’a créé. La résolution 827 du Conseil de sécurité prévoit en effet,
                entre autres dispositions, « dans les circonstances particulières qui pré-
                valent dans l’ex‑Yougoslavie, la création d’un tribunal international, en
                tant que mesure spéciale prise par [le Conseil de sécurité] » (Nations Unies,
                doc. S/RES/827, 25 mai 1993, préambule). Cette impression du caractère
                utilitaire du Tribunal est confortée par la date de sa création par le
                Conseil de sécurité. Au mois de mai 1993, le conflit dans l’ex‑Yougoslavie
                battait son plein, en sorte que la création du Tribunal s’est inscrite dans
                un ensemble d’opérations de paix reposant sur l’autorité et les pouvoirs
                d’exécution forcée du Conseil de sécurité. On peut donc dire que
                       « le dessein général des tribunaux [TPIY et TPIR] coïncide avec
                      d’autres formes d’intervention humanitaire qui répondent à un souci
                       humanitaire pour les victimes dans les zones ravagées par le conflit.
                       Les rapports du TPIY avec les forces de maintien de la paix en
                      ­Bosnie‑Herzégovine pendant la guerre montrent un accommodement
                       extraordinaire entre un organe judiciaire et des forces militaires. »
                       (H. Shinoda, « Peace-Building by the Rule of Law : An Examination
                      of Intervention in the Form of International Tribunals », Internatio‑
                       nal Journal of Peace Studies, vol. 7, 2002.)

                                                                                            509




7 CIJ1077.indb 1015                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                509

                   En tant que tel, le TPIY constitue essentiellement « une forme non mili-
                taire d’intervention de la communauté internationale » (International
                Journal of Peace Studies, vol. 7, 2002, p. 15).
                   Bien qu’il existe une incontestable corrélation entre le droit et la paix,
                on ne peut pas dire que le rôle que joue un organe juridictionnel dans le
                rétablissement de la paix soit un trait constitutif de l’activité judiciaire
                d’une cour. Ou du moins de la Cour internationale de Justice.
                   Le rétablissement de la paix est d’abord et avant tout une entreprise poli-
                tique mettant en œuvre des moyens qui, stricto sensu, sont non judiciaires ou
                extrajudiciaires. Les concepts de « paix » et de « justice » ne coïncident pas
                nécessairement. Il est loin d’être rare que le retour à la paix s’opère par des
                solutions injustes. Qui plus est, le droit peut même être un obstacle sur le
                chemin de la paix, comme le montrent les traités de paix. En effet, si les
                traités de paix devaient respecter les règles du droit des traités, la paix qu’ils
                introduisent ne reposerait pas sur des bases légales parce que, en règle géné-
                rale, elle découle de la supériorité des armes sur le champ de bataille ; ce qui,
                en droit des traités, correspond à un vice du consentement.
                   La pratique internationale
                      « a mis au point deux grandes méthodes pour traiter les affaires inter-
                      nationales et régler les différends internationaux. L’une est purement
                      politique. L’autre est juridique. Il existe certes des gradations menant
                      de l’une à l’autre, ainsi que des procédures permettant d’introduire
                      différents types de règlement par tierce partie. Cependant, du fait de
                      la différence fondamentale qui existe entre les deux modes de règle-
                      ment des différends internationaux, les analogies entre l’un et l’autre
                      sont fausses. » (S. Rosenne, The Law and Practice of the International
                      Court of Justice : 1920‑2005, 2006, 4e éd., p. 4‑5.)
                   L’influence dont jouit la Cour s’explique par « la façon dont elle ren-
                force l’architecture de la paix … grâce à ses avis consultatifs [et à ses
                arrêts], à la confiance qu’elle inspire et à son action au service du droit du
                règlement pacifique des différends, plutôt que par la façon dont elle a
                réglé tel ou tel différend » (M. Hudson, International Tribunals : Past and
                Future, 1944, p. 239).
                   86.3. Il est bien compréhensible, dans ces conditions, que la position
                du Tribunal se reflète dans son raisonnement judiciaire. Lorsqu’il doit
                interpréter les règles de droit pertinentes, le Tribunal s’appuie fermement,
                voire résolument, sur les interprétations respectives du Conseil de sécurité
                et du plus haut fonctionnaire de l’Organisation mondiale, c’est‑à‑dire le
                Secrétaire général des Nations Unies. En conduisant ainsi son raisonne-
                ment, le Tribunal manifeste sa fidélité à son fondateur. Le fait est incon-
                testable au vu des circonstances qui ont présidé à la création et à la
                fonction juridictionnelle du TPIY, mais la question se pose de savoir si
                une telle approche est conforme aux normes de raisonnement judiciaire
                suivies par la Cour.
                   86.3.1. Dans l’affaire Blaškić, c’est dans les assertions du Conseil de
                sécurité et du Secrétaire général des Nations Unies que le Tribunal a

                                                                                              510




7 CIJ1077.indb 1017                                                                                  18/04/16 08:54

                            application de convention génocide (op. ind. kreća)               510

                trouvé l’argument décisif concernant le « droit international humanitaire
                existant ». Le Tribunal a notamment conclu :
                          « Il serait, en conséquence, totalement infondé que le Tribunal
                        déclare aujourd’hui inconstitutionnelle et invalide une partie de sa
                        compétence que le Conseil de sécurité, en accord avec le Secrétaire
                        général, a proclamée comme faisant partie du « droit international
                        humanitaire existant. » (Blaškić, IT‑95‑14, Chambre de première ins-
                        tance, décision de rejet d’une exception préjudicielle soulevée par la
                        défense aux fins de suppression de parties de l’acte d’accusation
                        modifié alléguant la responsabilité pour « manquement à l’obligation
                        de punir », 4 avril 1997, par. 8.)
                  86.3.2. Le Tribunal a décidé que, en l’absence de contradiction entre le
                rapport du Secrétaire général et le Statut, « le Rapport du Secrétaire géné-
                ral doit avoir valeur d’interprétation du Statut faisant autorité » (Tadić,
                IT‑94‑1, arrêt d’appel, 15 juillet 1999, par. 295).

                   86.3.3. Le Tribunal est enclin à accorder un poids décisif aux déclara-
                tions interprétatives des membres du Conseil de sécurité :
                           « Dans son analyse de l’article 3, la Chambre d’appel a remarqué
                        que, lorsque des Membres du Conseil de sécurité font des déclara-
                        tions interprétatives qui ne sont pas contestées par d’autres déléga-
                        tions, « elles peuvent être considérées comme une interprétation
                        faisant autorité » des dispositions pertinentes du Statut. Point plus
                        important encore, plusieurs membres permanents du Conseil de
                        sécurité ont indiqué qu’ils interprètent l’expression « lorsqu’ils ont été
                        commis au cours d’un conflit armé » à l’article 5 du Statut comme
                        signifiant « durant une période d’un conflit armé ». Ces déclarations
                        n’ont pas été contestées et peuvent de ce fait, dans l’esprit de l’arrêt
                        de la Chambre d’appel, être considérées comme étant des interpréta-
                        tions faisant autorité de ce passage de l’article 5. » (Tadić, IT‑94‑1,
                        jugement de première instance, 7 mai 1997, par. 631.)

                1.1. Nécessité d’une approche équilibrée et critique de la jurisprudence du
                      TPIY
                   87. Pour les raisons évoquées plus haut, il importe d’avoir une approche
                équilibrée et critique de la jurisprudence du TPIY en matière de génocide.
                « Equilibrée » au sens d’une claire distinction entre les conclusions de fait
                et de droit auxquelles parvient le Tribunal.
                      1.1.1. Conclusions de fait du TPIY
                  88. Les conclusions de fait du Tribunal sont un bon point de départ
                pour l’établissement d’un lien entre deux juridictions internationales qui
                ont à connaître d’affaires de génocide.

                                                                                              511




7 CIJ1077.indb 1019                                                                                  18/04/16 08:54

                            application de convention génocide (op. ind. kreća)            511

                   L’éminente qualité des conclusions de fait du Tribunal tient à ce qu’il
                applique les méthodes et les techniques d’une juridiction pénale spécialisée.
                La Cour en a pris acte, dans l’affaire Bosnie‑­      Herzégovine c. Serbie‑et‑­
                Monténégro, ayant conclu « qu’elle doit en principe admettre comme haute-
                ment convaincantes les conclusions de fait pertinentes auxquelles est
                parvenu le Tribunal en première instance » (arrêt de 2007, p. 134, par. 223).
                Le recours appuyé de la Cour aux conclusions de fait du Tribunal fait inter-
                venir, de plus, un critère formel et non matériel. Cela ressort clairement de
                l’affirmation de la Cour selon laquelle « [elle] ne saurait placer sur le même
                plan les constatations et appréciations de la chambre de première instance
                et celles de la chambre d’appel ; en cas de divergences, elle ne peut qu’accor-
                der un poids prééminent aux énoncés figurant dans l’arrêt de la chambre
                d’appel » (arrêt, par. 471). A cet égard, la position de la Cour vis‑à‑vis des
                allégations du procureur mérite également d’être mentionnée. La Cour a
                vigoureusement affirmé que « l’on ne saurait, en règle générale, accorder de
                poids au fait que tel ou tel chef figure dans un acte d’accusation » (arrêt de
                2007, p. 132, par. 217). Cette affirmation a été quelque peu tempérée dans
                l’arrêt en la présente espèce, où la Cour a déclaré que « le fait que le procu-
                reur du TPIY n’ait jamais inclus dans ses actes d’accusation, dans les
                affaires en rapport avec l’opération « Tempête », le chef de génocide, n’a pas
                automatiquement pour effet de vouer à l’échec la demande reconvention-
                nelle de la Serbie » (arrêt, par. 461).
                   89. Le renvoi aux conclusions de fait du TPIY doit avoir des limites
                précises. Il ne doit pas passer pour une confirmation formelle de ces conclu-
                sions ni pour un simple rejet fondé sur l’application de critères formels.
                   Plutôt que des critères formels, ce sont des critères matériels qui doi-
                vent être appliqués pour apprécier les conclusions de fait du Tribunal cor-
                rectement et en conformité avec les normes de la Cour en matière de
                raisonnement judiciaire.
                   Au‑delà des raisons générales qui rendent nécessaire en l’espèce une
                approche équilibrée et critique des conclusions de fait du TPIY, il en est
                une autre qui a été signalée à l’audience par le professeur Zimmermann
                (CR 2014/14, p. 11) et qui est le rapport allégué entre l’introduction par
                la Croatie d’une instance devant la Cour et le procès de certains citoyens
                croates qui se déroulait alors au Tribunal. Ni la Croatie ni le TPIY n’ont
                répondu à cette allégation, alors même qu’elle avait été faite publique-
                ment dans la grande salle de justice.
                      1.1.2. Conclusions de droit du TPIY
                  90. Contrairement aux conclusions de fait du TPIY, ses conclusions de
                droit en matière de génocide doivent subir de la part de la Cour un traite-
                ment entièrement différent. La Cour ne doit pas se laisser réduire à la
                position de simple chambre d’enregistrement des conclusions de droit du
                Tribunal, sous peine de compromettre gravement son intégrité judiciaire,
                voire la légalité de ses décisions dans les différends relatifs à l’application
                de la convention sur le génocide.

                                                                                           512




7 CIJ1077.indb 1021                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              512

                  Un certain nombre de puissantes considérations imposent d’adopter
                une approche critique des conclusions de droit du Tribunal.
                  90.1. Lorsqu’elle statue sur des différends en matière de génocide sur la
                base de l’article IX de la convention sur le génocide, la Cour n’applique
                que les dispositions de ladite Convention, lesquelles constituent le droit
                matériel pertinent. Sur ce point, l’arrêt déclare expressément :
                      « puisque la compétence prévue par l’article IX est limitée à « l’inter-
                      prétation, l’application ou l’exécution de la … Convention, y com-
                      pris … à la responsabilité d’un Etat en matière de génocide ou de l’un
                      quelconque des autres actes énumérés à l’article III », elle ne s’étend
                      pas aux allégations concernant la violation du droit international coutu‑
                      mier en matière de génocide. Bien entendu, il est constant que la
                      Convention consacre des principes qui font également partie du droit
                      international coutumier. Ainsi, l’article premier dispose que « [l]es
                      Parties contractantes confirment que le génocide, qu’il soit commis en
                      temps de paix ou en temps de guerre, est un crime du droit des gens ».
                      La Cour a elle‑même rappelé maintes fois que la Convention énonçait
                      des principes appartenant au droit international coutumier. C’est ce
                      qu’elle a souligné dans son avis consultatif de 1951…
                          La Cour a repris cet énoncé dans l’arrêt qu’elle a rendu en
                      ­l’affaire relative à l’Application de la convention pour la prévention et
                       la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑­
                       Monténégro) (arrêt, C.I.J. Recueil 2007 (I), p. 110‑111, par. 161). »
                       (Arrêt, par. 87 ; les italiques sont de moi.)
                   Le TPIY ne semble pas avoir la même position en ce qui concerne le
                droit matériel applicable.
                   Dans son jugement en l’affaire Krstić, sur lequel la Cour s’est appuyée
                pour conclure qu’un génocide avait été commis à Srebrenica, la chambre
                de première instance a déclaré qu’elle « [devait] interpréter l’article 4 du
                Statut en prenant en compte l’état du droit international coutumier à
                l’époque des événements de Srebrenica » (Krstić, IT‑98‑33, chambre de pre-
                mière instance, jugement, 2 août 2001, par. 541 ; les italiques sont de moi).
                   Pour parvenir à la définition du génocide qu’elle a appliquée, la
                chambre de première instance a puisé à plusieurs sources :
                         « La Chambre s’est appuyée en premier lieu sur les travaux de codi-
                      fication effectués dans le cadre d’instances internationales. La Conven-
                      tion sur la prévention et la répression du crime de génocide … dont
                      les dispositions sont reprises textuellement à l’article 4 du Statut,
                      constitue de ce point de vue la principale source. Bien que son adop-
                      tion soit contemporaine de la création du terme de « génocide », la
                      Convention est considérée comme la codification d’une norme de
                      droit international bien établie, que la jurisprudence allait rapidement
                      élever au rang de norme impérative du droit international général (jus
                      cogens). La Chambre de première instance a interprété la Convention
                      conformément aux règles générales d’interprétation des traités énon-

                                                                                           513




7 CIJ1077.indb 1023                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              513

                      cées aux articles 31 et 32 de la Convention de Vienne sur le droit des
                      traités. La Chambre a donc tenu compte non seulement du sens ordi-
                      naire des termes qui y étaient employés, mais aussi de l’objet et du but
                      de la Convention. Elle a, de surcroît, pris en considération les travaux
                      préparatoires et les circonstances qui ont présidé à son élaboration.
                      La Chambre a par ailleurs tenu compte de la jurisprudence interna-
                      tionale relative au crime de génocide, en particulier de celle du TPIR.
                      Elle a porté une attention particulière au rapport de la Commission
                      du droit international (« CDI ») sur le projet de code des crimes contre
                      la paix et la sécurité de l’humanité. Quoique achevé en 1996, ce rap-
                      port est le fruit de plusieurs années d’un travail de réflexion mené par
                      la Commission dont le but était de codifier le droit international,
                      notamment en matière de génocide : c’est dès lors une source particu-
                      lièrement utile pour l’interprétation de l’article 4 du Statut. Ont éga-
                      lement été pris en compte les travaux d’autres comités internationaux,
                      comme les rapports de la sous‑commission de la lutte contre les
                      mesures discriminatoires et de la protection des minorités (Commis-
                      sion des droits de l’homme des Nations Unies). La Chambre a, en
                      outre, analysé les travaux effectués dans le cadre de l’élaboration du
                      Statut de Rome relatif à la création d’une cour pénale internationale
                      et, en particulier, la version définitive du projet d’éléments des crimes
                      rédigé par la Commission préparatoire de la Cour pénale internatio-
                      nale en juillet 2000. Bien que postérieur aux faits qui nous occupent
                      ici, ce document s’est révélé d’une certaine utilité pour évaluer l’état
                      du droit international coutumier, que la Chambre avait elle‑même
                      dégagé des autres sources. Il convient de noter à cet égard que tous les
                      Etats participant à la conférence, qu’ils soient signataires ou non du
                      Traité, pouvaient être représentés au sein de la Commission prépara-
                      toire. Ce document est de ce point de vue bien utile pour connaître
                      l’opinio juris des Etats. Enfin, la chambre s’est aussi inspirée de la
                      législation et de la pratique des Etats, et notamment des interpréta-
                      tions et décisions judiciaires. » (Krstić, IT-98-33, chambre de première
                      instance, jugement, 2 août 2001, par. 541 ; notes de bas de page omises).
                   90.2. Le fait que l’article 4 du Statut du TPIY reproduise textuellement
                les articles II et III de la convention sur le génocide ne signifie pas auto-
                matiquement que le droit en matière de génocide tel qu’il ressort du Sta-
                tut du TPIY soit le même que celui qu’a établi la Convention. L’article 4
                du Statut n’est qu’une disposition du Statut, qui lui‑même est un acte
                unilatéral de l’un des organes politiques des Nations Unies. Cette disposi-
                tion ne peut pas changer de nature du seul fait qu’elle reproduit le texte
                des articles II et III de la convention sur le génocide, sans aucun renvoi à
                ladite Convention. Il s’ensuit qu’une interprétation de l’article 4 du Statut
                du TPIY, qui se fonde, entre autres, sur les travaux préparatoires de la
                Convention, dont s’inspire largement le TPIY, est pour l’essentiel falla-
                cieuse. On trouve là un exemple de la différence en matière de raisonne-
                ment judiciaire qui existe entre la CIJ et le TPIY (voir supra par. 86.3).

                                                                                           514




7 CIJ1077.indb 1025                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. kreća)              514

                   90.2.1. Cela dit, interpréter les dispositions pertinentes de la Conven-
                tion et les appliquer peuvent être deux choses fort différentes. Ainsi, l’in-
                terprétation fournie aux paragraphes 87 et 88 de l’arrêt semble s’écarter
                des positions de la Cour dans l’affaire Bosnie-Herzégovine c. Serbie‑­
                et‑Monténégro qui, en sa qualité de première affaire alléguant des actes de
                génocide en laquelle la Cour ait statué, constitue une sorte de référence
                judiciaire pour les affaires de génocide portées devant elle.
                   Dans cette affaire, la conclusion de la Cour voulant qu’un génocide ait
                été commis à Srebrenica s’appuyait sur le jugement du TPIY en l’affaire
                Krstić (arrêt de 2007, p. 163‑166, par. 292‑297), dans laquelle le TPIY a
                statué « en prenant en compte l’état du droit international coutumier à
                l’époque des événements de Srebrenica » (Krstić, IT‑98‑33, chambre de
                première instance, jugement, 2 août 2001, par. 541).
                   91. Au sujet du « droit international coutumier du génocide », deux
                questions de droit se posent qui, en raison de leur poids spécifique,
                dépassent leur sujet propre et concernent à la fois le sens de la coutume en
                tant que l’une des principales sources du droit international et la relation
                entre la convention sur le génocide et le droit coutumier émergent, ou qui
                pourrait émerger, après l’adoption de la Convention.
                   91.1. L’idée que se fait le TPIY de la coutume comme source du droit
                international est tout à fait inédite et va bien au‑delà de la conception de
                la coutume dans la jurisprudence de la CIJ.
                   Selon la jurisprudence constante de la CIJ, qui se conforme à la dispo-
                sition de son Statut évoquant « la coutume internationale comme preuve
                d’une pratique générale, acceptée comme étant le droit » (art. 38, par. 1,
                al. b)), la coutume est reconnue comme source de droit à partir de deux
                éléments : la pratique générale et l’opinio juris sive necessitatis. Comme
                elle l’a fait observer dans l’affaire des Activités militaires et paramilitaires
                au Nicaragua et contre celui‑ci : « La Cour, à laquelle l’article 38 du Statut
                prescrit entre autres d’appliquer la coutume internationale « comme
                preuve d’une pratique générale acceptée comme étant le droit », ne peut
                ignorer le rôle essentiel d’une pratique générale. » (Activités militaires et
                paramilitaires au Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis
                d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 97‑98, par. 184 ; les ita-
                liques sont de moi.)
                   Or la jurisprudence du TPIY va dans le sens exactement opposé en
                accordant un rôle dominant à l’opinio juris dans la détermination de la
                coutume (G. Mettraux, International Crimes and the ad hoc Tribunals,
                2005, p. 13, note 4), manifestant ainsi une forte propension à s’appuyer
                sur un seul des deux éléments de la coutume.
                   En cela, le TPIY appréhende l’opinio juris d’une façon entièrement diffé-
                rente de celle de la Cour. Celle‑ci considère en effet que, pour constituer
                l’opinio juris, « deux conditions doivent être remplies. Non seulement les
                actes considérés doivent représenter une pratique constante, mais en outre
                ils doivent témoigner, par leur nature ou la manière dont ils sont accomplis,
                de la conviction que cette pratique est rendue obligatoire par l’existence
                d’une règle de droit. » (Plateau continental de la mer du Nord (République

                                                                                          515




7 CIJ1077.indb 1027                                                                                18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                515

                fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/Pays-
                Bas), arrêt, C.I.J. Recueil 1969, p. 44, par. 77.) L’opinio juris ne saurait être
                séparée de la pratique parce que « [l]a Cour doit s’assurer que l’existence de
                la règle dans l’opinio juris des Etats est confirmée par la pratique » (Activités
                militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua
                c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 98, par. 184).
                   Le TPIY s’est souvent contenté d’une jurisprudence et d’une pratique
                des Etats « extrêmement limitées » (A. Nollkaemper, « The Legitimacy of
                International Law in the Case Law of the International Criminal Tribu-
                nal for the former Yugoslavia », dans T. A. J. A. Vandamme et
                J. H. Reestman (dir. publ.), Ambiguity in the Rule of Law : The Interface
                between National and International Legal Systems, 2001, p. 17).
                   Une grande partie du droit qualifié de coutumier par le TPIY est fondé
                sur des décisions de tribunaux nationaux (A. Nollkaemper, « Decisions of
                National Courts as Sources of International Law : An Analysis of the
                Practice of the ICTY », dans G. Boas et W. A. Schabas (dir. publ.), Inter‑
                national Criminal Law Developments in the Case Law of the ICTY, 2003,
                p. 282), qui n’ont qu’une influence limitée sur la jurisprudence de la Cour
                (H. Thirlway, The Law and Procedure of the International Court of Jus‑
                tice : Fifty Years of Jurisprudence, vol. I, 2013, p. 248). Dans l’affaire rela-
                tive à Certains intérêts allemands en Haute‑Silésie polonaise, la Cour
                permanente de Justice internationale a déclaré que les décisions judiciaires
                « sont de simples faits, manifestations de la volonté et de l’activité des
                Etats » (fond, arrêt nº 7, 1926, C.P.J.I. série A no 7, p. 19).
                   91.2. Dissimulées sous l’approche générale du droit coutumier suivie
                par le TPIY, qui est déjà douteuse en soi, l’incohérence et la subjectivité
                abondent. Il est bien connu que des chambres du TPIY de composition
                différente ont utilisé des méthodes différentes pour identifier et interpréter
                le droit coutumier, allant dans certains cas jusqu’à citer des décisions
                antérieures du TPIY lui‑même comme preuves de l’existence d’une règle
                coutumière (N. Arajärvi, The Changing Nature of Customary Internatio‑
                nal Law : Methods of Interpreting the Concept of Custom in International
                Criminal Tribunals, 2014, p. 117). Qui plus est, le TPIY s’est dispensé
                d’appliquer de façon cohérente et rigoureuse les concepts de pratique des
                Etats et d’opinio juris, notamment en s’abstenant de citer des exemples de
                l’une ou de l’autre, préférant évoquer en bloc les législations nationales en
                vigueur comme preuve de la coutume sans se poser la question de l’opi‑
                nio juris, ou en déguisant des raisons politiques ou humanitaires en opi‑
                nio juris (ibid., p. 118).
                   92. La formation du droit coutumier au TPIY ressemble à bien des
                points de vue à un exercice de droit quasi coutumier basé sur un raisonne-
                ment déductif guidé par des principes méta- et extrajuridiques. On a ainsi
                pu écrire que « de nombreuses chambres des tribunaux spéciaux ne se sont
                montrées que trop disposées à qualifier certaines normes de coutumières
                sans donner aucune raison ni citer aucune autorité à l’appui de cette quali-
                fication » (G. Mettraux, International Crimes and the Ad Hoc Tribunals,
                2005, p. 15). Il en est résulté un « gouvernement des juges » à force d’inter-

                                                                                             516




7 CIJ1077.indb 1029                                                                                 18/04/16 08:54

                         application de convention génocide (op. ind. kreća)               516

                prétations téléologiques et aventureuses (M. Swart, « Judicial Law‑Making
                at the Ad Hoc Tribunals : The Creative Use of Sources of International
                Law and « Adventurous Interpretation » », Heidelberg Journal of Internatio‑
                nal Law, vol. 70, 2010, p. 463‑468, 475‑478), alors même que, dans son rap-
                port préalable à la création du TPIY, le Secrétaire général disait que les
                juges du TPIY ne pourraient appliquer que des règles « qui faisaient partie
                sans aucun doute possible du droit international coutumier » (Conseil de
                sécurité, Rapport du Secrétaire général établi conformément au paragraphe 2
                de la résolution 808 (1993) du Conseil de sécurité, Nations Unies, doc.
                S/25704, 3 mai 1993, par. 34). Dès lors qu’elle est matériellement en conflit
                avec la coutume selon la CIJ, la coutume selon le TPIY, telle qu’elle informe
                sa jurisprudence, ouvre la voie à une fragmentation du droit international
                pénal, voire du droit international général (voir G. Mettraux, op. cit., p. 15,
                où l’auteur cite l’affaire relative au Mandat d’arrêt du 11 avril 2000 (Répu‑
                blique démocratique du Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 3).
                   93. C’est au droit coutumier qu’on attribue généralement le rôle le plus
                dynamique dans le développement du droit conventionnel, tant en ce qui
                concerne la portée des obligations qu’il établit qu’en ce qui concerne leur
                teneur. La question d’une modification éventuelle des règles matérielles de
                la Convention par la coutume a été généralement négligée, bien qu’elle
                présente une importance considérable.
                   La coutume est‑elle en mesure de modifier une règle qui appartient au
                corpus juris cogentis ?
                   Les caractéristiques propres du droit coutumier, d’un côté, et la force
                juridique des règles du corpus juris cogentis, de l’autre, dictent la réponse
                à cette question, qui est nécessairement négative.
                   La souplesse de la coutume, qui est une caractéristique favorable du
                point de vue de la création de normes péremptoires, s’accompagne d’un
                inconvénient, qui est qu’en général les règles coutumières ne prennent
                forme que lentement et laborieusement. S’ajoutant au flou et à
                l’imprécision de la coutume, cette lenteur constitue un lourd handicap
                dans le jeu global des relations réglementées par le droit international.
                Pour citer Friedmann, « la coutume est un critère trop approximatif et
                trop lent pour accompagner l’évolution du droit international de notre
                temps » (W. Friedmann, The Changing Structure of International Law,
                1964, p. 122).
                   C’est précisément pour cette raison que les avantages de la coutume
                comme source de certaines normes péremptoires de droit international
                général sont en même temps et dans certains cas un inconvénient, sinon
                un obstacle, lorsqu’il s’agit de formuler de nouvelles normes péremptoires
                ou de modifier des normes existantes.
                   94. Ainsi, le mécanisme même de création d’une règle coutumière inter-
                nationale par la répétition constante et continue d’un certain comporte-
                ment, confirmée par l’opinio juris, ne permet pas d’atteindre le statut
                reconnu à la norme impérative du droit international général ; en particu-
                lier du point de vue des conséquences qu’entraînent nécessairement les
                actes contraires à une norme péremptoire commis par un Etat ou un

                                                                                           517




7 CIJ1077.indb 1031                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                 517

                groupe d’Etats. D’un côté, la règle coutumière a pour caractéristique la
                régularité de certains comportements particuliers qui constituent l’élément
                matériel de la coutume ; une régularité telle que les sujets de droit interna-
                tional acquièrent la conviction que cette pratique est l’expression d’une
                règle de conduite obligatoire. De l’autre, cette régularité devrait avoir une
                portée universelle, c’est‑à‑dire qu’elle devrait faire partie, directement ou
                indirectement, de la pratique de la très grande majorité des Etats qui com-
                posent la communauté internationale. Du fait que la coutume se forme de
                façon diffuse, une pratique aussi générale ne se constitue que par l’accu-
                mulation de toute sorte d’actes et de comportements individuels et com-
                muns (voir M. Wood, Rapporteur spécial de la Commission du droit
                international, « Deuxième rapport sur la détermination du droit interna-
                tional coutumier », Nations Unies, doc. A/CN.4/672, 22 mai 2014).
                    Or la norme de jus cogens a pour caractéristique que tout acte qui y
                contrevient est nul et non avenu ab initio. En d’autres termes, une telle
                pratique n’a aucune validité juridique ; elle ne saurait par conséquent
                ­constituer une forme régulière de création d’une norme de jus cogens
                 superveniens dans un domaine déjà couvert par un régime de jus cogens.
                    95. La Commission du droit international a subtilement diagnostiqué
                 l’impuissance naturelle de la coutume à modifier une règle de jus cogens
                 dans son commentaire de l’article 50 du projet de convention de Vienne
                 sur le droit des traités (qui sera l’article 53 du texte final). Elle constate en
                 effet que « ce serait une erreur de considérer les normes de jus cogens
                 elles‑mêmes comme immuables et non susceptibles de modification » et
                conclut qu’« actuellement une modification d’une règle impérative s’effec‑
                tuerait probablement par voie de traité multilatéral général » (Annuaire de
                 la Commission du droit international, 1966, volume II, « Projet d’articles
                sur le droit des traités et commentaires, adopté par la Commission du
                droit international à sa dix‑huitième session », p. 270, par. 4 ; les italiques
                 sont de moi).
                    Seule une « coutume instantanée » serait apte à modifier une règle de
                 jus cogens ; or une telle conception de la coutume ne fait pas encore partie
                du droit positif.
                    96. La conception du droit coutumier selon le TPIY est très dangereuse
                 pour l’intégrité normative du droit international. Conception pour l’essentiel
                 subjective, coupée des racines profondes du droit coutumier qui plongent
                 dans le Statut de la Cour en tant qu’il fait partie de l’ordre public internatio-
                 nal, mainmise judiciaire sur la coutume, contradictoire non seulement per se
                 mais aussi in se, elle est source de fragmentation dans la détermination du
                 droit coutumier, y compris les règles de jus cogens de caractère coutumier.
                    97. On peut à bon droit voir dans cette idée la menace la plus grave de
                 l’histoire récente du droit international contre la formation du droit cou-
                 tumier. Réduire la « pratique générale » à des arrêts isolés de cours natio-
                 nales, voire à des déclarations du Conseil de sécurité, et dériver
                 l’opinio juris de ces actes, ou, allant encore plus loin, se contenter d’affir-
                 mer que telle ou telle règle a un caractère coutumier, non seulement
                 contredit la conception de la coutume en droit positif telle qu’elle ressort

                                                                                              518




7 CIJ1077.indb 1033                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. kreća)               518

                de la jurisprudence de la Cour, mais encore banalise la volonté de la com-
                munauté internationale tout entière en tant que source d’obligations de
                droit international, et en particulier d’obligations à caractère coutumier.
                En somme, la conception du droit coutumier selon le TPIY, véritable
                manifestation d’intégrisme judiciaire, semble incarner la métaphore de
                Lauterpacht qui fait de la coutume une blague métaphysique (H. Lauter-
                pacht, « Sovereignty over Submarine Areas », British Yearbook of Interna‑
                tional Law, vol. 27, 1950, p. 394).
                   On ne saurait surestimer les dangers de cette conception du droit inter-
                national selon le TPIY, car ses effets ne se limitent pas à l’activité judi-
                ciaire de ce tribunal et d’autres organes ad hoc. Pour plusieurs raisons,
                notamment une propension au raisonnement déductif basé sur des consi-
                dérations métajuridiques, voire extrajuridiques, la Cour elle‑même n’est
                pas entièrement à l’abri d’une telle conception.
                   98. De surcroît, l’assertion de la Cour voulant qu’un droit coutumier
                en matière de génocide ait existé avant l’adoption de la Convention est
                incertaine (arrêt, par. 87 et 88). Les arguments sur lesquels repose sa
                conclusio ne sont pas excessivement convaincants. Ce sont pour l’essentiel
                les suivants : i) « il est constant que la Convention consacre des principes
                qui font également partie du droit international coutumier » ; et ii) « l’ar-
                ticle premier dispose que « [l]es Parties contractantes confirment que le
                génocide … est un crime du droit des gens » (arrêt, par. 87).
                   98.1. Le premier argument n’est en fait qu’une vigoureuse assertion qui
                manque de précision et de preuves. Dans son opinion juridique de 1951,
                la Cour a conclu à juste titre que « le refus du droit à l’existence de groupes
                humains entiers », qui est cousin du génocide, « est contraire à la fois à la
                loi morale et à l’esprit et aux fins des Nations Unies » (Réserves à la conven‑
                tion pour la prévention et la répression du crime de génocide, avis consulta‑
                tif, C.I.J. Recueil 1951, p. 23 ; les italiques sont de moi). Il semble que,
                selon la Cour, « les principes qui sont à la base de la Convention sont des
                principes reconnus par les nations civilisées », à savoir essentiellement
                « les principes de morale les plus élémentaires » (ibid.).
                   Au‑delà de la question de savoir s’il y a équivalence entre, d’une part,
                les principes juridiques stricto sensu et, d’autre part, « la loi morale » et
                « les principes de morale les plus élémentaires », il semble que la création
                des règles juridiques applicables au génocide se soit guidée sur ces der-
                niers plutôt que sur des règles proprement juridiques. Or l’expression
                « droit coutumier en matière de génocide » implique nécessairement et
                exclusivement des règles ou des règles et des principes. Des principes, si
                fondamentaux qu’ils soient, ne peuvent pas constituer un droit, y compris
                un droit en matière de génocide. Ou, à tout le moins, un droit opération-
                nel ou produisant des effets juridiques.
                   98.2. Le deuxième argument se fonde sur le sens du mot « confirme ».
                Comme on ne peut confirmer que quelque chose qui existe, la convention
                sur le génocide exprimerait un « droit en matière de génocide » déjà consti-
                tué ou, d’un point de vue technique, représenterait la codification d’un
                droit coutumier préexistant en matière de génocide.

                                                                                           519




7 CIJ1077.indb 1035                                                                               18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               519

                   Il peut cependant exister une autre interprétation, parce qu’il semble
                que l’objet de la « confirmation » soit autre chose que le droit coutumier
                en matière de génocide.
                   Le 11 décembre 1946, l’Assemblée générale des Nations Unies a adopté sa
                résolution 96 (I) relative au crime de génocide qui, entre autres dispositions,
                      « [a]ffirme que le génocide est un crime de droit des gens que le monde
                      civilisé condamne, et pour lequel les auteurs principaux et leurs com-
                      plices, qu’ils soient des personnes privées, des fonctionnaires ou des
                      hommes d’Etat, doivent être punis, qu’ils agissent pour des raisons
                      raciales, religieuses, politiques ou pour d’autres motifs » (les italiques
                      sont de moi).
                   On peut lire dans le préambule de la convention sur le génocide que
                « [l]es Parties contractantes, [c]onsidérant que l’Assemblée générale de
                l’Organisation des Nations Unies, par sa résolution 96 (I) en date
                du 11 décembre 1946, a déclaré que le génocide est un crime du droit des
                gens » (les italiques sont de moi).
                   Il semble que la relation entre la résolution 96 (I) et la convention sur
                le génocide soit l’embryon d’un modèle d’activité normative en deux
                étapes qui, avec le passage du temps, est devenu un mode de création
                privilégié de traités multilatéraux généraux dans la pratique des
                Nations Unies (résolution 1962 (XVIII) du 13 décembre 1963 de l’Assem-
                blée générale, Déclaration des principes juridiques régissant les activités
                des Etats en matière d’exploration et d’utilisation de l’espace extra‑atmos-
                phérique ; Traité sur les principes régissant les activités des Etats en
                matière d’exploration et d’utilisation de l’espace extra‑atmosphérique, y
                compris la lune et les autres corps célestes, de 1967 ; la résolution 217 (III)
                du 10 décembre 1948 de l’Assemblée générale, Déclaration universelle des
                droits de l’homme ; Pacte international relatif aux droits civils et poli-
                tiques de 1966 ; Pacte international relatif aux droits économiques, sociaux
                et culturels de 1966). Selon ce modèle, une résolution de l’Assemblée
                générale des Nations Unies adoptée à l’unanimité ou à une très large
                majorité porte déclaration de principes généraux applicables à un domaine
                particulier, ces principes deviennent partie intégrante de la politique
                publique internationale, puis sont convertis en règles juridiques contrai-
                gnantes sous la forme d’un traité international général, constituant ainsi
                ce que le juge Alvarez a pu appeler « la législation internationale »
                (Réserves à la convention pour la prévention et la répression du crime de
                génocide, avis consultatif, C.I.J. Recueil 1951, opinion dissidente du juge
                Alvarez, p. 49).
                   99. A supposer, pour les besoins de l’argumentation, qu’un droit coutu-
                mier en matière de génocide ait existé avant l’adoption de la convention
                sur le génocide, on voit mal sur quelle pratique, et plus particulièrement
                sur quelle pratique générale, il était fondé. La Cour ne donne aucun élé-
                ment attestant une pratique pertinente avant l’adoption de la Convention.
                   De plus, si cette pratique pertinente avait existé, on peut se demander
                pourquoi elle n’a pas été respectée par les tribunaux de Nuremberg et de

                                                                                            520




7 CIJ1077.indb 1037                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)                520

                Tokyo qui ont été créés précisément à un moment où cette pratique est
                censée avoir été constituée.
                   La thèse voulant qu’un droit coutumier en matière de génocide ait
                existé avant l’adoption de la Convention a‑t‑elle pour corollaire que les
                tribunaux de Nuremberg et de Tokyo n’en étaient pas conscients, à moins
                qu’ils n’aient peut‑être choisi délibérément de l’ignorer ?

                1.2. Des effets compromettants sur la jurisprudence de la Cour en matière
                      de génocide
                   100. Accepter sans les critiquer les conclusions juridiques du TPIY,
                c’est‑à‑dire en fait les confirmer, risque de compromettre la détermination
                par la Cour des règles pertinentes de la convention sur le génocide.
                   Il existe une raison objective qui introduit ou peut introduire une dif-
                férence entre le droit en matière de génocide incarné dans la convention
                sur le génocide et le droit en matière de génocide appliqué par les deux
                tribunaux ad hoc.
                   Le droit appliqué par le TPIY en matière de génocide ne saurait être
                assimilé au droit en matière de génocide établi par la Convention. En fait,
                la jurisprudence du TPIY constitue un développement progressif du droit
                en matière de génocide incarné dans la Convention, plutôt que l’applica-
                tion de ce droit. L’article 4 du Statut du TPIY n’est qu’une disposition
                d’un texte qui résulte d’un acte unilatéral de l’un des principaux organes
                des Nations Unies. En l’absence de tout renvoi à la convention sur le
                génocide, cette disposition ne saurait changer de nature du simple fait
                qu’elle reproduit le libellé de l’article II de la Convention.
                   101. On ne sera donc pas surpris de trouver dans la jurisprudence de la
                Cour, en ce qui concerne le droit en matière de génocide, un écart entre
                l’interprétation des dispositions pertinentes de la Convention, qui s’en
                tient en règle générale à la lettre de ladite Convention, et l’application de
                ces dispositions, qui est basée sur une acceptation in toto de la décision du
                TPIY, laquelle va pourtant en sens contraire.
                   J’en donnerai deux exemples qui ont trait à des dispositions cruciales
                de la Convention.
                   102. Le premier exemple concerne la définition de la notion de destruc-
                tion du groupe protégé.
                   La Cour constate que, d’après les travaux préparatoires de la Conven-
                tion, le champ d’application de celle‑ci est limité à la destruction physique
                ou biologique du groupe (arrêt, par. 136). Cette constatation est dûment
                respectée dans l’ensemble de l’arrêt.
                   Ainsi, la Cour se dit d’avis que,
                      « dans le contexte de l’article II, en particulier son chapeau, et à la
                      lumière de l’objet et du but de la Convention, le sens ordinaire du
                      terme « grave » est que l’atteinte à l’intégrité physique ou mentale
                      visée par le litt. b) de l’article II doit être telle qu’elle contribue à la
                      destruction physique ou biologique du groupe… » (ibid., par. 157,
                      voir aussi les par. 160 et 163).

                                                                                              521




7 CIJ1077.indb 1039                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. kreća)              521

                   103. Or la « destruction » dont parle le TPIY dans les affaires Krstić et
                Blagojević s’entend d’une destruction en termes sociaux plutôt que phy-
                siques ou biologiques.
                   Dans l’affaire Krstić, la chambre de première instance a conclu, entre
                autres, que la destruction d’un nombre important d’hommes en âge de
                porter les armes « entraîner[ait] inévitablement la disparition physique de
                la population musulmane de Bosnie à Srebrenica » (Krstić, IT‑98‑33, juge-
                ment de première instance, 2 août 2001, par. 595), puisque « leurs épouses
                ne [seraient] pas en mesure de se remarier et donc d’avoir d’autres
                enfants » (ibid., arrêt d’appel, 19 avril 2004, par. 28). Une telle conclusion
                exprime l’idée d’une destruction sociale plutôt que physique ou biolo-
                gique.
                   Cette conception d’une destruction qui serait d’ordre social est encore
                plus évidente dans l’’affaire Blagojević. La chambre de première instance
                a appliqué « une interprétation plus large du terme « détruire » qui inclu-
                rait des actes « dont la commission n’a pas entraîné la mort de la vic-
                time » » (Blagojević et Jokić, IT‑02‑60, jugement de première instance,
                17 janvier 2005, par. 662 ; les guillemets sont dans l’original) ; or une telle
                interprétation ne cadre pas avec le sens du terme « détruire » utilisé dans
                la convention sur le génocide. C’est pourquoi la chambre de première ins-
                tance s’appuie sur un arrêt de la Cour constitutionnelle fédérale alle-
                mande aux termes duquel
                      « la définition juridique du génocide défend l’idée d’une protection
                      juridique qui, par‑delà l’individu, s’étend à l’existence sociale du
                      groupe [et que] l’intention de détruire le groupe … va au‑delà de l’ex-
                      termination physique et biologique… Par conséquent, le texte de loi
                      n’implique pas que l’intention du coupable soit d’exterminer physi-
                      quement au moins une partie importante des membres du groupe. »
                      (Ibid., par. 664 ; les italiques et les points de suspension sont dans
                      l’original.)
                   Selon cette interprétation, « le terme « détruire » figurant dans la défini-
                tion du génocide peut s’étendre au transfert forcé d’une population »
                (ibid., par. 665).
                   104. La conclusion du Tribunal contredit donc le dictum de la Cour
                selon lequel « la déportation ou le déplacement de membres appartenant
                à un groupe, même par la force, n’équivaut pas nécessairement à la des-
                truction dudit groupe, et une telle destruction ne résulte pas non plus
                automatiquement du déplacement forcé » (arrêt de 2007, par. 190).
                   C’est sur ces conclusions du TPIY que s’est appuyée la Cour pour
                conclure que des actes de génocide avaient été commis à Srebrenica (ibid.,
                par. 296‑297).
                   Il convient d’ajouter, et il faut s’en féliciter, que le cas de Srebrenica
                illustre parfaitement le caractère subjectif de la destruction entendue dans un
                sens sociologique. L’un des principaux arguments du TPIY dans les affaires
                Krstić et Blagojević était en effet que la destruction d’un nombre important
                d’hommes en âge de porter les armes « entraîner[ait] inévitablement la dispa-

                                                                                           522




7 CIJ1077.indb 1041                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. kreća)                522

                 rition physique de la population musulmane de Bosnie à Srebrenica »
                ­(Krstić, IT‑98‑33, jugement de première instance, 2 août 2001, par. 595)
                    La vie, cependant, a démenti la prédiction du Tribunal. Après la signa-
                 ture de l’Accord de Dayton, la communauté musulmane de Srebrenica a
                 été reconstituée, si bien qu’aujourd’hui les deux communautés — serbe et
                 musulmane — sont numériquement égales. Une autre preuve de la recons-
                 titution de la communauté musulmane réside dans le fait qu’un représen-
                 tant de cette communauté a été élu maire de Srebrenica aux dernières
                 élections municipales.
                    105. Le deuxième exemple concerne la pertinence du droit coutumier
                 en matière de génocide pour les différends portés devant la Cour sur le
                 fondement de l’article IX de la convention sur le génocide.
                    Dans le présent arrêt, la Cour a examiné de près le droit coutumier en
                 matière de génocide et tiré de cet examen de justes conclusions exprimées
                 clairement et sans ambiguïté.
                    La Cour a fermement déclaré que
                       « [l]e fait que la compétence de la Cour en l’espèce repose exclusive-
                       ment sur l’article IX a une incidence importante sur son étendue. La
                       compétence prévue par cette disposition est limitée aux différends
                       relatifs à l’interprétation, l’application ou l’exécution de la conven-
                       tion sur le génocide, y compris ceux relatifs à la responsabilité d’un
                       Etat pour génocide ou l’un quelconque des autres actes énumérés à
                       l’article III. » (Arrêt, par. 85.)
                    Cette déclaration s’appuie sur le raisonnement suivant :
                       « la compétence de la Cour repose exclusivement sur l’article IX de la
                       convention sur le génocide et est en conséquence limitée aux obliga-
                       tions imposées par la Convention elle‑même. Lorsqu’un traité énonce
                       une obligation qui existe également en droit international coutumier,
                       l’obligation résultant du traité et celle du droit coutumier demeurent
                       distinctes (Activités militaires et paramilitaires au Nicaragua et contre
                       celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J.
                       Recueil 1986, p. 96, par. 179). En conséquence, à moins que le traité
                       ne fasse apparaître une intention différente, le fait que ce dernier
                       sanctionne une règle du droit international coutumier ne signifie pas
                       que la clause compromissoire qu’il contient permette de porter
                       devant la Cour les différends concernant l’obligation existant en
                       droit coutumier. S’agissant de l’article IX de la convention sur le
                       génocide, on ne discerne aucune intention à cet effet. Au contraire,
                       son libellé indique clairement que la compétence qu’il prévoit est
                       limitée aux différends concernant l’interprétation, l’application ou
                       l’exécution de la Convention, y compris ceux relatifs à la responsabi-
                       lité d’un Etat pour génocide ou tout autre acte prohibé par la
                       Convention. Il n’offre aucun fondement permettant à la Cour de
                       connaître d’un différend portant sur la violation supposée des obliga-
                       tions qu’impose le droit international coutumier en matière de géno-
                       cide. » (Arrêt, par. 88.)

                                                                                            523




7 CIJ1077.indb 1043                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               523

                  Il convient de noter que la position de la Cour en l’espèce était exprimée
                en termes similaires, bien que plus généraux, dans l’affaire Bosnie‑­
                Herzégovine c. Serbie‑et‑Monténégro.
                  La Cour déclarait alors que « [l]a compétence de la Cour en l’espèce
                n’est fondée que sur l’article IX de la Convention » (arrêt de 2007, p. 104,
                par. 147).
                  Certes, la Cour poursuivait ainsi :
                         « Que la Cour tire sa compétence de l’article IX de la Convention
                      et que les différends qui relèvent de cette compétence portent sur
                      « l’interprétation, l’application ou l’exécution » de la Convention n’a
                      pas nécessairement pour conséquence que seule doive entrer en ligne
                      de compte cette Convention. Afin de déterminer si, comme le sou-
                      tient le demandeur, le défendeur a violé l’obligation qu’il tient de la
                      Convention et, s’il y a eu violation, d’en déterminer les conséquences
                      juridiques, la Cour fera appel non seulement à la Convention propre-
                      ment dite, mais aussi aux règles du droit international général qui
                      régissent l’interprétation des traités et la responsabilité de l’Etat pour
                      fait internationalement illicite. » (Ibid., p. 105, par. 149.)
                    Cependant, il semble clair que les règles du droit international général
                qui régissent l’interprétation des traités ne peuvent avoir pour objet in
                concreto que la convention sur le génocide elle‑même. Ces règles, en tant
                que règles régissant l’interprétation de la Convention, ne sauraient intro-
                duire par la bande le droit coutumier en matière de génocide dans le droit
                matériel applicable en l’espèce. La situation semble tout aussi claire en ce
                qui concerne les règles sur la responsabilité de l’Etat pour fait internatio-
                nalement illicite. Comme il s’agit de règles essentiellement secondaires,
                elles sont impuissantes à modifier la nature des règles primaires énoncées
                dans la convention sur le génocide.
                    106. Or, le jugement du TPIY en l’affaire Krstić était fondé, comme le
                Tribunal l’a déclaré textuellement, sur « l’état du droit international cou-
                 tumier à l’époque des événements de Srebrenica » (Krstić, IT‑98‑33,
                chambre de première instance, jugement, 2 août 2001, par. 541).
                    Il appert donc que la Cour, ayant conclu qu’elle « ne vo[yait] pas de
                 raison de s’écarter des conclusions concordantes de la chambre de pre-
                 mière instance et de la chambre d’appel » dans les affaires Krstić et
                ­Blagojević (arrêt de 2007, p. 166, par. 296), a outrepassé sa compétence, à
                 en juger par ce qu’elle dit aux paragraphes 87 et 88 du présent arrêt,
                 puisque l’article IX lui confère compétence exclusivement pour ce qui
                 concerne « l’interprétation, l’application ou l’exécution de la Convention »
                 et que cette compétence « ne s’étend pas aux allégations concernant la
                 violation du droit international coutumier en matière de génocide »
                 ­
                 (arrêt, par. 87 ; les italiques sont de moi), si bien que l’article IX « n’offre
                 aucun fondement permettant à la Cour de connaître d’un différend portant
                 sur la violation supposée des obligations qu’impose le droit internatio‑
                 nal coutumier en matière de génocide » (ibid., par. 88 ; les italiques sont de
                 moi).

                                                                                             524




7 CIJ1077.indb 1045                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. kreća)               524

                               2. Un génocide a‑t‑il été commis en Croatie ?
                   107. L’essence du crime de génocide réside dans le fait de détruire, en tout
                ou en partie, un groupe national, ethnique, racial ou religieux, comme tel.
                   108. Pour qu’il y ait acte de génocide, il faut que l’acte considéré
                réponde aux conditions définies par le corpus juridique établi par la
                Convention. Les actes énumérés aux litt. a) à e) de l’article II sont non pas
                des actes de génocide en eux‑mêmes, mais seulement l’expression physique
                ou matérielle d’une intention génocidaire. En l’absence d’un lien direct
                avec l’intention génocidaire, les actes énumérés à l’article II de la Conven-
                tion sont simplement des actes punissables sous d’autres incriminations,
                telles que celles de crimes de guerre ou de crimes contre l’humanité.
                   109. Le génocide comme crime distinct se caractérise par un élément
                subjectif, qui est l’intention de détruire un groupe national, ethnique,
                racial ou religieux, comme tel. Cet élément subjectif est la differentia spe‑
                cifica qui distingue le génocide des autres crimes internationaux avec les-
                quels il partage en grande partie le même élément objectif. Quel que soit
                le degré d’atrocité d’un acte donné et si proche qu’il puisse être de l’un des
                actes énumérés dans la Convention, cet acte ne peut pas être taxé de
                génocide si l’intention spécifique en est absente (Documents officiels de
                l’Assemblée générale, troisième session, première partie, Sixième Commis‑
                sion, compte rendu analytique de la 69e séance).
                   110. Il semble que quatre éléments puissent être distingués dans l’inten-
                tion génocidaire : a) le degré de l’intention ; b) le fait de détruire ; c) un
                groupe national, ethnique, racial ou religieux ; d) en tout ou en partie. Bien
                qu’ils soient distincts, ces quatre éléments constituent, par leur effet cumula-
                tif, un tout juridique qui caractérise l’intention génocidaire comme élément
                subjectif du crime de génocide. Qu’un seul d’entre eux soit absent, et l’inten-
                tion ne peut plus être qualifiée de génocidaire. En tant qu’unité juridique, ces
                éléments pris in corpore montrent que l’intention génocidaire n’est pas sim-
                plement quelque chose qui s’ajouterait aux actes matériels susceptibles de
                détruire un groupe humain. C’est une qualité intégrante et infuse de ces
                actes considérés individuellement, une qualité qui les transforme de simples
                actes punissables qu’ils étaient en actes de génocide. Autrement dit, l’inten-
                tion est une caractéristique qualitative du génocide qui le distingue de tous
                les autres crimes, c’est en réalité son élément constitutif stricto sensu.
                   Le TPIR a suivi un raisonnement analogue.

                 Dans l’affaire Kanyarukiga, la chambre de première instance a notam-
                ment déclaré ce qui suit :
                         « Pour fonder une déclaration de culpabilité pour génocide, l’at-
                      teinte physique ou mentale des membres d’un groupe protégé doit
                      être d’une gravité telle qu’elle risque de mener à la destruction, en
                      tout ou en partie, du groupe visé. » (Kanyarukiga, ICTR‑02‑78‑T,
                      jugement, 1er novembre 2010, p. 158, par. 637 ; voir aussi Ndahimana,
                      ICTR‑01‑68‑T, jugement, 30 décembre 2011, p. 173, par. 805.)

                                                                                            525




7 CIJ1077.indb 1047                                                                                18/04/16 08:55

                          application de convention génocide (op. ind. kreća)               525

                   111. En la présente espèce, des critères « quantitatifs » — du point de
                vue de la taille du groupe et de l’homogénéité de sa composition numé-
                rique — semblent devoir être appliqués, étant donné qu’aucune des Par-
                ties n’a présenté d’éléments appelant l’application de critères qualitatifs,
                au sens d’une destruction des plus hauts dirigeants du groupe.
                   En règle générale, le critère quantitatif prend la forme d’une partie
                « substantielle » du groupe, c’est‑à‑dire « une forte proportion du groupe
                en question » (Jelisić, IT-95-10, jugement, 14 décembre 1999, p. 26,
                par. 82). Ainsi que le TPIY l’a souligné,
                      « il faut tenir compte au premier chef de l’importance numérique du
                      groupe visé… Le nombre de personnes visées doit être considéré
                      dans l’absolu, mais aussi par rapport à la taille du groupe dans son
                      ensemble. » (Krstić, IT‑98‑33‑A, arrêt, 19 avril 2004, par. 12 ; voir
                      aussi Brđanin, IT‑99‑36‑T, jugement, 1er septembre 2004, par. 702 ;
                      Tolomir, IT‑05‑88/2-T, jugement, 12 décembre 2012, par. 749 ; Blago‑
                      jević et Jokić, IT‑02‑60-T, jugement, 17 janvier 2005, par. 668.)

                   112. La Croatie affirme que plus de 12 500 personnes ont été tuées
                (CR 2014/6, p. 45, par. 13). Il convient toutefois de relever que les éléments
                de preuve liés à la structure ethnique des victimes et au nombre d’entre
                elles qui ont été tuées alors qu’elles prenaient part, en qualité de membres
                d’unités militaires, à des opérations militaires, font défaut. Or, au regard
                de l’objectif de destruction qui caractérise le crime de génocide et de son
                caractère spécifiquement collectif, pareils éléments se révéleraient d’une
                importance cruciale. Le génocide vise des individus en nombre en tant
                qu’ils constituent ou représentent un groupe, et non ad personam.
                   La Commission du droit international a précisé ce point comme suit :
                         « L’acte prohibé (génocide) doit être commis en raison de l’appar-
                      tenance de la victime à un certain groupe et à titre de mesure concou-
                      rant à la réalisation de l’objectif global de destruction du groupe…
                      [L]’intention doit être de détruire le groupe « comme tel », c’est‑à‑dire
                      comme entité séparée distincte, et non simplement quelques indivi-
                      dus en raison de leur appartenance à ce groupe. » (Documents offi-
                      ciels de l’Assemblée générale, cinquante et unième session, supplément
                      no 10, Nations Unies, doc. A/51/10/1556, p. 88.)
                   112.1. Même en supposant — ce qui n’est pas le cas — que toutes les
                victimes concernées aient été tuées en raison de leur appartenance au
                groupe, le chiffre de 12 500 victimes pourrait difficilement être considéré
                comme constituant une « partie substantielle » dudit groupe. Au cours de
                la période considérée, si l’on en croit les données tirées du recensement
                effectué en Croatie en 1991, les personnes de nationalité croate étaient au
                nombre de 3 736 356 (http://bs.wikipedia.org/wiki/Popis_stanovni%C5%
                A1tva_u_Hrvatskoj_1991).
                   112.2. S’agissant de la question du dolus specialis, on signalera que le chef
                d’état‑major de la première région militaire, qui opérait à Vukovar et, plus

                                                                                            526




7 CIJ1077.indb 1049                                                                                18/04/16 08:55

                          application de convention génocide (op. ind. kreća)                 526

                généralement, en Slavonie orientale, n’était autre que le général Andrije
                Silić, un Croate (nommé par la suite inspecteur général des forces armées,
                c’est‑à‑dire, de la JNA) (http://www.dnevno.hr/vijesti/hrvatska/79367‑popis‑­
                generala‑jna‑iz‑hrvatske‑samo‑sedam‑ih‑se‑pridruzilo‑hv‑u.html).
                   112.3. Le général Anton Tus, qui était croate, se trouvait à la tête des
                forces aériennes yougoslaves lors de la bataille de Vukovar. Pour
                reprendre les mots de l’Hebdomadaire croate de la culture, de la science et
                des questions sociales, « vingt jours à peine avant la chute de Vukovar, il a
                changé son fusil d’épaule », et est devenu le premier chef de l’état‑major
                général des forces armées croates (http://www.hrvatski‑fokus.hr/index.
                php/hrvatska/3812‑anton‑tus‑sada‑popuje‑a‑samo‑20‑dana‑
                prije‑pada‑vukovara‑odabrao‑je‑stranu).
                   Il convient par ailleurs de rappeler que les formations armées croates
                comptaient dans leurs rangs entre 10 000 et 20 000 Serbes (http://www.
                jutarnji.hr/davor‑butkovic‑‑i‑srbi‑su‑branili‑hrvatsku/901195/)
                   113. De son côté, la Serbie soutient que
                  i) le nombre total de victimes serbes s’élève à 6381 (contre‑mémoire,
                     vol. V, annexe 66, liste des victimes serbes sur le territoire de la Croa-
                     tie, 1990‑1998 ; exposé écrit du témoin‑expert Savo Strbac (4.2.2.) ;
                     liste mise à jour des victimes serbes, peut être consultée sur le site
                     Internet du centre d’information documentaire Veritas (http://www.
                     veritas.org.rs/srpske‑zrtve‑rata‑i‑poraca‑na‑podrucju‑hrvatske‑­
                     i‑bivse‑rsk‑1990‑1998‑godine/spisak‑nestalih/) ;
                 ii) les victimes tuées pendant et après l’opération « Tempête » étaient au
                     nombre de 1719 (CR 2014/13, p. 15, par. 16 (Obradović), citant la
                     liste, publiée par Veritas, des victimes de l’opération « Tempête »
                     (http://www.veritas.org.rs/wp‑content/uploads/2014/02/Oluja‑
                     direktne‑zrtve‑rev2014.pdf).
                     Selon les chiffres tirés du recensement effectué en Croatie en 1991,
                581 663 personnes appartenant au groupe national et ethnique serbe rési-
                daient alors sur le territoire de la Croatie. En proportion de la taille totale
                du groupe national et ethnique serbe vivant en Croatie, il apparaît que le
                nombre total de victimes ne satisfait pas au critère de « partie substan-
                 tielle » du groupe.
                     L’opération « Tempête » semble davantage relever d’un « nettoyage
                ­ethnique » que d’un génocide au sens de la Convention.
                     Ainsi que la Cour l’a précisé dans l’affaire Bosnie‑Herzégovine
                 c. ­Serbie‑et‑Monténégro :
                         « Ni l’intention, sous forme d’une politique visant à rendre une zone
                      « ethniquement homogène », ni les opérations qui pourraient être
                      menées pour mettre en œuvre pareille politique ne peuvent, en tant que
                      telles, être désignées par le terme de génocide : l’intention qui caractérise
                      le génocide vise à « détruire, en tout ou en partie » un groupe particu-
                      lier ; la déportation ou le déplacement de membres appartenant à un
                      groupe, même par la force, n’équivaut pas nécessairement à la destruc-

                                                                                               527




7 CIJ1077.indb 1051                                                                                   18/04/16 08:55

                          application de convention génocide (op. ind. kreća)                527

                      tion dudit groupe, et une telle destruction ne résulte pas non plus auto-
                      matiquement du déplacement forcé. » (Arrêt de 2007, p. 123, par. 190.)
                   114. En conclusion, s’il semble incontestable que des atrocités et des
                crimes horribles ont été commis de part et d’autre au cours de la tragique
                guerre civile qui s’est déroulée en Croatie, ces crimes ne sauraient, au
                regard des règles de droit issues de la Convention, être qualifiés de géno-
                cide. Ils relèvent davantage de la catégorie des crimes de guerre ou des
                crimes contre l’humanité, ainsi qu’il ressort notamment de la jurispru-
                dence du TPIY.

                             3. Question de l’incitation à commettre le génocide
                  115. Le point sur lequel je suis respectueusement en désaccord est celui
                de l’incitation au génocide. A mon avis, les rapports entretenus par le
                régime du président Tudjman avec l’idéologie oustachie et l’héritage du
                Nezavisna Država Hrvatska (NDH), accompagnés par de nombreux
                actes et omissions, justifiaient de conclure qu’il y avait eu incitation
                directe et implicite au génocide (Akayesu, ICTR‑96‑4, jugement, 2 sep-
                tembre 1998, par. 557).

                3.1. Question de l’incitation à commettre le génocide en tant que crime
                      inchoatif
                3.2. L’incitation au sens du litt. c) de l’article III de la Convention
                    116. L’incitation directe et publique est un acte punissable au titre du
                litt. c) de l’article III de la Convention. S’agissant de cet acte, les trois élé-
                ments suivants méritent d’être définis : incitation, directe et publique.
                    117. Dans les systèmes de common law, l’incitation est définie comme le
                fait d’encourager autrui à commettre une infraction ou de le persuader de
                le faire (A. Ashworth, Principles of Criminal Law, 1995, p. 462). Les
                menaces et autres formes de pression constituent également une forme
                d’incitation (ibid.). Dans les systèmes de droit civil, l’incitation — ou
                provocation — directe et publique est définie comme suit :
                         « Seront punis comme complices d’une action qualifiée crime ou
                      délit ceux qui, soit par des discours, cris ou menaces proférés dans les
                      lieux ou réunions publics, soit par des écrits, des imprimés, dessins,
                      gravures, peintures, emblèmes, images ou tout autre support de
                      l’écrit, de la parole ou de l’image vendus ou distribués, mis en vente
                      ou exposés dans des lieux ou réunions publics, soit par des placards
                      ou des affiches, exposés aux regards du public, soit par tout autre
                      moyen de communication audiovisuelle, auront directement provo-
                      qué l’auteur ou les auteurs à commettre un crime ou un délit. » (Code
                      pénal français, loi no 72‑546 du 1er juillet 1972 et loi no 85‑1317 du
                      13 décembre 1985, cité dans Akayesu, ICTR‑96‑4‑T, jugement, 2 sep-
                      tembre 1998, par. 555, note 124.)

                                                                                              528




7 CIJ1077.indb 1053                                                                                  18/04/16 08:55

                          application de convention génocide (op. ind. kreća)              528

                   118. Dans le projet de convention élaboré par le comité spécial du géno-
                cide, l’incitation publique est définie comme une incitation prenant la forme
                      « « d[e] discours publics, ou dans la presse, par la radio, le cinéma ou
                      d’autres procédés visant à atteindre le public », tandis qu’une incita-
                      tion est considérée comme privée quand elle « se fait par le moyen de
                      conversations, de réunions privées, de messages » » (commentaires
                      des articles adoptés par le Comité, Nations Unies, doc. E/AC 25W.I,
                      27 avril 1948, p. 2).
                   Selon la Commission du droit international, pour être qualifiée de
                publique, l’incitation doit être adressée « à un certain nombre d’individus
                dans un lieu public ou au public en général … ou en passant par des
                médias comme la radio ou la télévision » (ibid.).
                   Seule l’incitation publique a été considérée par les tribunaux internatio-
                naux comme une infraction inchoative. L’incitation publique est dangereuse
                en ce qu’elle « mène à l’instauration d’un climat de haine et de xéno­
                phobie, et se caractérise notamment par une influence exercée sur les esprits »
                (W. K. Timmermann, « Incitement in International Criminal Law », Revue
                internationale de la Croix‑Rouge, vol. 88, décembre 2006, p. 825).
                   La jurisprudence du TPIR contient de nombreuses références à l’ins-
                tauration d’un état d’esprit particulier de nature à pousser les membres
                du public à commettre des actes de génocide.
                   119. La notion d’incitation directe semble avoir été définie dans l’af-
                faire Akayesu. Le Tribunal a ainsi fait observer « que l’incitation pren[ait]
                une forme directe et provoqu[ait] expressément autrui à entreprendre une
                action criminelle et qu’une simple suggestion, vague et indirecte, [était]
                quant à elle insuffisante pour constituer une incitation directe » (Akayesu,
                ICTR‑96‑4‑T, jugement, 2 septembre 1998, par. 557). Il a ajouté :
                       « il est approprié d’évaluer le caractère direct d’une incitation à la
                      lumière d’une culture et d’une langue données… La Chambre rap-
                      pelle qu’une incitation peut être directe et néanmoins implicite. Ainsi,
                      le délégué polonais avait indiqué, lors de la rédaction de la conven-
                      tion sur le génocide, qu’il suffit d’agir habilement sur la psychologie
                      des foules en jetant la suspicion sur certains groupes en insinuant
                      qu’ils sont responsables de difficultés économiques ou pour créer
                      ­l’atmosphère propice à l’exécution du crime. » (Ibid.)
                  Le contexte dans lequel ont été faites certaines déclarations revêt la
                plus grande importance aux fins de déterminer si elles sont de nature à
                constituer une incitation au génocide. A cet égard, le TPIR a notamment
                déclaré ce qui suit :
                      « la signification d’un message peut être intrinsèquement liée au
                      contexte dans lequel il est formulé. De l’avis de la Chambre d’appel,
                      la Chambre de première instance a correctement conclu qu’il y avait
                      lieu de considérer l’impact potentiel des propos dans leur contexte
                      particulier — notamment comment le message serait perçu par ses

                                                                                           529




7 CIJ1077.indb 1055                                                                               18/04/16 08:55

                          application de convention génocide (op. ind. kreća)           529

                      destinataires — pour déterminer si ces propos constituent de l’incita-
                      tion directe et publique à commettre le génocide. » (Nahimana et al.,
                      ICTR‑99‑52‑A, arrêt, 28 novembre 2007, par. 711.)
                  Le principal aspect à prendre en compte est le sens des mots dans leur
                contexte spécifique :
                        « Il importe peu que le message puisse apparaître équivoque pour
                      un public différent ou dans un contexte différent. En revanche, si le
                      discours reste équivoque même lorsque le contexte est pris en compte,
                      alors il peut être conclu au‑delà de tout doute raisonnable que le
                      discours en question constituait de l’incitation directe et publique à
                      commettre le génocide. » (Ibid., par. 701.)
                   Bien évidemment, les déclarations de cette nature faites par des respon-
                sables sont un cas à part, en ce que ces déclarations « seront davantage
                susceptibles, dans les faits, de favoriser la commission d’un génocide que
                des déclarations analogues qui auraient été faites par des individus qui ne
                seraient pas investis des mêmes pouvoirs… En outre, ces déclarations
                peuvent être révélatrices d’un réel désir de favoriser la commission d’un
                génocide. » (T. Mendel, Study on International Standards relating to Inci‑
                tement to Genocide or Racial Hatred, étude réalisée pour le conseiller spé-
                cial des Nations Unies pour la prévention du génocide, avril 2006,
                p. 64‑65.)

                3.3. L’idéologie oustachie en tant qu’idéologie génocidaire
                   120. Deux éléments distincts caractérisent l’idéologie oustachie dans ce
                contexte particulier. Premièrement, certaines thèses relatives à l’origine
                ethnique des Croates et, deuxièmement, la perception de la Croatie en
                tant qu’Etat. Dans l’idéologie du mouvement oustachi, ces deux caracté-
                ristiques sont organiquement et indissociablement liées.
                   121. A rebours de la thèse de l’origine slave des Croates soutenue par
                des intellectuels et des hommes politiques croates progressistes au début
                du XIXe siècle (notamment A. Trumbić, du parti paysan croate (Hrvatska
                seljačka stranka)), les partisans de l’idéologie oustachie soutenaient que
                les Croates sont d’origine aryenne.
                   Comme l’a fait observer un historien croate connu, Nevenko Bartulin,
                professeur à la faculté de philosophie de Split, dans sa thèse de doctorat
                intitulée « The ideology of nation and race : the Croatian Ustasha regime
                and its policies toward minorities in the Independent State of Croatia,
                1941‑1945 » qu’il a soutenue en 2006 à l’Université de Nouvelle‑Galles du
                Sud, ces enseignements oustachis sur l’origine ethnique des Croates ont
                été fortement influencés par I. von Suedland (1874‑1933) et Milan Sufflay
                (1879‑1931).
                   Suedland, qui est en réalité le nom d’emprunt de l’historien et socio-
                logue croate Ivo Pilar, prétendait que

                                                                                        530




7 CIJ1077.indb 1057                                                                            18/04/16 08:55

                          application de convention génocide (op. ind. kreća)              530

                      « les Croates avaient bien davantage préservé l’héritage « aryen‑­
                      nordique » de leurs ancêtres slaves que les Serbes qui, dans une large
                      mesure, s’étaient croisés avec les Valaques balkano‑romans… Les
                      Serbes … avaient apparemment hérité des principales caractéristiques
                      physiques des Valaques — cheveux noirs, yeux foncés et peau
                      basanée —, et que ces caractéristiques étaient probablement le résul-
                      tat du métissage des Valaques et des Gitans. » (N. Bartulin, op. cit.,
                      p. 176‑177.)
                  Selon Pilar, les différences physionomiques entre Croates et Serbes s’ac-
                compagnent de différences essentielles dans le rôle social que jouent ces
                deux peuples. Il considère que
                      « les Valaques, qui forment le cœur du peuple serbe, étaient nuisibles
                      à l’harmonie et au progrès social des Etats dans lesquels ils vivaient.
                      C’était une race de bergers nomades et de bandits ravageurs … les
                      Serbes étaient des marchands accomplis… Tandis que les Croates se
                      caractérisaient par les valeurs et les vertus de leur noblesse, seule
                      aristocratie héréditaire des Balkans… » (Ibid., p. 177‑178 ; les ita-
                      liques sont de moi.)
                   Pilar étend ses considérations aux Grecs contemporains, dans lesquels
                il voyait « les descendants de Slaves et d’Albanais », et par conséquent un
                « peuple de bons à rien métissés « qui n’avait ni la force matérielle, ni la
                force morale » suffisante pour hériter de l’autorité des successeurs de
                l’Empire romain » (ibid., p. 178).
                   Quant à Sufflay, il semble qu’il ait été motivé principalement par le
                chauvinisme qu’entraîne nécessairement la thèse de l’appartenance des
                Croates à la race aryenne supérieure. Selon lui, le nationalisme croate est
                entièrement positif, car il repose sur « des raisons éthiques supérieures, à
                savoir la défense de la civilisation occidentale » (M. Sufflay, Caractéris‑
                tiques de la nation croate et de la Croatie à la lumière de l’histoire et de la
                politique mondiales, Douze essais, réimpression, Nova hrvatska povjes-
                nica, Zagreb, 1999, p. 40‑41). En soi, il s’agit non pas d’un nationalisme
                local, mais plutôt d’un « service loyal rendu à l’Occident blanc » (ibid.).
                   122. Les enseignements sur l’origine aryenne des Croates et leur supério-
                rité raciale ont fatalement influencé la conception de l’Etat croate défendue
                par les Oustachis. Dans « Les Principes du mouvement oustachi » de 1933, le
                chef du mouvement oustachi, Ante Pavelić, a énuméré les dix‑sept principes
                qui sont « devenus des dogmes pour les membres du mouvement oustachi …
                et constituent le noyau autour duquel le système juridico‑constitutionnel (si
                tant est que l’on puisse l’appeler ainsi) de l’Etat indépendant de Croatie
                viendrait à se constituer » (N. Bartulin, op. cit., p. 164).
                   Un certain nombre de ces principes revêtent un intérêt particulier pour
                la présente affaire. Selon le premier d’entre eux, « la nation croate consti-
                tue une entité ethnique autonome, elle est une nation à part entière qui,
                d’un point de vue ethnique, se distingue de toutes les autres et ne repré-
                sente ni une partie ni une tribu d’une quelconque autre nation ». Selon le

                                                                                           531




7 CIJ1077.indb 1059                                                                               18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                531

                septième principe, les Croates ont conservé leur propre Etat à travers les
                siècles jusqu’à la fin de la première guerre mondiale et, partant, ont le
                droit de « rétablir cet Etat sur la totalité de son territoire ethnique et his-
                torique », et ce, par tous les moyens (huitième principe).
                   Suivant le onzième principe, « quiconque n’est pas membre de la nation
                croate par ses ascendants et par le sang ne saurait décider des affaires de
                l’Etat et de la nation croates ». Le quatorzième principe veut qu’un indi-
                vidu n’a pas de droits propres, puisqu’il n’existe qu’en tant que partie
                d’un tout, à savoir « la nation et l’Etat » (voir Victor Novak, Magnum
                crimen, 2011, p. 723‑724).
                   Selon Pavelić, l’Etat croate devait s’appuyer sur la théorie de l’Etat his-
                torique, tout en niant aux autres peuples le droit de disposer d’eux‑mêmes.
                A un meeting des jeunesses du HSP organisé en septembre 1928 à Zagreb,
                il a expressément déclaré que les Croates n’avaient que faire du droit à
                l’autodétermination du président Wilson, car « nous avons déjà notre
                droit à notre Etat historique et, en vertu de ce droit, nous voulons la libé-
                ration de la Croatie » (Jareb, Political Recollections and Work of Dr. Bra‑
                nimir Jelić, Cleveland, Mirko Samija, 1982, p. 251 ; N. Bartulin, op. cit.,
                p. 165‑166). Pierre angulaire de la Croatie indépendante, cette théorie du
                droit à l’Etat historique a permis à des juristes pro‑oustachis de considé-
                rer l’Etat comme une notion constituée du « territoire, de la nation et du
                droit à l’Etat » (le professeur Fran Milobar par exemple, voir Jareb,
                op. cit., p. 253 ; N. Bartulin, op. cit., p. 156).
                   Cet historicisme juridique signifiait que les Croates « détenaient des droits
                exclusifs sur le territoire couvrant le NDH, en dépit du nombre non négli-
                geable de non‑Croates qui s’y trouvaient » (ibid., p. 275).
                   123. En matière d’organisation interne, l’idéologie oustachie prônait
                une Croatie indépendante basée sur le « Führerprinzip », étant donné que
                « tous les pouvoirs du NDH relevaient du « Poglavnik » (« Führers »), qui
                n’était quant à lui responsable que devant « l’histoire et sa propre
                conscience » » (ibid., p. 279 ; Slaven Pavlić, « Tko je tko in NDH » (Qui
                fait quoi dans l’Etat indépendant de Croatie), Hrvatska 1941‑1945,
                Zagreb, Minerva, 1997, p. 477). Le modèle de l’Allemagne nazie était jus-
                tifié par les déficiences du principe démocratique, qui avait « quasiment
                ruiné le monde en abolissant toute distinction entre le bien et le mal ;
                autrement dit, la démocratie était tenue pour responsable du relâchement
                des mœurs » (D. Zanko, « Etička osnova ustaštva » (Les fondements
                éthiques de l’idéologie oustachie), Ustaški godišnjak 1943 (Annuaire ous-
                tachi 1943), p. 187).
                   124. Il apparaît clairement que l’Etat croate, issu de l’idéologie ous-
                tachie, reposait sur une logique génocidaire. Il s’agissait d’une copie de
                l’idéologie nazie limitée ratione loci à certaines parties du Royaume de
                Yougoslavie.
                   Ce n’est qu’en s’appuyant sur un modèle génocidaire que l’idéologie
                oustachie pouvait créer un Etat ethniquement pur constitué d’un peuple
                aryen supérieur partageant son espace avec des Serbes et des Juifs « nui-
                sibles à l’harmonie et au progrès social des Etats dans lesquels ils

                                                                                            532




7 CIJ1077.indb 1061                                                                                18/04/16 08:55

                          application de convention génocide (op. ind. kreća)               532

                vivaient ». Sans ce modèle, la création d’un Etat croate oustachi était tout
                simplement impossible.
                         « Le génocide oustachi visait deux objectifs principaux : l’un consis-
                      tant à établir, pour la première fois de l’histoire contemporaine, un
                      Etat‑nation croate, l’autre, concomitant, à « se débarrasser des mino-
                      rités ethniques, raciales et religieuses considérées par les Oustachis
                      comme étrangères et représentant une menace pour l’unité organique
                      de la nation croate ». » (N. Bartulin, op. cit., p. 11.)
                Non seulement ces deux objectifs sont unis par un lien organique, mais
                encore la réalisation du premier implique nécessairement l’élimination des
                groupes nationaux qui ne cadrent pas avec la matrice de la nation croate
                aryenne. Si les groupes ethniques et religieux non croates sont « à la fois
                étrangers et dangereux pour l’unité organique de la nation croate, pour-
                quoi devraient‑ils être préservés ? » (En d’autres termes, l’annihilation de
                 ces groupes peut être déduite de l’essence même de l’idéologie oustachie.)
                 En ce qui concerne les Serbes, la logique génocidaire avait été précisée.
                 Comme l’a fait observer Viktor Novak, académicien et historien croate
                influent au sortir de la seconde guerre mondiale, le principal idéologue et
                numéro 2 de l’Etat indépendant de Croatie, Mile Budak, avait exposé le
                schéma du génocide lors du grand rassemblement de Gospić : « Nous tue-
                 rons une partie des Serbes, désorganiserons l’autre partie et convertirons
                 le reste à la religion catholique pour en faire des Croates. » (Cité par
                ­Viktor Novak, Magnum Crimen, Gambit, Jagodina, 2011, p. 786‑787.)
                    En substance, l’idéologie oustachie consiste en un plan génocidaire
                 visant à détruire le groupe national serbe en Croatie et dans certaines
                 parties du territoire du Royaume de Yougoslavie qui, selon la conception
                 oustachie, font partie de la Grande Croatie.

                3.4. Proclamation du NDH : l’idéologie oustachie devient politique d’Etat


                   125. L’Etat oustachi, le prétendu « Etat indépendant de Croatie »
                (NDH), a été officiellement proclamé à Zagreb le 10 avril 1941, au nom
                de Pavelić et « par la volonté de notre alliée » (l’Allemagne) ; il couvrait les
                territoires de la Croatie historique, ainsi que le Međumurje, la Slavonie,
                la Dalmatie, la Bosnie‑Herzégovine et une grande partie de la Voïvo-
                dine (Fikreta Jelić‑Butić, Ustaše i Nezavisna Država Hrvatska 1941‑1945
                (Les Oustachis et l’Etat indépendant de Croatie 1941‑1945), Zagreb, 1977,
                Sveučilišna naklada Liber, Zagreb, 1977, p. 67).
                   126. A la suite de la proclamation du NDH, un certain nombre de
                mesures ont été prises en vue de mettre en application l’idéologie ous-
                tachie en ce qui concerne les Serbes, les Juifs et les Roms. Ces mesures
                peuvent être regroupées en deux catégories : d’une part, des mesures légis-
                latives, d’autre part, des mesures institutionnelles, c’est‑à‑dire visant à la
                création de structures pour assurer la mise en œuvre des premières. Ces
                deux catégories de mesures interdépendantes étaient destinées à créer un

                                                                                            533




7 CIJ1077.indb 1063                                                                                18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                533

                « espace Etatique croate pur » qui permettrait à une « nation croate pure »
                de voir le jour. La condition essentielle à la réalisation de cet objectif était
                l’« extermination », en premier lieu, des Serbes et des Juifs, qualifiés de
                « principaux ennemis du peuple croate », et qui « n’[avaient donc] pas leur
                place en Croatie » (Fikreta Jelić‑Butić, op. cit., p. 158).
                   127. L’établissement des camps de concentration s’est déroulé en deux
                phases.
                   Durant la première phase, des « camps d’accueil » ont été mis en place ;
                il s’agissait de lieux de séjour temporaire pour les personnes qui avaient
                été arrêtées, principalement des Serbes, à partir desquels ces personnes
                étaient envoyées dans les camps de concentration (ibid., p. 185). Pour
                reprendre les termes du « Dispositif juridique relatif au placement forcé
                des personnes ayant un comportement répréhensible ou dangereux dans
                des camps d’accueil et de travail forcé », ces personnes étaient « des per-
                sonnes ayant des comportements répréhensibles, qui constitu[aient] une
                menace pour l’ordre public et la sécurité ou [étaient] susceptibles de mettre
                en péril la paix et la tranquillité du peuple croate ou le succès de la lutte
                pour la libération menée par le Mouvement oustachi croate… » (Narodne
                novine, 26 novembre 1941).
                   La seconde phase a consisté en l’établissement de camps de concentra-
                tion, ou camps de la mort. Ces camps ont été très nombreux dans la
                Croatie oustachie (Mirko Veršen, Les Camps oustachis, Zagreb, 1966,
                p. 29‑36). Ils ont été créés peu de temps après la proclamation du NDH
                et, de fait, ont été les premiers camps de concentration en Europe, précé-
                dant même ceux de l’Allemagne nazie.
                   128. Le nombre exact des personnes tuées dans ces camps n’a pas pu être
                établi, principalement en raison du manque d’empressement des autorités,
                au lendemain de la seconde guerre mondiale, à déterminer avec précision et
                à communiquer les chiffres relatifs aux personnes décédées afin de ne pas
                attiser les divergences et dissensions interethniques. Il n’était pas question
                que le slogan « Fraternité et Unité » des peuples « yougoslaves », proclamé
                et strictement appliqué par J. B. Tito qui y voyait une condition nécessaire
                à la survie de la Yougoslavie, fût contredit de quelque manière que ce soit.
                   Il semble néanmoins incontestable que plusieurs centaines de milliers de
                personnes ont été tuées à Jasenovac. Selon les données recueillies par la
                Commission régionale croate d’enquête sur les crimes commis par les forces
                d’occupation et leurs soutiens, le nombre des victimes se situe entre 500 000
                et 600 000 personnes (Fikreta Jelić‑Butić, op. cit., p. 187). Dans son article
                intitulé « Fascisme », l’Encyclopaedia Britannica rapporte que, dans l’Etat
                fantoche pro‑allemand de Croatie, les fascistes croates, « dans le cadre
                d’une campagne de génocide, ont tué environ 250 000 Serbes et 40 000 Juifs »
                (http://www.britannica.com/EBchecked/topic/202210/fascism/219386/
                Sexism‑and‑misogyny).
                   Selon plusieurs sources, 600 000 Serbes, Juifs et Roms ont été tués à
                Jasenovac, la très grande majorité d’entre eux étant constituée de Serbes
                (http://www.holocaustresearchproject.org/othercamps/jasenovac.html ;
                Jasenovac : Proceedings of the First International Conference and Exhibit

                                                                                            534




7 CIJ1077.indb 1065                                                                                18/04/16 08:55

                          application de convention génocide (op. ind. kreća)               534

                on the Jasenovac Concentration Camps, 29‑31 octobre 1997, Kings­
                borough Community College of the City University of New York, Dallas
                Publishing, p. 20 ; Robert Rozett et Shmuel Spector, Encyclopedia of
                the Holocaust, p. 280 ; http://www.museumoffamilyhistory.com/ce/cc/
                nf-camps-jasenovac-01.htm ; Padraic Kenney, The Burdens of Freedom:
                Eastern Europe since 1989, p. 94 ; http://www.balkanstudies.org/blog/
                holocaust-deniers-us-state-department ; David Birnbaum, Jews, Church et
                Civilization, vol. VI ; https://books.google.rs/books?id=SDW5owdrHbIC
                &pg=PA165&lpg=PA165&dq=Jasenovac+600+000+murdered&
                source=bl&ots=3vliR5EeiO&sig=Bco48GL6ePjbfwpmFSn7k6eZ
                b9g&hl=en&sa=X&ei=Mo3VZbMLajhywOh5oGAAQ&ved=0CC
                IQ6AEwAjgU#v=onepage&q=Jasenovac%20600%20000%20murdered­
                &f=false ; http://www.ag-friedensforschung.de/regionen/jugoslawien/jase-
                novac.html ; http://www.holocaustchronicle.org/staticpages/414.html).
                   Le 27 janvier 2014, le Parlement croate a tenu une séance spéciale en
                l’honneur de la Journée internationale dédiée à la mémoire des victimes
                de l’Holocauste à laquelle ont participé de nombreuses personnalités poli-
                tiques et publiques, les représentants des cultes et le président de la Répu-
                blique, Ivo Josipović. Le président du Parlement, Josip Leko, et le Premier
                ministre, Zoran Milanović, ont prononcé des discours :

                         « Prenant la parole, le Premier ministre Zoran Milanović a observé
                      que cette cérémonie devrait être l’occasion de prononcer des discours
                      politiques plutôt que de simples commémorations, parce que ce qui
                      s’était passé soixante‑dix ans plus tôt appartenait à l’histoire éternelle
                      du combat entre le bien et le mal, du destin d’un individu moral dans
                      une société immorale. Il a rappelé à son auditoire que l’antisémitisme
                      n’était pas né du jour au lendemain, et que tout ce qui se disait des
                      Juifs avant l’Holocauste pouvait être considéré comme des appels à
                      la haine.
                         Il a aussi rappelé que des choses horribles s’étaient passées en
                      Croatie en 1941, qui visaient non seulement les Juifs, mais encore les
                      Serbes avant eux.
                         Jusqu’en avril 1941, l’Europe n’avait pas connu d’exécutions mas-
                      sives motivées par des croyances religieuses ou une origine diffé-
                      rentes. La situation avait changé en avril de cette année‑là avec la
                      création de l’Etat indépendant de Croatie. En l’espace de quelques
                      semaines, les exécutions massives de personnes que leur religion ou
                      leur nationalité marquaient comme différentes ont commencé. Elles
                      ont visé d’abord les Serbes, puis les Juifs. Or ce n’est qu’à la fin du
                      mois de juin que les exécutions massives ont commencé en Europe
                      orientale, visant principalement les Juifs. Ce n’était pas encore
                      l’époque des camps de concentration. C’était l’époque des tueries en
                      masse avec des armes à feu qui, on s’en apercevrait bientôt, ne pou-
                      vaient répondre aux normes techniques élevées des bourreaux. Nous
                      savons tous ce qui a suivi peu de temps après. »

                                                                                            535




7 CIJ1077.indb 1067                                                                                18/04/16 08:55

                          application de convention génocide (op. ind. kreća)                535

                  Dans son discours, le président du Parlement croate, Josip Leko, a
                déclaré :
                         « On sait que les brutalités nazies ont commencé dès les premiers
                      jours de la dictature de Hitler et se sont poursuivies pendant douze
                      années entières ; cependant, ce n’est qu’à la fin de la seconde guerre
                      mondiale que l’on a pu mesurer l’ampleur d’une politique d’extermina-
                      tion sans précédent, planifiée dans ses moindres détails et systémati-
                      quement exécutée ; il a fallu pour cela que les troupes alliées parviennent
                      jusqu’aux « camps de la mort », dont le plus grand était le camp de
                      concentration d’Auschwitz‑Birkenau. Parmi les pages effrayantes de ce
                      passé, parmi les pages les plus sombres et les plus inhumaines de ce
                      passé figure le camp de la mort de Jasenovac, créé sur le modèle des
                      tristement célèbres camps de concentration nazi. »

                3.5. La Croatie de Tudjman et l’héritage du NDH
                   129. Dans la construction de la Croatie, l’héritage du NDH ne pouvait
                pas être ignoré, parce que, comme on ne cessait de le proclamer à l’unis-
                son et de manière quasi rituelle, il faisait partie de l’histoire « millénaire de
                l’indépendance nationale et de l’existence de l’Etat du peuple croate ». De
                plus, et bien qu’il eût été de naissance et par nature un Etat fantoche, le
                NDH de Pavelić avait été en réalité le premier Etat croate depuis l’an 1102,
                date à laquelle l’Etat croate médiéval était passé sous le contrôle de la
                Hongrie.
                   Il est manifeste que de solides éléments de l’héritage du NDH n’ont pas
                été étrangers à l’Etat croate pendant les années 1990‑1995.
                   130. Le président Tudjman a clairement défini sa conception de l’Etat
                croate. Ses déclarations revêtent une importance particulière du fait que,
                tout au long de sa vie, il a été une incontestable référence politique. Tudj-
                man était considéré comme « le Messie du peuple croate ». Misha Glenny
                a ainsi relevé que, lors de sa cérémonie d’investiture en tant que président,
                il avait été présenté en ces termes : « En ce jour (dimanche des Rameaux),
                le Christ triomphant entrait à Jérusalem. Il y était accueilli en Messie.
                Aujourd’hui, notre capitale est la nouvelle Jérusalem. Franjo Tudjman
                est venu parmi son peuple. » (M. Glenny, The Fall of Yugoslavia, 1992.)
                   Pour Tudjman, l’Etat croate ne pouvait être qu’un Etat ethnique fondé
                sur un droit historique. A cet égard, même le génocide avait dans l’his-
                toire certains effets positifs
                      « [en aboutissant à] l’homogénéisation ethnique de certains peuples,
                      en amenant une plus grande harmonie dans la composition nationale
                      de la population et dans les frontières des pays concernés, et de cette
                      façon en ayant peut‑être une influence favorable sur l’avenir, dans la
                      mesure où les risques de nouvelles violences et les prétextes à de nou-
                      veaux conflits et à de nouvelles tensions internationales en étaient
                      diminués » (F. Tudjman, Wastelands in Historical Reality, Nakladni
                      Zavod Matiće Hrvatska, Zagreb, p. 163).

                                                                                             536




7 CIJ1077.indb 1069                                                                                 18/04/16 08:55

                          application de convention génocide (op. ind. kreća)              536

                  Par conséquent, la Croatie oustachie n’était « pas seulement une orga-
                nisation collaborationniste et un crime fasciste. C’était aussi l’expression
                de l’aspiration historique de la nation croate à une patrie indépendante »
                (Z. Silber et A. Little, Yugoslavia : Death of a Nation, 1997, p. 82‑87).
                Warren Zimmermann, qui fut le dernier ambassadeur des Etats‑Unis
                auprès de la RFSY, a décrit comme suit les rapports entre le président
                Tudjman et les Serbes :
                          « Mike Einik et moi avons porté à son attention ou à celle de
                       ses aides toutes les informations qui nous parvenaient sur les
                       atteintes aux droits civils des Serbes, dans l’espoir que son gouverne-
                       ment sanctionnerait ces atteintes et traduirait leurs auteurs devant
                       les tribunaux. A quelques rares exceptions près, Tudjman n’a
                      pas réagi. Je l’ai exhorté à se rendre à Jasenovac, le tristement
                      célèbre camp de concentration croate où, durant la seconde
                      guerre mondiale, plusieurs dizaines de milliers de Serbes et autres
                      victimes ont péri, comme Willy Brandt s’était rendu à
                      Yad Vashem, en Israël, dans un acte de contrition pour l’Holocauste.
                      Il a refusé…
                          Mais envers la population serbe de Croatie, il rejetait tout geste
                      qui pouvait ressembler de près ou de loin à un geste de réconcilia-
                      tion, de coopération ou d’apaisement…
                          Tudjman m’a toujours paru sur le point de basculer dans un rôle
                      d’opérette un peu ridicule. Mais cette impression était démentie par
                      la brutalité avec laquelle il servait les intérêts croates tels qu’il les
                      concevait. » (W. Zimmermann, Origins of a Catastrophe : Yugoslavia
                       and Its Destroyers — America’s Last Ambassador Tells What
                      ­Happened and Why, 1996, p. 76‑77.)
                   130.1. La signification de la politique de Tudjman n’est pas passée ina-
                perçue. Le géopolitologue américain, Samuel Huntington, a lui aussi
                reconnu que les actes de violence oustachis étaient le facteur principal qui
                a poussé la minorité serbe à réagir et a ainsi déterminé le cours des événe-
                ments pendant la désintégration de la RFSY. « Les conflits entre Serbes et
                Croates, par exemple, ne peuvent pas être imputés à la démographie, et
                seulement partiellement à l’histoire, parce que ces nations ont vécu de
                façon relativement pacifique l’une à côté de l’autre jusqu’à ce que les Ous-
                tachis croates se mettent à tuer des Serbes pendant la seconde guerre
                mondiale », observe Huntington. Cette intolérance des Croates vis‑à‑vis
                des Serbes a reçu à l’époque le soutien d’un allié important du NDH ous-
                tachi : l’Allemagne nazie. Pendant un entretien entre Ante Pavelić et
                Adolf Hitler, au sujet de la « question serbe », Hitler a prononcé une
                phrase qui avait probablement été préparée d’avance et avait en consé-
                quence un relief particulier : « Si l’Etat croate désire être vraiment fort, il
                lui faudra pratiquer une politique d’intolérance nationale pendant cin-
                quante ans, parce qu’une tolérance excessive dans ces questions n’a que
                des inconvénients. » (S. P. Huntington, Le Choc des civilisations, 1996,
                p. 261.)

                                                                                           537




7 CIJ1077.indb 1071                                                                               18/04/16 08:55

                          application de convention génocide (op. ind. kreća)             537

                   130.2. Le Conseil national slovène (deuxième chambre du Parlement
                bicaméral slovène) a attiré l’attention sur cette situation en 2009, lorsqu’il
                a adopté une déclaration qui a fait beaucoup de bruit sur la célébration
                par le pays voisin des hauts faits du NDH. Plus précisément, dans le cadre
                du débat sur la ratification de l’adhésion de la Croatie à l’Organisation du
                Traité de l’Atlantique Nord (OTAN), le Conseil national slovène a
                adopté, à sa treizième séance, une déclaration exhortant la Croatie à res-
                pecter les valeurs fondamentales défendues par les membres de l’Organi-
                sation. En opposition à son adhésion à l’OTAN, le pays voisin s’est fait
                reprocher « l’attitude de la Croatie envers la tradition du NDH », mani-
                festée dans le fait que « le NDH fait encore aujourd’hui partie intégrante
                de la conscience nationale croate » (« Hrvaška : Gre za škandalozno
                obtozbo », 24ur, 24 janvier 2009. dostupno preko : http://www.24ur.com/
                novice/svet/hrvaska‑gre‑za‑skandalozno‑obtozbo.html).

                   130.3. Le maire de Split, qui est la plus grande ville de la Dalmatie, a
                réagi de la façon suivante à un meeting organisé le 11 janvier 2014 dans
                sa ville par le deuxième parti politique croate, le HDZ (Union démocra-
                tique croate) pour célébrer le vingt‑quatrième anniversaire de sa fonda-
                tion par le président Tudjman.
                   Le maire Baldasar a notamment déclaré :
                         « Les messages proférés à Split nous font profondément régresser,
                      en tant que société, et ne contribuent en aucune façon à des solutions
                      susceptibles d’améliorer le présent et l’avenir de citoyens qui sont aux
                      prises avec des problèmes concrets ; des problèmes auxquels ni
                      M. Karamarko ni les autres orateurs n’ont offert la moindre solution.
                      Les saluts oustachis dans des réunions publiques, les appels à la haine
                      et la déformation systématique de faits historiques ne sauraient passer
                      pour des manifestations de patriotisme et ne témoignent pas d’un
                      véritable souci du bien‑être de la Croatie et de ses habitants. J’engage
                      donc la section locale du HDZ, ainsi que le HDZ au niveau national,
                      à célébrer le prochain anniversaire de leur parti de façon plus
                      décente et digne d’un parti politique qui se prétend démocratique. »
                      (http://www.dnevno.hr/vijesti/hrvatska/111419‑baldasar‑porucio‑
                      hadezeovcima‑iduci‑put‑k, 12 janvier 2014.)
                   131. Les déclarations sur la politique du président Tudjman émanant
                de personnalités politiques et de représentants officiels de l’Etat possèdent
                une valeur probante particulière (Activités militaires et paramilitaires
                au Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique),
                fond, arrêt, C.I.J. Recueil 1986, p. 41, par. 64-65, p. 43, par. 70, et p. 47,
                par. 78 ; Activités armées sur le territoire du Congo (République démocra‑
                tique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 206‑207,
                par. 78).
                   131.1. Ivica Račan, ancien dirigeant du SDP (parti réformiste démocra-
                tique), parti aujourd’hui au pouvoir en Croatie, et lui‑même premier
                ministre de la Croatie de 2000 à 2003, a qualifié le HDZ (union démocra-

                                                                                          538




7 CIJ1077.indb 1073                                                                              18/04/16 08:55

                          application de convention génocide (op. ind. kreća)           538

                tique croate), qui était le parti de Tudjman, de « parti des intentions dan-
                gereuses » parce qu’il « invoqu[ait] l’esprit du NDH ». La tentative de
                Račan d’attirer l’attention sur le caractère intolérable de la glorification
                des succès du NDH n’a guère reçu d’écho ; en effet, la majorité de la
                population croate, à en juger par la forte popularité dont a joui le NDH
                pendant de longues années, n’a guère rejeté les déclarations de Tudjman
                ni perçu rien de négatif dans son idéologie (http://www.hvatski‑fokus.hr/
                index‑php?option=com‑content&view=article&id=1556:prije‑dvadeset‑
                godina‑ivica‑raan‑hdz‑je‑stranka‑opasnih‑namjera‑10&catid=22:
                feljtoni&itemd=46).
                   132. Un journaliste et éditeur croate respecté, Slavko Goldstein, fon-
                dateur du parti croate social‑libéral et son premier dirigeant, disait que
                « le régime oustachi était une fiction mort‑née d’Etat légal, une combinai-
                son mal organisée de légalisme et de chaos ». Il a également déclaré que,
                « [p]our des raisons bien compréhensibles, dans la mémoire historique du
                peuple serbe, le NDH oustachi n’a jamais été et ne sera jamais autre chose
                qu’un crime fasciste, un abattoir pour les Serbes de Croatie et de Bosnie‑­
                Herzégovine » (Slavko Goldstein, 1941 : Godina koja se vraća, publié en
                anglais sous le titre 1941 : The Year that Keeps Returning, lire la recension
                de l’éditeur américain à l’adresse : http://www.nybooks.com/books/
                imprints/collections/1941‑the‑year‑that‑keeps‑returning).
                   133. Le premier ministre de l’intérieur de la République de Croatie et
                l’un des plus proches compagnons du président Tudjman, Josip Bolj-
                kovac, assure que « l’idéologie oustachie est encore vivante en Croatie ». Il
                affirme voir « un sérieux avertissement » et « une preuve tragique du retour
                de l’idéologie oustachie en Croatie dans le fait que des membres de la
                SKOJ (union des jeunes communistes de Yougoslavie), organisateurs du
                soulèvement de 1941 contre le fascisme, soient aujourd’hui traînés devant
                les tribunaux » (« Boljkovac : Ustastvo I dalje zivu u Hrvatskoj », Glas
                Istre, 6 janvier 2014, dostupno preko : http://www.glasistre.hr/vijesti/
                hrvatska/boljkovac‑ustasvo‑i‑dalje‑zivu‑u‑hrvatskoj‑436319).
                   Quand il était encore président de la Croatie, Stjepan Mesić a reconnu
                tacitement que la réalisation de l’idée d’une Croatie ethniquement pure ne
                tolère aucune restriction d’aucune sorte. L’important, c’est d’atteindre
                l’objectif. Dans une allocution à des expatriés croates en Australie, il
                disait au début des années 1990 :
                        « Voyez‑vous, pendant la seconde guerre mondiale, les Croates ont
                      gagné deux fois et nous n’avons à présenter d’excuses à personne. On
                      n’arrête pas de dire tout le temps aux Croates : « Allez‑vous mettre à
                      genoux à Jasenovac, mettez‑vous à genoux ici, mettez‑vous à genoux
                      là… » Nous n’avons aucune raison de nous mettre à genoux devant
                      personne ! Nous avons gagné deux fois, et les autres une fois seule-
                      ment. Nous avons gagné le 10 avril quand les puissances de l’Axe ont
                      reconnu la Croatie comme Etat et nous avons gagné parce qu’après
                      la guerre nous nous sommes assis, encore une fois avec les vain-
                      queurs, à la table des vainqueurs » (« Croatian leader’s speech glo-

                                                                                        539




7 CIJ1077.indb 1075                                                                             18/04/16 08:55

                           application de convention génocide (op. ind. kreća)                             539

                      rifying World War Two pro‑Nazi State widely condemned. » (« Le
                      discours d’un dirigeant croate glorifiant l’Etat croate pronazi pen-
                      dant la deuxième guerre mondiale suscite une large réprobation »),
                      texte d’un reportage en anglais de l’agence de presse croate HINA,
                      BBC Monitoring Europe, 10 décembre 2006 ; un enregistrement
                      vidéo du discours en serbo‑croate peut être visionné à l’adresse http://
                      emperor.vwh.net/croatia/MesicVideo.wmv) 2.

                3.6. Emblèmes d’Etat et autres mesures
                   134. C’est en toute autonomie qu’un Etat choisit ses emblèmes,
                c’est‑à‑dire les signes par lesquels il sera reconnu. Le choix des emblèmes
                d’Etat est libre et relève strictement de l’autorité interne de l’Etat considéré.
                   En application des amendements de 1990 à la Constitution, un nouvel
                emblème d’Etat a été adopté : le drapeau du HDZ orné d’un « šahovnica »,
                motif en damier rouge et blanc … [qui] était … utilisé par le régime ous-
                tachi et que les Serbes de Croatie considéraient comme la « signature des
                Oustachis » (Marcus Tanner, Croatia : A Nation Forged in War, 1997,
                p. 223). Pour « de nombreux Juifs, Serbes, et autres, il s’agi[ssai]t d’un
                symbole aussi odieux que la swastika » (S. Kinzer, « Pro‑Nazi Rulers’
                Legacy Still Lingers for Croatia », The New York Times, 31 octobre 1993).
                Le régime de Tudjman « a également rebaptisé la police « redarstvo »,
                terme à connotation oustachie, et renommé des rues et autres lieux publics
                en hommage à certains généraux de la seconde guerre mondiale » (C. Ben-
                nett, Yugoslavia’s Bloody Collapse : Causes, Course and Consequences,
                1995, p. 141).
                   En outre, sur la proposition du président Tudjman, le parlement croate
                a adopté
                      « une nouvelle monnaie qu’il a appelée kuna, c’est‑à‑dire du même
                      nom que celui de la monnaie nationale sous le régime oustachi.
                      Slavko Goldstein, un Juif croate influent, a écrit dans un article que
                      cette décision « [allait] réveiller … de très profonds sentiments d’an-

                  2 Sur la réception de cette allocution du président Mesić, Jared Israel écrit dans The

                Encyclopaedia of the Holocaust :
                         « Malgré l’importance politique de cette vidéo, tant pour une meilleure compré-
                      hension du conflit de ces seize dernières années entre les Serbes et les Croates que
                      pour apprécier la sincérité du président de la Croatie, Stjepan Mesić quand il dit
                      abhorrer aujourd’hui la politique oustachie, et malgré le fait que trois journalistes
                      connus de la télévision croate aient été relevés de leurs fonctions pour avoir diffusé la
                      vidéo, puis réintégrés sous la pression du public, malgré l’intérêt de cette affaire et le
                      fait que les plus grandes agences de presse du monde — y compris l’Associated Press,
                      l’Agence France-Presse, l’ANSA et la BBC Monitoring — lui aient consacré des
                      dépêches, nous n’avons pu, parmi les milliers de journaux et chaînes de télévisions
                      anglais, français, allemands, italiens, espagnols et néerlandais archivés par le moteur
                      de recherche Lexis-Nexis, en trouver qu’un seul — le quotidien néerlandais Dagblad
                      van het Noorden — qui ait seulement mentionné ce scandale. » (http://de-construct.
                      net/e-zine/?p=361).

                                                                                                           540




7 CIJ1077.indb 1077                                                                                                18/04/16 08:55

                          application de convention génocide (op. ind. kreća)             540

                      tagonisme au sein d’une partie non négligeable de la population pour
                      qui ces associations [étaient] extrêmement douloureuses » (C. Ben-
                      nett, op. cit.).
                   Les noms de certaines rues et institutions ont été changés, ceux datant
                de la période yougoslave étant remplacés par de nouveaux noms associés
                à la Croatie oustachie. Immédiatement après l’arrivée au pouvoir de
                Tudjman, une école élémentaire de Zagreb a été rebaptisée « Mile Budak »,
                du nom du ministre de la justice de l’Etat oustachi, principal idéologue du
                régime et inventeur de la solution de la question serbe. Ayant fui Zagreb
                le 6 mai 1945, Budak avait été livré par les autorités britanniques à la
                Yougoslavie de Tito le 18 mai 1945. Il a été condamné à mort pour crimes
                de guerre. Comme le montre la décision prise par le ministre croate de
                l’administration publique, Arsen Banko, de renommer « les rues portant
                le nom d’un dirigeant oustachi », il existe encore des rues nommées en
                l’honneur de Mile Budak dans dix villes et villages (Danas, édition croate,
                3 janvier 2014). Cette décision a été contestée, si bien que ce sont les tri-
                bunaux locaux compétentes qui seront appelés à trancher la question. Il
                convient de noter que l’« Association pour la promotion de la gouver-
                nance locale et de l’autonomie » avait déjà demandé, en avril 2011, que la
                rue de Slavonski Brod portant le nom de Mile Budak soit renommée ; le
                conseil municipal avait rejeté cette demande, au motif qu’une telle mesure
                serait trop coûteuse (ibid.).
                   135. Après l’arrivée de Tudjman au pouvoir, une plaque à la mémoire de
                Mile Budak a été inaugurée à Sveti Rok, tandis qu’une autre plaque en
                hommage à Juraj Francetić, commandant de la tristement célèbre Légion
                noire, commissaire du régime oustachi pour la Bosnie‑Herzégovine et res-
                ponsable du massacre de Serbes et de Juifs de Bosnie, était posée à Slunj.
                Sur décision du Gouvernement croate, ces deux plaques ont été déposées
                en 2004, au motif que leur installation était « contraire aux principes fonda-
                mentaux de la Constitution de la République de Croatie et port[ait] atteinte
                à la réputation et aux intérêts de la République de Croatie » (Hrvatska riječ,
                10 mars 2013). Cela n’a pas empêché que, dès janvier 2005, un autre monu-
                ment à la mémoire de J. Francetić et Mile Budak soit érigé dans les environs
                de Split (Elizabeth Pond, Endgame in the Balkans : Régime Change, Euro‑
                pean Style, 2006, p. 135‑136). Les 13e et 14e bataillons des forces de défense
                croates ont pris le nom de Francetić, de même qu’une unité militaire du
                Conseil croate de défense qui avait opéré dans le centre de la
                Bosnie‑Herzégovine en 1993 (C. Shrader, The Muslim‑Croat Civil War
                ­
                in Central Bosnia : A Military History, 1992‑1994, 2003). A Zagreb, la
                « place des Victimes du fascisme » a été rebaptisée « place des Géants
                croates ».
                   Ainsi que l’a fait remarquer l’ambassadeur Zimmermann,
                      « [e]n changeant les noms de rues qui honoraient auparavant les vic-
                      times du fascisme et en renouant avec le drapeau et les armoiries
                      croates traditionnels, dont la dernière utilisation remontait à la dic-
                      tature oustachie des années 1941‑1945, le Gouvernement croate a

                                                                                          541




7 CIJ1077.indb 1079                                                                              18/04/16 08:55

                          application de convention génocide (op. ind. kreća)              541

                      contribué à ressusciter cette période grotesque dans l’esprit des
                      Serbes » (W. Zimmermann, Origins of a Catastrophe : Yugoslavia and
                      Its Destroyers — America’s Last Ambassador Tells What Happened
                      and Why, 1996, p. 75).
                   136. La glorification de l’idéologie oustachie (Ustaštvo) et de ses prin-
                cipaux représentants s’est accompagnée de la destruction des symboles de
                la lutte antifasciste.
                   Dans les années 1990‑2000, la plupart de ces symboles ont été suppri-
                més en Croatie ; plus de 3000 d’entre eux ont été démolis, endommagés ou
                déplacés (http://www.slobodnaevropa.org./content/article/703313.html).

                   Juraj Hrženjak, un antifasciste croate qui a participé à la guerre de
                libération populaire, est l’un des auteurs d’une monographie intitulée « La
                destruction des monuments antifascistes en Croatie entre 1990 et 2000 »,
                dans laquelle figure une liste de 2904 monuments commémoratifs, bustes
                et charniers qui ont été soit détruits soit profanés. Selon Hrženjak, il
                convient d’ajouter à leur nombre « environ 500 monuments commémora-
                tifs qui n’ont pas pu être répertoriés parce que la droite extrémiste se
                trouvait au pouvoir dans leur secteur ; nos vétérans qui souhaitaient les
                inscrire sur la liste ont été exposés à des menaces, parfois même des
                menaces de mort » (http://www.dw.de/sramna‑epizoda‑hrvatske‑istorije‑
                16044052).
                   137. Les appels de l’Association des antifascistes « à la préservation du
                patrimoine mémoriel se sont généralement heurtés à un mur de silence »
                (ibid.).
                   Le nombre des monuments commémoratifs antifascistes détruits qui
                ont été restaurés est très faible. Parmi eux figurent le monument à la
                mémoire du chef du mouvement antifasciste, Josip Broz Tito, dans son
                village natal de Kumrovec, et la plaque commémorative du camp de
                concentration oustachi de Jadovno. Selon le président croate I. Josipović,
                qui assistait aux commémorations de Jadovno, « entre 30 000 et 40 000 per-
                sonnes y ont été tuées durant la guerre » (Jutarnji list hr., 26 juin 2010). La
                restauration des monuments antifascistes semble toutefois se heurter à de
                nombreux obstacles.
                   138. Le quotidien croate le plus important par son tirage, le Jutarnji
                list, a publié un article intitulé « Chaque année, nous dépensons 350 mil-
                lions de kunas pour l’armée du NDH ». Ce texte fait notamment état,
                entre autres informations, de l’adoption en 1993, par le Parlement de la
                République de Croatie, d’amendements à la loi sur l’assurance retraite et
                invalidité
                      « qui prévoient que les années que les membres des forces armées
                      du NDH — appelées dans cette loi « armée patriotique » — ont pas-
                      sées dans les formations armées du NDH compteront double. Le même
                      régime s’applique aux années passées en captivité par les membres de
                      ces forces détenus comme prisonniers de guerre après le 16 mai 1945.
                      Ces amendements portent la signature de celui qui était alors président

                                                                                           542




7 CIJ1077.indb 1081                                                                               18/04/16 08:55

                         application de convention génocide (op. ind. kreća)              542

                     de la Chambre des députés, Stjepan Mesić. » (http://www.jutarnji.hr/
                     za‑vojnike‑ndh‑godisnje‑placamo‑350‑milijuna‑kuna/ 1134285/)
                  En application de la loi en question, « plus de 13 000 anciens membres
                des unités oustachies, de la garde personnelle du Poglavnik [c’est‑à‑dire,
                de Pavelić], de Domobrans (volontaires de la défense du territoire) de la
                seconde guerre mondiale et de la police paramilitaire, ainsi que les
                membres de leurs familles titulaires d’une pension de réversion, figurent
                sur les listes du bureau de la sécurité sociale » (ibid.). Chaque année,
                quelque 350 millions de kunas (environ 45 millions d’euros) sont alloués
                aux membres de ces forces armées (ibid.).
                  En revanche, la Croatie n’a jamais diligenté d’enquête sur ce qui est
                advenu de l’or et des autres biens pillés pendant les persécutions et les
                pogroms qui ont visé les Serbes et les Juifs. La destination ultime des
                biens des Serbes et des Juifs persécutés n’a jamais été établie et personne
                n’a réussi à convaincre les autorités croates de l’après‑1991 d’inscrire la
                question à leur programme. Or c’est précisément pendant ces années‑là
                que le président Tudjman s’est énergiquement consacré à son projet de
                blanchiment, de réhabilitation et de glorification de l’idéologie oustachie
                dans la Croatie contemporaine. Dans un livre intitulé Balkan Tragedy,
                Susan Woodward en est venue à la conclusion que
                     « le révisionnisme historique du dirigeant croate Franjo Tudjman au
                     sujet du génocide commis contre les Serbes, les Juifs et les Roms dans
                     l’Etat indépendant de Croatie pendant la période 1941‑1945 est devenu
                     politiquement dangereux à un moment où l’élection de Tudjman
                     comme président était financée en majeure partie par des émigrés de
                     droite de cette période, qui ont ramené avec eux les emblèmes d’Etat,
                     et lorsque des taxes spéciales ont été imposées aux propriétaires serbes
                     de résidences d’été en Croatie (mais non aux propriétaires ressortis-
                     sants de certaines autres républiques) » (S. L. Woodward, Balkan
                     Tragedy : Chaos and Dissolution after the Cold War, 1995, p. 229).

                3.7. Déclarations de personnalités croates rapprochées de la jurisprudence
                      du TPIR
                  Franjo Tudjman, président de       Le Procureur c. Tharcisse Muvunyi
                la République de Croatie, pen-
                dant sa première campagne élec-         « [L]a Chambre rappelle : 1) que,
                torale en 1989 :                     selon le témoin FBX, Muvunyi leur a
                                                     dit que, même si des gens refusaient
                   « Dieu merci, ma femme n’est      de livrer les Tutsis qui se cachaient, ils
                ni serbe ni juive. » (Annexe 51 du   devaient s’en occuper, car lorsqu’un
                contre‑mémoire ; les italiques       serpent s’enroule autour d’une cale-
                sont de moi.)                        basse, il faut tuer le serpent au risque
                                                     de casser la calebasse ; 2) que, aux
                   Dubravko Horvatić, universi-      dires du témoin AMJ, Muvunyi a
                taire et écrivain croate, dans son   déclaré que les bébés nés après le
                article Matoš o Srbiji, publié       6 avril de filles tutsies mariées à des

                                                                                           543




7 CIJ1077.indb 1083                                                                               18/04/16 08:55

                           application de convention génocide (op. ind. kreća)                                543

                dans le quotidien Večernj list de     Hutus devaient être tués comme on
                Zagreb, le 17 juin 1992 :             tue des serpents ; 3) que, selon le
                                                      témoin CCP, Muvunyi a dit que les
                   « Matoš [un poète croate] a        Tutsis étaient comparables à des ser-
                expliqué à ses contemporains et       pents et devaient être tués ; et 4) que le
                aux générations futures ce qu’est     même témoin a dit que Muvunyi avait
                la Serbie et à quoi elle ressemble.   cité un proverbe rwandais à l’effet de
                A le lire aujourd’hui avec le         dire que les filles tutsies qui avaient été
                bénéfice de l’expérience, on com-     « [prises pour] épous[es] » par les
                prend à quel point Matoš avait        Hutus devaient mourir dans une forêt
                raison lorsqu’il disait que la Ser-   lointaine.
                bie est « championne du monde             Ainsi, la Chambre note que ces
                des meurtres et des crimes            quatre témoins ont tous déclaré que
                graves »… Cependant, en arra-         Muvunyi avait cité des proverbes
                chant le masque de la Serbie, il      kinyarwandas pour inciter le public à
                nous a énormément aidés à tirer       tuer les Tutsis, et que trois témoins à
                un enseignement particulière-         charge se sont rappelés que Muvunyi
                ment important aujourd’hui :          s’était servi de proverbes comparant les
                pour que les Croates et les autres    Tutsis à des serpents pour pousser la
                nations puissent survivre, la Ser‑    foule à les tuer.
                bie doit subir une défaite totale         La Chambre prend également acte
                et absolue. » (Annexe 51 du           du témoignage d’Evariste Ntakiruti-
                contre‑mémoire ; les italiques        mana, socio-linguiste qu’elle a accepté
                sont de moi.)                        comme témoin expert à charge.
                                                      ��������������������������������������������������������������
                      Franjo Tudjman :
                                                          Selon Ntakirutimana, le proverbe
                   « Il ne peut y avoir de retour     est une phrase pouvant résumer tout un
                au passé, à un temps où les           contexte. On essaie, en recourant aux
                Serbes propageaient un cancer au      proverbes, de dire le plus avec le moins
                cœur de la Croatie, cancer qui        de mots possible. Les proverbes expri‑
                détruisait l’identité nationale       ment des vérités admises par tous et
                croate, empêchait le peuple croate    sont utilisés pour résumer un message
                d’être maître chez lui et ne per-     en évoquant une réalité que tout le
                mettait pas à la Croatie de           monde devrait connaître ou accepter.
                mener une vie indépendante et         ��������������������������������������������������������������
                souveraine sous le vaste ciel             Le recours aux proverbes permet à
                bleu, au sein de la communauté        un tel public de saisir le sens du mes‑
                mondiale des nations souve-           sage véhiculé ; il réduit la distance entre
                raines. » (Discours prononcé par      le locuteur et celui auquel il s’adresse.
                le président Tudjman lors de son      Ntakirutimana a en outre déclaré que,
                voyage à bord du « train de la        pendant la période de guerre au
                liberté », après l’expulsion de       Rwanda, les orateurs évitaient de
                250 000 civils serbes de la Kra-      désigner l’adversaire, à savoir les Tut-
                jina ; BBC Summary of World           sis, par leur vrai nom afin d’éviter
                Broadcasts [Résumé des com-           toute ingérence ou intervention
                muniqués de presse du Service         d’étrangers.

                                                                                                               544




7 CIJ1077.indb 1085                                                                                                     18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                                  544

                mondial de la BBC], 28 août               Par exemple, le terme « serpent » est
                1995 ; les italiques sont de moi.)    employé pour indiquer qu’il faut être
                                                      sans pitié avec les Tutsis. Selon Nta-
                   Métaphore employée par le          kirutimana, la calebasse est un réci‑
                ministre croate des affaires          pient de grande valeur qui sert à
                étrangères, Hrvoje Sarinić, lors-     conserver le lait. Par conséquent, le
                qu’il a évoqué, avec l’ambassa-       proverbe « lorsqu’un serpent s’enroule
                deur américain Peter Galbraith,       autour d’une calebasse, la calebasse
                après l’opération « Tempête », la     doit être détruite pour tuer … le
                possibilité pour les Serbes de        serpent » signifie que si l’on possède un
                regagner leurs foyers dans la         objet précieux qui devient dangereux, il
                Krajina.                              peut s’avérer nécessaire de sacrifier
                                                      l’objet en question plutôt que de se
                   Selon M. Galbraith, qui a          sacrifier soi‑même.
                déposé en l’affaire Gotovina,         ��������������������������������������������������������������
                Sarinić a dit : « Nous ne pouvons
                                                          La Chambre conclut au‑delà de
                accepter qu’ils reviennent. Ils
                                                      tout doute raisonnable que, en tenant
                sont un cancer dans le ventre
                                                      de tels propos, Muvunyi avait l’inten-
                de la Croatie. » (Gotovina et
                                                      tion d’inciter le public à commettre des
                consorts, déposition du témoin
                Peter Galbraith, compte rendu         actes de génocide. Elle conclut en
                de l’audience du 23 juin 2008,        outre que le procureur a établi au‑delà
                p. 4939.)                             de tout doute raisonnable que Muvu-
                                                      nyi était animé de l’intention requise de
                Contexte de haine nationale,          détruire le groupe tutsi, comme tel. »
                ethnique et religieuse dans lequel    (Muvunyi, ICTR‑00‑55A‑T, jugement,
                l’opération « Tempête » a été         11 février 2010, par. 120-128 ; les ita-
                conduite                              liques sont de moi).

                   Le philosophe croate Zarko         Le Procureur c. Clément Kayishema
                Puhovski a très clairement décrit
                ce contexte au cours d’un entre-      Les effets de l’idéologie extrémiste dif-
                tien figurant dans le documen-        fusée par les médias
                taire « Tempête sur la Krajina ».
                Il a ainsi déclaré :                     « Les pouvoirs militaire et civil
                                                      n’avaient pas attendu 1994 pour com-
                   « Ce dont il est question, c’est   mencer à attiser les tensions ethniques.
                d’un grand nombre d’incidents         Le journal Kangura, lancé après l’in-
                qui ont été influencés par des        vasion du pays par le FPR en 1990, la
                émotions. Mais ces incidents, ces     Radiotélévision libre des mille collines
                émotions, avaient été préparés        (RTLM) et d’autres supports de la
                pendant des années par la propa‑      presse écrite et de l’information électro‑
                gande — de la télévision jusqu’au     nique participent activement à la cam‑
                président du pays en passant par      pagne visant à inciter la population
                l’ensemble des éléments de la         hutue à se dresser contre les Tutsis. En
                vie publique de Croatie — qui         1991, dans les « Dix Commandements »
                avait fini par convaincre la popu‑    qu’il publie à l’intention des Hutus,

                                                                                                               545




7 CIJ1077.indb 1087                                                                                                     18/04/16 08:55

                           application de convention génocide (op. ind. kreća)                                  545

                lation, et surtout les soldats, que     Kangura identifie les Tutsis comme
                les Serbes étaient coupables en         l’ennemi. Toujours en 1991, d’après les
                tant que tels et qu’ils devaient être   dépositions des témoins, dix chefs
                punis. » (Gotovina et consorts,         militaires produisent un rapport
                compte rendu de l’audience du           exhaustif répondant à la question de
                13 février 2009, p. 15901 ; les ita-    savoir comment vaincre l’ennemi sur les
                liques sont de moi.)                    fronts militaire, médiatique et politique.
                                                        Les mêmes témoins expliquent que, en
                      Miro Bajramovic :                 septembre 1992, un mémorandum
                                                        émanant de l’armée et inspiré du rap-
                   « Je m’appelle Miro Bajramo-         port de 1991 vient confirmer l’amal-
                vic, et je suis directement res-        game Tutsi‑­ennemi, prêtant de la sorte
                ponsable de la mort de                  à l’ensemble de la population tutsie les
                86 personnes… J’en ai tué 72            intentions belliqueuses du FPR. Il res-
                de mes propres mains, dont              sort toutefois d’un rapport pertinent
                neuf femmes. Nous ne faisions           que, avant le 6 avril, les pouvoirs
                aucune distinction, ne posions          publics ne s’étaient jamais ouverte-
                aucune question : c’étaient des         ment livrés à des actes propres à inci-
                « Tchetniks » [Serbes] et ils           ter les Hutus à massacrer les Tutsis.
                étaient nos ennemis. » (Entretien       Néanmoins, le 19 avril, le président du
                accordé par Miro Bajramovic,            Gouvernement intérimaire enjoint la
                Feral Tribune, Split, Croatie,          population de Butare de « se mettre au
                1er septembre 1997 ; les italiques      travail », au sens rwandais de l’expres-
                sont de moi.)                           sion, c’est‑à‑dire avec leurs machettes
                                                        et leurs haches.
                                                        ��������������������������������������������������������������
                      Miro Bajramovic :
                                                            La diffusion et l’acceptation de
                   « Nous ne séparions pas les          telles idées ont été confirmées par un
                civils des soldats serbes. Si nous      policier hutu qui a expliqué à Patrick
                trouvions un fusil caché dans           de Saint‑Exupéry, reporter du journal
                une maison, ceux qui y habi-            Le Figaro et témoin à charge en
                taient devenaient immédiate-            l’espèce, que les Tutsis étaient mis à
                ment pour nous des Tchetniks.           mort « parce qu’ils sont complices du
                A l’époque, les Serbes n’avaient        FPR » et qu’il fallait les tuer jusqu’au
                aucune chance de survivre, et l’on      dernier.
                disait que, là où nous étions pas-      ��������������������������������������������������������������
                sés, l’herbe ne repoussait plus. »
                (Ibid.)                                    La Chambre estime, en résumé, que,
                   « Lorsque je pense à toutes les      à l’origine du massacre de la population
                tortures infligées, je me demande       tutsie, « il y a eu véritablement un plan
                comment on a pu imaginer de tels        minutieusement préparé et exécuté » par
                procédés. Par exemple, la torture       des extrémistes hutus occupant des
                la plus douloureuse consistait à        postes de haut niveau au sein du Gouver‑
                enfoncer des aiguilles sous les         nement rwandais de l’époque. Ce fait est
                ongles d’une personne et à les          attesté par le caractère généralisé des
                relier à un générateur de courant       attaques et le nombre même de ceux

                                                                                                                 546




7 CIJ1077.indb 1089                                                                                                       18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                 546

                triphasé ; la personne était            qui ont péri en l’espace de trois mois
                réduite en cendres. »                   seulement. Le plan génocide n’aurait
                   « Après tout, sachant qu’ils         pas pu être mis en œuvre sans la parti-
                seraient tous tués, cela ne faisait     cipation des milices et d’une population
                aucune différence de les tortu-         hutue convaincue par les extrémistes
                rer. » (Ibid.)                          que les Tutsis étaient l’ennemi et que
                                                        c’est par leur faute que l’avion du pré-
                   Sime Djodan, envoyé spécial          sident Habyarimana avait été abattu.
                du président de la Croatie, Franjo         La cruauté avec laquelle les assail‑
                Tudjman, dans un discours pro-          lants tuaient, blessaient et défiguraient
                noncé à l’occasion d’un concours        les Tutsis confirme que la propagande
                traditionnel organisé à Sinj en         dont le pays avait été la cible avait eu
                août 1991 : « Les Serbes avaient        l’effet escompté, à savoir la destruction
                la tête pointue et probable-            de la population tutsie. L’implication
                ment aussi un petit cerveau. »          des masses paysannes dans les mas-
                (Annexe 51 du contre‑mémoire.)          sacres a été facilitée, d’une part, par le
                                                        crédit et la confiance mal placés que
                  Krešimir Dolenčić, directeur          celles‑ci accordaient à leurs dirigeants
                du théâtre Gavella de Zagreb, le        et, d’autre part, par la conviction
                12 novembre 1991 :                      qu’elles pouvaient tuer et piller les Tut‑
                                                        sis en toute impunité.
                    « Ces animaux de l’Est n’ont           Les rapports finaux produits sur le
                aucune chance. Un singe va tout         Rwanda situent le nombre de victimes
                détruire dans une maison et cet         du génocide entre 800 000 et un million
                animal ne fait aucune différence        de personnes, soit près du septième de
                entre détruire un verre ou un           la population totale du pays. Combinés
                vase de Chine, parce qu’il est          les uns aux autres, les facteurs précités
                incapable d’en voir une. Le singe       permettent d’établir l’intention spéci-
                n’a absolument aucune chance,           fique requise pour que le crime de
                s’il se mesure à l’homme. Il y          génocide soit constitué. Comme, de
                aura toujours un moyen de l’en-         surcroît, il existe des preuves abon-
                dormir et de le remettre dans           dantes établissant que l’immense majo‑
                une cage, là où est sa place… Il        rité des victimes de la tragédie était
                y a autant de différences entre         des civils tutsis, la Chambre est convain-
                eux et nous qu’entre un ordina-         cue que les massacres étaient dirigés
                teur de première génération et          contre les « membres d’un groupe », en
                un ordinateur de cinquième              l’occurrence un groupe ethnique. Au
                génération. Il faut soit les main‑      vu de cette preuve, elle conclut qu’il
                tenir en captivité soit les détruire,   existait bel et bien un plan génocide au
                parce qu’on ne peut rien attendre       Rwanda, lequel a été mis à exécution
                de mieux de leur part. Il n’est pas     entre avril et juin 1994. »
                possible de parler ou de négocier
                longuement avec eux. Je suis            Les propos de Kayishema
                convaincu que leur culture est
                inférieure aux cultures primitives         « Les propos tenus par Kayishema
                puisque celles‑ci peuvent présen‑       et par d’autres individus agissant sur
                ter un certain intérêt et être le       ses ordres avant, pendant et après les

                                                                                              547




7 CIJ1077.indb 1091                                                                                  18/04/16 08:55

                           application de convention génocide (op. ind. kreća)                                 547

                reflet d’une richesse spirituelle. »   massacres, démontrent également que
                (Annexe 51 du contre‑mémoire ;         l’accusé était animé de l’intention spé‑
                les italiques sont de moi.)            cifique prohibée. Les Tutsis étaient
                                                       désignés par le vocable de « Inkotanyi »,
                      Miro Bajramovic :                autrement dit combattant du FPR ou
                                                       ennemi du Rwanda, le terme « Inyenzi »
                   « Nous opérions en deux             signifiant cancrelat. Le mot « saleté »
                groupes, l’un étant chargé de les      était également utilisé pour les dési‑
                emmener à Velesajam, et l’autre        gner. Le témoin WW déclare à cet
                de les mener encore plus loin.         égard avoir entendu les assaillants uti-
                J’étais généralement présent lors      liser le terme « saleté » pour désigner
                des arrestations, ayant la parole      les Tutsis. Il s’agissait notamment de
                facile et tâchant de me montrer        Kayishema qui « a dit » [au bourg-
                courtois. Je disais toujours aux
                                                       mestre Bagilishema] « d’enlever toute
                prisonniers que je ne faisais que
                                                       la saleté », faisant ainsi allusion aux
                mon travail. » (Entretien accordé
                par Miro Bajramovic, Feral Tri‑        Tutsis qui s’étaient réfugiés au Bureau
                bune, Split, Croatie, 1er septem-      communal. Kayishema a en outre uti-
                bre 1997.)                             lisé les expressions « chiens de Tutsis »
                                                       et « Tutsis, fils de chien », au cours des
                      Franjo Tudjman :                 attaques lancées contre le stade pour
                                                       inciter les assaillants à tuer les Tutsis
                   « Je vous prie, Messieurs, de       qui s’y étaient réfugiés.
                ne pas oublier combien de villes et    ��������������������������������������������������������������
                de villages croates ont été                Plusieurs témoins qui ont survécu
                détruits, et que Knin est encore       aux massacres dudit Domaine ont
                épargnée… » (Procès‑verbal de          entendu Kayishema dire « allez au tra‑
                la réunion entre le président de       vail » ou « mettez‑vous au travail »,
                la République de Croatie,              expressions qui, selon eux, signifiaient
                Franjo Tudjman, et les hauts           commencer à tuer les Tutsis. D’autres
                responsables de l’armée, tenue         témoins ont déclaré avoir entendu les
                le 31 juillet 1995 à Brioni,           assaillants, y compris les Interahamwe,
                contre‑mémoire, annexe 52,             qui étaient sous le contrôle de facto de
                p. 10 ; les italiques sont de moi.)   Kayishema, scander des refrains de
                                                       chansons appelant à exterminer les
                   En 1991, le ministre croate de      Tutsis.
                la défense, Martin Spegelj, disait :
                                                       ��������������������������������������������������������������
                   « Ecoutez‑moi bien, Com-                En résumé, pour tous les motifs
                mandant. Tout d’abord, tous les        exposés ci‑dessus, la Chambre consi-
                soldats sous vos ordres seront         dère établi au‑delà de tout doute rai-
                écrasés, personne ne survivra,         sonnable que Kayishema était animé
                personne ne sera épargné.              de l’intention de détruire le groupe tutsi
                Oubliez même jusqu’à l’idée de         en tout ou en partie et qu’il a commis
                tirer la sonnette d’alarme. »          les actes décrits ci‑dessous dans un
                (Mémoire, annexe 148 ; les ita-        tel dessein. » (Kayishema et al.,
                liques sont de moi.)                   ICTR‑95‑1‑T, jugement, 21 mai 1999,

                                                                                                                548




7 CIJ1077.indb 1093                                                                                                      18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                                   548

                  Le témoin John William Hill a        par. 279, 281, 289-291, 538-540 ; les
                déclaré avoir discuté avec des sol-    italiques sont de moi.)
                dats croates devant la base des
                Nations Unies, qui lui ont dit         Le Procureur c. J. Kajelijeli
                qu’« ils allaient tuer tous les
                Serbes ». (Voir TPIY, Gotovina et          « La Chambre a conclu que, au
                consorts, IT‑060‑90 ; déposition       cours d’une réunion tenue dans la soi-
                du témoin John William Hill,           rée du 6 avril 1994 à la cantine située
                compte rendu de l’audience du          près du bureau communal de Nkuli à
                27 mai 2008, p. 3751 ; les italiques   la suite de la mort du président de la
                sont de moi.)                          République rwandaise, l’accusé s’était
                                                       adressé aux p              ­ ersonnes présentes
                                                       — toutes d’origine ethnique hutue —
                    Le témoin Božo Suša a
                                                       en ces termes : « Vous savez très bien
                déclaré avoir vu et entendu un
                officier croate, pénétrant dans        que ce sont les Tutsis qui ont tué — qui
                Knin le 5 août par la rue princi-      ont        abattu          l’avion          présidentiel.
                pale, ordonner à ses soldats :         Qu’attendez‑vous                   pour           éliminer
                 « Tirez‑leur dessus à tous, au        l’ennemi ? » La Chambre a conclu que
                hasard ! » Aussitôt après, des         par le terme « ennemi », l’accusé
                réfugiés serbes qui se trouvaient      entendait le groupe ethnique tutsi.
                sur deux tracteurs ont été alors       ��������������������������������������������������������������
                ­exécutés.                                 La Chambre a conclu qu’une
                                                       femme prise pour une Tutsie et son
                                                       fils ont été choisis à un barrage routier
                   Ces éléments de preuve sont         devant le domicile du témoin GDQ le
                corroborés par un ancien com‑          8 avril 1994 et tués par la suite par un
                battant croate. Dans un entre-         Interahamwe du nom de Musafiri.
                tien qu’il a accordé au quotidien      Kanoti, un Hutu qui se trouvait en ce
                croate Jutarnji list en 1998, il a     lieu et accompagnait ces victimes, n’a
                déclaré ce qui suit :                  pas été tué. L’accusé se trouvait au
                                                       barrage routier pendant cet incident
                   « Le plan était de tout net-        et on l’a entendu dire qu’« aucun Tutsi
                toyer aussi vite que possible.         ne doit survivre à Mukingo ».
                Certains s’échapperaient, mais             La Chambre a conclu que, le
                les autres seraient tués. Pour         8 avril 1994, l’accusé et les Intera‑
                nous, il n’y avait pas de civils ;     hamwe inspectaient les cadavres à la
                tous étaient des ennemis… Il y         recherche de survivants et que le
                avait un ordre non écrit de ne         témoin GBH l’ayant imploré de
                pas faire de prisonniers, mais,        mettre fin aux massacres, l’accusé lui
                pour préserver les apparences          avait répondu qu’il « fallait continuer
                devant      l’opinion     publique     de chercher ou traquer ceux qui avaient
                mondiale, un petit nombre de
                ­                                      survécu ».
                prisonniers de guerre a eu la              Des faits établis, la Chambre
                vie sauve. » (Duplique de la Ser-      conclut que les tueries perpétrées,
                bie, par. 720 ; les italiques sont     selon des témoins, dans les communes
                de moi.)                              de Mukingo, Nkuli et Kigombe

                                                                                                                549




7 CIJ1077.indb 1095                                                                                                      18/04/16 08:55

                          application de convention génocide (op. ind. kreća)                 549

                   « Par ces actes illicites générali-   étaient, à toutes les époques visées
                sés et systématiques commis pen-         dans l’acte d’accusation, systémati-
                dant l’opération militaire croate,       quement dirigées contre des civils tut-
                la poche de Medak est devenue            sis. II ressort clairement des propos
                inhabitable. Les villages ont été        et actes de l’accusé que celui‑ci a
                complètement détruits, ce qui a          ordonné ces tueries et qu’il y a parti-
                privé la population civile serbe de      cipé, étant habité par l’intention spéci‑
                ses habitations et de ses moyens         fique de détruire le groupe ethnique
                d’existence. » (TPIY, Ademi et           tutsi. » (Kajelijeli, ICTR‑98‑44A‑T,
                Norac, IT‑01‑46 et IT‑04‑76, acte        jugement, 1er décembre 2003, par. 819,
                d’accusation consolidé, par. 50 ;        826‑828 ; les italiques sont de moi.)
                les italiques sont de moi.)
                                                         Le Procureur c. Callixte Kalimanzira
                   « Des maisons ont été incen-
                diées dans toute la région de la             « La Chambre rappelle qu’un appel
                Krajina, et cela continue encore         à se défendre contre l’ennemi n’est pas
                aujourd’hui, plus de cinq                en soi contraire à la loi, en particulier
                semaines après les derniers              lorsque l’« ennemi » se limite claire-
                affrontements. La destruction de         ment au FPR, à l’exclusion des civils
                larges ensembles d’habitations           tutsis. En l’espèce, cependant, la
                appartenant à des populations            Chambre estime que, lorsqu’il a
                non croates laisse à penser que          exhorté ceux qui tenaient le barrage
                cela n’était pas uniquement le
                                                         de Kajyanama à porter des armes
                fait de mafias et que cette affaire
                                                         pour « se défendre » contre « l’en-
                a, dans son ensemble, été tolérée
                                                         nemi » qui viendrait à passer par là,
                par le Gouvernement croate…
                                                         ces derniers ont vu dans les propos de
                Cela aura pour conséquence
                d’empêcher efficacement le retour        Kalimanzira un appel à tuer les Tut-
                des Serbes dans leurs maisons et         sis, et en outre que l’accusé avait l’in-
                de créer de nouvelles difficultés        tention qu’il en fût ainsi. La gifle
                pour ceux qui souhaiteront se            administrée à l’homme qui ne portait
                réinstaller dans la région… » (Les       pas d’arme et son enlèvement étaient
                italiques sont de moi.)                 venus ponctuer l’exhortation de Kali‑
                                                         manzira et son effet sur son auditoire.
                  Marjan Jurić, membre du                L’incitation avait été faite en public
                Parlement croate, a déclaré lors         — au barrage — à l’intention d’un
                de la session parlementaire tenue        groupe de personnes indéterminé —
                du 1er au 3 août 1991 :                  ceux qui tenaient le barrage et toux
                                                         ceux qui regardaient ou écoutaient.
                   « Mais ce que je demande à            Kalimanzira a manifesté ici et ailleurs
                ces mêmes Serbes, c’est est‑ce           l’intention de détruire le groupe tutsi.
                qu’ils réaliseront un jour — je          C’est pourquoi la Chambre déclare
                me pose seulement la question            Kalimanzira coupable, au‑delà de
                — et il ne s’agit pas là d’une           tout doute raisonnable, d’incitation
                prise de position [sic !] — est‑ce       directe et publique à commettre le
                qu’ils reviendraient à la raison         génocide au barrage de Kajyanama
                si dix civils étaient exécutés en        fin avril 1994.

                                                                                              550




7 CIJ1077.indb 1097                                                                                  18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                                     550

                contrepartie d’un policier tué, ou      ��������������������������������������������������������������
                si cent civils étaient exécutés
                chaque fois qu’un officier de la           La Chambre conclut donc que, fin
                garde [nationale] était tué ?           mai ou début juin 1994, Kalimanzira
                                                        a participé à une réunion publique au
                   C’est quelque chose que ma           terrain de football de Nyabisagara et
                foi chrétienne et catholique ne         a remercié les membres de la popula-
                me laisserait pas faire, car le         tion pour les efforts qu’ils avaient
                père Stanko Bogelijc m’a appris         déployés en vue de se débarrasser de
                que l’un des dix commande-              l’ennemi, mais qu’il les a mis en garde
                ments dit ceci : « Tu ne tueras         contre toute complaisance, qu’il leur a
                point », alors cela ne me permet        demandé de s’armer tout le temps et
                pas de dire que c’est ce qu’il fau-     qu’il a exhorté la foule à continuer de
                drait faire, mais, selon moi, il        rechercher les ennemis cachés dans la
                serait juste que, pour chaque           brousse ou chez d’autres personnes,
                poli­cier tué, dix intellectuels de     ce qu’ils ont fait. Il leur avait aussi
                Zagreb, de Rijeka, de Split ou
                                                        donné l’ordre de détruire les maisons
                d’Osijek ­ soient mis à la porte.
                                                        des Tutsis morts et de planter des
                Parce que les intellectuels ne
                                                        arbres à la place, ce qu’ils avaient fait.
                peuvent pas s’enfuir dans les
                                                        De ces instructions précises, qui n’ont
                bois. Ils ne sont pas comme ces
                paysans ignares du Banija, qui          guère de lien avec le combat militaire,
                sont capables d’aller se mettre         et de l’interprétation faite par BCZ
                au lit sans se laver les pieds pen-     des propos de Kalimanzira, la
                dant un mois entier ! Les intel-        Chambre conclut que « l’ennemi » vou‑
                lectuels doivent être virés, car,       lait dire le Tutsi.
                chez les Tchetniks, les têtes pen-         La Chambre est d’avis que l’appel
                santes se trouvent dans les             de Kalimanzira en faveur de la pour-
                grandes villes, et l’on doit            suite de l’éradication des Tutsis qui se
                empêcher ça… Notre Dieu                 cachaient était direct et avait manifes-
                tout‑puissant a créé en même            tement entraîné une réaction immé-
                temps les bons et une vermine           diate et appropriée. Il avait été lancé
                nombreuse. Cette vermine est            dans un lieu public devant un large
                comme la mite qu’on laisse entrer       public. En donnant à ceux qui étaient
                dans le placard, en fait, lorsqu’elle   présents l’ordre de tuer les Tutsis survi‑
                entre dans le placard, elle dévore      vants, de détruire leurs maisons et d’ef‑
                d’abord la chemise, puis elle           facer toutes traces de leur existence, il
                s’attaque au pull ; elle mange et       n’y a aucun doute raisonnable que
                elle mange, jusqu’à ce qu’il n’y ait    Kalimanzira avait l’intention d’inciter
                plus rien à manger. Il en est de        ceux qui l’écoutaient à commettre des
                même de la main-d’œuvre                 actes de génocide. Kalimanzira a
                étrangère venue travailler chez         manifesté ici et ailleurs l’intention de
                nous. » (M. Jurić a terminé son         détruire le groupe tutsi. Aussi la
                discours en levant son bras             Chambre le déclare‑t‑elle coupable,
                dans un salut fasciste, contre-         au‑delà de tout doute raisonnable,
                mémoire, annexe 51 ; les ita­           d’incitation directe et publique à com-
                liques sont de moi.)                    mettre le génocide au terrain de foot-

                                                                                                                 551




7 CIJ1077.indb 1099                                                                                                       18/04/16 08:55

                            application de convention génocide (op. ind. kreća)                                 551

                   Zvonimir Sekulin, rédacteur                   ball de Nyabisagara fin mai ou
                en chef de Hrvatski Vijesnik,                    début juin 1994. » (Kalimanzira,
                dans un entretien accordé au                     ICTR‑05‑88‑T, jugement, 22 juin
                magazine Globus de Zagreb le                     2009, par. 589, 613‑614 ; les italiques
                9 septembre 1994 :                               sont de moi.)

                   « Etant donné la présence                     Le Procureur c. Simon Bikindi
                dans Hrvatski Vijesnik d’une
                chronique intitulée « Pages de
                pornographie serbe hard », j’ad-           « Alors qu’il marchait en direction
                mets que ce journal est partielle-     de Kayove, Bikindi a utilisé
                ment pornographique puisque            l’amplificateur de voix pour dire que
                les Serbes eux‑mêmes sont des          la majorité de la population, à savoir
                pornographes. La photographie          les Hutus, devait se lever pour exter‑
                du patriarche Pavle [chef de           miner la minorité, les Tutsis. En ren­
                l’Eglise orthodoxe serbe], publiée     trant de Kayove, Bikindi s’est servi du
                dans ces pages, est plus porno-        même amplificateur de voix pour
                graphique que celles des plus          demander si les gens avaient tué les
                grandes putains… [Patronyme] a         Tutsis, qui ont été qualifiés de serpents.
                écrit que j’avais dit que certains     ��������������������������������������������������������������
                peuples étaient de la vermine. Je          La Chambre estime que les deux
                précise que seul le soi‑disant         déclarations, diffusées au moyen de
                peuple serbe est de la vermine. »      l’amplificateur de voix, ont été faites
                (Contre‑mémoire, annexe 51 ; les       en public. Elle estime aussi que l’appel
                italiques sont de moi.)                lancé par l’accusé au « peuple majori‑
                                                       taire » : « Levez‑vous et cherchez par‑
                    Franjo Tudjman :                   tout. II ne fau[t] épargner personne »,
                                                       qualifiant les Tutsis de minorité, consti‑
                    « Nous devons infliger aux tue clairement un appel direct à détruire
                Serbes des pertes telles que, dans le groupe ethnique tutsi. De même, la
                les faits, ils disparaîtront, autre- Chambre considère que le fait pour
                ment dit, les secteurs que nous Bikindi d’avoir demandé à la popula-
                ne prendrons pas immédiate- tion, lorsqu’il rentrait de Kayove, si
                ment devront capituler dans les elle avait « tué les Tutsis d’ici » et si
                jours qui suivent. » (Procès‑­ elle avait tué les « serpents » est un
                verbal de la réunion entre le appel direct à tuer les Tutsis, qualifiés
                président de la République de péjorativement de serpents. Aux yeux
                ­
                croatie, Franjo Tudjman, et de la Chambre, il est inconcevable,
                des responsables de l’armée, le dans le contexte des massacres généra‑
                31 juillet 1995 à Brioni ; lisés de la population tutsie commis
                contre‑mémoire, annexe 52, en juin 1994 au Rwanda, que le public
                p. 2 ; les italiques sont de moi.)     auquel le message était destiné, notam-
                                                       ment ceux qui se tenaient sur le bord
                    Le journal précise que de la route, n’ait pas immédiatement
                « ­[L’]­artillerie [croate] a tiré sur compris sa signification et ses consé‑
                la colonne, laquelle qui se retirait quences. La Chambre estime donc que
                de Petrovac pour rejoindre les déclarations faites par Bikindi au

                                                                                                                 552




7 CIJ1077.indb 1101                                                                                                      18/04/16 08:55

                           application de convention génocide (op. ind. kreća)                                 552

                Grahovo, excellent score, beau‑        moyen des haut‑parleurs sur la route
                coup de morts et de blessés parmi      principale reliant Kivumu à Kayove
                les Tchetniks… » (TPIY, Goto‑          constituent une incitation directe et
                vina et consorts, IT-060-90, rap-      publique à commettre le génocide.
                port d’expert de M. Reynaud
                Theunens : Croatian Armed                 Compte tenu des propos que
                Forces and Operation Storm,            Bikindi a tenus et de la manière dont
                deuxième partie, p. 189 ; les ita-     il a diffusé son message, la Chambre
                liques sont de moi.)                  conclut qu’il a délibérément, directe‑
                                                       ment et publiquement, incité à com‑
                      Miro Bajramovic :                mettre le génocide, avec l’intention
                                                       spécifique de détruire le groupe eth‑
                   « C’est T. Mercep qui com-          nique tutsi. » (Bikindi, ICTR‑01‑72‑T,
                mandait à Poljana… C’était un          jugement, 2 décem­bre 2008, par. 281,
                homme très charismatique. De           423‑424 ; les italiques sont de moi.)
                par son poste de commandant, il
                était au courant de chaque exé-        Le Procureur c. Jean‑Paul Akayesu
                cution. Il nous a dit plusieurs
                fois : « Ce soir, vous nettoierez          « De plus, la Chambre rappelle
                toute cette merde. » Cela signi‑       qu’une incitation peut être directe et
                fiait que tous les prisonniers         néanmoins implicite. » (Par. 557.)
                devaient être exécutés. En ce qui          « iii) Akayesu a … clairement
                concerne Gospic, nous avions           demandé à la population de s’unir
                l’ordre de procéder à son net‑         pour éliminer ce qu’il a appelé l’ennemi
                toyage ethnique. Nous avons tué        unique : le complice de l’Inkotanyi.
                les directeurs de la poste et de           iv) Sur la base des témoignages
                l’hôpital, un propriétaire de res-     concordants revenus tout au long du
                taurant et de nombreux autres
                                                       procès et sur les indications que lui a
                Serbes. N’ayant pas beaucoup
                                                       fournies le docteur Ruzindana, cité
                de temps, nous procédions aux
                                                       comme témoin expert sur des ques-
                exécutions en tirant à bout por-
                                                       tions d’ordre linguistique, la Chambre
                tant. Je le répète : l’ordre du
                quartier général était de réduire      est convaincue au‑delà de tout doute
                la proportion de Serbes à Gos-         raisonnable que la population a com‑
                pic. » (Entretien accordé par          pris qu’Akayesu appelait ainsi à tuer
                Miro Bajramovic, Feral Tribune,        les Tutsis. Akayesu lui‑même était
                Split, Croatie, 1er septembre          parfaitement conscient de la portée de
                1997 ; les italiques sont de moi.)     ses propos sur la foule et du fait que
                                                       ses appels à lutter contre les complices
                      Franjo Tudjman :                 des Inkotanyis seraient compris
                                                       comme des appels à tuer les Tutsis en
                   « [C]ompte tenu de la situa-        général.
                tion créée par la libération des       ��������������������������������������������������������������
                territoires occupés, laquelle a eu         vii) II y a bien une relation de
                une incidence sur la démogra-          cause à effet entre les propos tenus
                phie, il est nécessaire de faire des   par Akayesu lors du rassemblement
                unités militaires l’un des élé-        du 19 avril 1994 et les massacres

                                                                                                                553




7 CIJ1077.indb 1103                                                                                                      18/04/16 08:55

                         application de convention génocide (op. ind. kreća)                 553

                ments les plus efficaces, ce qui        généralisés de Tutsis qui ont ensuite
                est possible si nous trouvons la        eu lieu à Taba.
                bonne solution pour l’un des pos‑          De ce qui précède, la Chambre en
                tulats les plus réels de la politique   tire la conviction au‑delà de tout
                de l’Etat pour traiter le problème      doute raisonnable que, par les propos
                essentiel qui nous préoccupe            susmentionnés tenus publiquement et
                aujourd’hui, à savoir la situation      sur un lieu public, Akayesu avait l’in‑
                démographique en Croatie. C’est         tention de créer directement chez son
                pourquoi j’ai convié à cette réu-       auditoire l’état d’esprit propre à susci‑
                nion le vice‑premier ministre et        ter la destruction du groupe tutsi, en
                également le ministre chargé de         tant que tel. La Chambre considère
                la reconstruction et du dévelop-        par conséquent que lesdits faits sont
                pement, M. Radić, qui présen-           constitutifs du crime d’incitation
                tera, dès l’ouverture de ce dé­     -   publique et directe à commettre le
                bat, la situation démographique         génocide, tel qu’elle l’a défini supra. »
                actuelle produite par le déploie-       (Akayesu, ICTR‑96‑4‑T, jugement,
                ment des commandements mili-            2 septembre 1998, par. 557, 673-674 ;
                taires, les districts militaires, le    les italiques sont de moi.)
                cantonnement des brigades et les
                camps d’entraînement militaire.         Le Procureur c. Aloys Simba
                Il peut être également judicieux
                et utile de régler cette situation          « Simba se trouvait, en personne,
                là où nous avons renforcé ou, à         dans les deux endroits où les mas-
                tout le moins, là où nous               sacres ont été commis. Il a fourni des
                devrions renforcer le caractère         armes traditionnelles, des fusils et des
                croate, par exemple en Istrie,          grenades aux assaillants qui s’apprê-
                d’autant plus qu’il ne s’agit pas       taient à y tuer des milliers de Tutsis. Il
                tant de modifier la composition         savait qu’on s’en prenait aux Tutsis
                actuelle de la population que de        comme tels à travers tout le pays, et
                peupler certaines régions et loca‑      l’ancien chef militaire qu’il était ne
                lités. Le ministre Radić a exposé       pouvait ignorer l’effet qu’aurait sur la
                ainsi la manière dont ils devaient      foule armée son appel pressant à « se
                procéder :                              débarrasser de la saleté ». Même si
                                                        l’on accorde foi aux moyens de la
                   « Je conclus, par conséquent,        défense, la seule conclusion raison-
                que les zones rouge et bleue de­-       nable qui s’impose, c’est que, au
                vront rapidement, et en priorité,       moment des faits, Simba a agi avec
                être peuplées autant que possible       l’intention constitutive du crime de
                de Croates. Ces zones sont si­-         génocide. » (Simba, ICTR‑2001‑76‑T,
                gnalées, notamment Zrinska              jugement, 13 décembre 2005, par. 418 ;
                Gora, dont je n’ai pas parlé            les italiques sont de moi.)
                jusqu’à présent, ainsi que des
                secteurs tels que Lapac et Knin,        Le Procureur c. Alfred Musema
                c’est‑à‑dire dans l’arrière‑pays
                et aussi en Herzégovine, qui              « Selon le témoin, Musema se serait
                devraient constituer une priorité       adressé aux gens qui s’étaient regrou-
                secondaire, et puis ce secteur          pés en ce lieu en Kinyarwanda et leur

                                                                                              554




7 CIJ1077.indb 1105                                                                                  18/04/16 08:55

                        application de convention génocide (op. ind. kreća)             554

                inoccupé en Lika, autant            aurait demandé de se dresser tous
                que possible… » » (Procès‑verbal    ensemble et de combattre l’ennemi
                de la réunion entre le président    commun, le Tutsi, afin d’en délivrer
                de la République de Croatie,        leur pays. Les participants à la réu-
                Franjo Tudjman, et des res­         nion lui auraient notamment posé la
                ponsables de l’armée qui s’est      question de savoir quelle serait leur
                tenue le 23 août 1995 à             récompense, vu qu’ils risquaient de
                Zagreb, p. 01325991, 01325993‑      laisser leur vie dans cette guerre.
                01325997 ; contre‑mémoire,          Musema leur aurait répondu qu’il n’y
                annexe 53, p. 4‑7 ; les italiques   aurait pas de problème à trouver des
                sont de moi.)                       récompenses, dans la mesure où les
                                                    personnes au chômage prendraient les
                                                    emplois des personnes tuées, et qu’elles
                                                    pourraient s’approprier les terres et
                                                    les biens des Tutsis. » (Musema,
                                                    ICTR‑96‑13‑T, jugement, 27 jan-
                                                    vier 2000, par. 373 ; les italiques sont
                                                    de moi.)

                (Signé) Milenko Kreća.




                                                                                        555




7 CIJ1077.indb 1107                                                                            18/04/16 08:55

